



Exhibit 10.1


SECOND AMENDMENT AND CONSENT TO
LOAN AND SECURITY AGREEMENT


This Second Amendment and Consent to Loan and Security Agreement (this
“Amendment”) is entered into this 27th day of May, 2020, by and among: (a)
SILICON VALLEY BANK (“Bank”) and (b) (i) SYNACOR, INC., a Delaware corporation
(“Synacor”), (ii) NTV INTERNET HOLDINGS, LLC, a Delaware limited liability
company (“NTV”), and (iii) SYNC HOLDINGS, LLC, a Delaware limited liability
company (“Sync”, and together with Synacor and NTV, individually and
collectively, jointly and severally, the “Borrower”).


RECITALS


A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 7, 2019, as amended by that certain First Amendment to Loan
and Security Agreement dated as of April 30, 2020 by and between Borrower and
Bank (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).


B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.


C.Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.


D.Borrower has notified Bank that Borrower has entered into an Agreement and
Plan of Merger and Reorganization dated as of February 11, 2020 in substantially
the form attached hereto as Schedule 1 (the “Merger Agreement”), pursuant to
which, (a) Borrower shall form a new wholly-owned Subsidiary, Quantum Merger Sub
I, Inc., a Minnesota corporation (“Merger Sub”), and (b) Merger Sub shall merge
with and into Qumu Corporation, a Minnesota corporation (“Qumu”), which shall
result in, among other things, Qumu being a surviving corporation and a
wholly-owned Subsidiary of Borrower ((a) and (b), and the other transactions
contemplated by the Merger Agreement, collectively, the “Qumu Acquisition”).


E.Borrower has requested that Bank consent to the Qumu Acquisition.


F.Bank has agreed to so amend certain provisions of the Loan Agreement and
consent to the Qumu Acquisition, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.


AGREEMENT


        
1

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.Amendments to Loan Agreement.
2.1 Section 6.8(a) (Accounts). Section 6.8(a) is amended by deleting the words
“fifty percent (50.0%)” appearing therein, and inserting in lieu thereof the
words “eighty percent (80.0%)”.
2.2 Section 6.9(b) (Free Cash Flow). Section 6.9(b) is amended in its entirety
and replaced with the following:


“ (b) Free Cash Flow. To be tested as of the end of each fiscal quarter  that is
a Testing Quarter, measured on a trailing six-month basis, determined on a
consolidated basis with respect to Borrower and its Subsidiaries, Free Cash Flow
of at least: (i) for the six-month period ending on September 30, 2019,
($2,000,000.00), (ii) for the six-month period ending on December 31, 2019,
$0.00, (iii) for the six-month period ending on March 31, 2020, $0.00, (iv) for
the six-month period ending on June 30, 2020, ($4,000,000.00), (v) for the
six-month period ending on September 30, 2020, ($3,000,000.00), and (vi) for the
six-month period ending on December 31, 2020, ($2,000,000.00).


With respect to the period ending March 31, 2021 and each testing period
thereafter, the Free Cash Flow covenant levels shall be established, based upon,
among other factors, Bank’s then current underwriting and Borrower’s Board-
approved operating plan and financial projections, in form and substance
acceptable to Bank. Notwithstanding the foregoing, commencing as of March 31,
2021, and as of the last day of each fiscal quarter thereafter, the Free Cash
Flow covenant levels shall be Zero Dollars ($0.00) unless Borrower otherwise
agrees in writing on or before March 1, 2021 (which agreement shall be set forth
in a written amendment to this Agreement) to any Free Cash Flow covenant levels
proposed by Bank with respect to such testing periods.”


2.3 Section 13.1 (Definitions). The following term and its respective definition
appearing in Section 13.1 is amended in its entirety and replaced with the
following:


“ “Adjusted EBITDA” shall mean, calculated on a consolidated basis with respect
to Borrower and its Subsidiaries, (a) Net Income, plus (b) Interest Expense,
plus (c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) income tax
        
2

--------------------------------------------------------------------------------





expense, plus (e) stock compensation, plus (f) non-cash items and one-time
expenses approved by Bank in its sole discretion (including, without limitation,
(i) for the trailing six- month period ending on March 31, 2020, restructuring,
legal, and professional fees in an aggregate amount not to exceed Two Million
Dollars ($2,000,000.00), (ii) for the trailing six-month period ending on June
30, 2020, restructuring, legal, and professional fees in an aggregate amount not
to exceed Two Million Dollars ($2,000,000.00), and (iii) for the trailing
six-month period ending on September 30, 2020, restructuring, legal, and
professional fees in an aggregate amount not to exceed One Million Dollars
($1,000,000.00).”
2.4 Exhibit B (Compliance Certificate). The Compliance Certificate attached as
Exhibit B to the Loan Agreement is amended in its entirety and replaced with the
Compliance Certificate attached as Schedule 2 hereto.
3.  Consent. Bank hereby consents to the Qumu Acquisition and agrees that
neither the execution of the Merger Agreement nor the consummation of the Qumu
Acquisition shall, in and of itself, constitute an Event of Default under
Section 7.1 of the Loan Agreement (relative to dispositions), Section 7.2
(relative to change in control), Section 7.3 of the Loan Agreement (relative to
mergers or acquisitions), Section 7.7 of the Loan Agreement (relative to
distributions and investments), or Section 7.8 of the Loan Agreement (relative
to transactions with Affiliates) provided that (a) Borrower shall be a surviving
legal entity after the consummation of the Qumu Acquisition, (b) the
consideration paid by Borrower in connection with the Qumu Acquisition shall
consist only of shares of common stock and certain cash payments in lieu of
fractional shares, in each case, in the manner and in the amounts set forth in
Section 2.3 of the Merger Agreement, (c) Borrower shall not assume nor incur any
Indebtedness or Liens in connection with the Qumu Acquisition, (d) the Qumu
Acquisition shall occur on or prior to September 30, 2020, (e) Borrower shall,
within thirty (30) days prior to the consummation of the Qumu Acquisition,
provide Bank with certified copies, dated as of a recent date, of financing
statement searches with respect to Qumu accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been terminated
or released, (f) Borrower shall, within sixty (60) days after the consummation
of the Qumu Acquisition, (i) cause Qumu to provide to Bank a joinder to the Loan
Agreement to cause Qumu and any of Qumu’s direct and indirect Subsidiaries (in
Bank’s sole and absolute discretion) to become a co-borrower thereunder,
together with such appropriate financing statements and/or Control Agreements,
all in form and substance satisfactory to Bank (including being sufficient to
grant Bank a first priority perfected security interest in all assets (including
Intellectual Property) of Qumu and any of Qumu’s direct and indirect
Subsidiaries (in Bank’s sole and absolute discretion)), (ii) provide to Bank
appropriate certificates and powers and financing statements, pledging all of
the direct or beneficial ownership interest in Qumu and any of Qumu’s direct and
indirect Subsidiaries (in Bank’s sole and absolute discretion), in form and
substance satisfactory to Bank, and (iii) provide to Bank all other
documentation in form and substance satisfactory to Bank which, in their
opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to effect such a joinder to the Loan Agreement
and (g) no Event of Default shall occur or continue both before and immediately
after giving effect to the Qumu Acquisition. The consent provided for herein is
a one-time consent relating only to the Qumu Acquisition, and shall not be
        
3

--------------------------------------------------------------------------------





deemed to constitute an agreement by the Bank to any future consent or waiver of
the terms and conditions of the Loan Agreement.


4. Limitation of Amendments.


4.1  The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
4.2  This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
5.1  Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
5.2  Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
5.3  The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
5.4  The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
5.5  The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
5.6  The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or
        
4

--------------------------------------------------------------------------------





authority, or subdivision thereof, binding on Borrower, except as already has
been obtained or made; and
5.7  This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6. Release by Borrower.
A.  FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.
B. In furtherance of this release, Borrower expressly acknowledges and waives
any and all rights under Section 1542 of the California Civil Code, which
provides as follows:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.” (Emphasis
added.)


C. By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied
        
5

--------------------------------------------------------------------------------





upon any representation or statement made by Bank with respect to the facts
underlying this release or with regard to any of such party’s rights or asserted
rights.
D. This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Amendment, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.
E.  Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:
1 Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Amendment.
2 Borrower has made such investigation of the facts pertaining to this Amendment
and all of the matters appertaining thereto, as it deems necessary.
3 The terms of this Amendment are contractual and not a mere recital.
4 This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.
5 Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.
7. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
        
6

--------------------------------------------------------------------------------





9. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
Borrower’s payment to Bank of (i) a fully earned, non-refundable amendment fee
in an amount equal to Ten Thousand Dollars ($10,000.00) and (ii) Bank’s legal
fees and expenses incurred in connection with this Amendment.


[SIGNATURE PAGE BELOW]
        
7


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK
SILICON VALLEY BANK




By: /s/ Michelle Gallipeau
Name: Michelle Gallipeau
Title: Vice President


BORROWER
SYNACOR, INC.




By: /s/ Timothy J. Heasley
Name: Timothy J. Heasley
Title: Chief Financial Officer




NTV INTERNET HOLDINGS, LLC




By: /s/ Timothy J. Heasley
Name: Timothy J. Heasley
Title: Manager




SYNC HOLDINGS, LLC




By: /s/ Timothy J. Heasley
Name: Timothy J. Heasley
Title: Manager
        
8


--------------------------------------------------------------------------------







Schedule 1


Merger Agreement
        
9


--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
by and among
SYNACOR, INC.
QUANTUM MERGER SUB I, INC.
and
QUMU CORPORATION
February 11, 2020


        
10


--------------------------------------------------------------------------------






TABLE OF CONTENTSPage ARTICLE I THE MERGER21.1The Merger21.2The Surviving
Corporation of the Merger21.3General Effects of the Merger31.4Effect of the
Merger on Capital Stock of the Merging Corporations31.5Settlement of Certain
Qumu Liabilities71.6Further Action71.7Tax Reorganization7ARTICLE II THE
CLOSING82.1The Closing82.2Conditions to Closing82.3Issuance of Merger
Consideration After the Closing12ARTICLE III REPRESENTATIONS AND WARRANTIES OF
QUMU163.1Organization and Qualification163.2Authority; Approvals and
Enforceability163.3Required Filings and Consents173.4Articles of Incorporation
and Bylaws183.5Capitalization183.6Subsidiaries213.7SEC Reports213.8Financial
Statements and Internal Controls223.9Undisclosed Liabilities233.1Subsequent
Changes233.11Real Property233.12Tangible Property243.13Intellectual
Property243.14Material Contracts273.15Tax Matters293.16Employee Benefit
Matters313.17Labor Matters343.18Environmental Matters353.19Compliance with
Laws363.2Permits373.21Legal Proceedings and Orders383.22Insurance383.23No
Ownership of Synacor Capital Stock383.24Takeover Statutes383.25Brokers, Finders
and Financial Advisors38

        
i



--------------------------------------------------------------------------------






3.26No Other Representations39ARTICLE IV REPRESENTATIONS AND WARRANTIES OF
SYNACOR AND MERGER SUB394.1Organization and Qualification394.2Authority;
Approvals and Enforceability404.3Required Filings and Consents404.4Certificate
of Incorporation and Bylaws414.5Capitalization424.6Subsidiaries444.7SEC
Reports444.8Financial Statements and Internal Controls454.9Undisclosed
Liabilities464.1Subsequent Changes464.11Real Property474.12Tangible
Property474.13Intellectual Property474.14Material Contracts504.15Tax
Matters524.16Employee Benefit Matters544.17Labor Matters574.18Environmental
Matters.584.19Compliance with Laws594.2Permits604.21Legal Proceedings and
Orders.614.22Insurance614.23No Ownership of Qumu Capital Stock614.24Takeover
Statutes614.25Brokers, Finders and Financial Advisors614.26Merger Sub624.27No
Other Representations62ARTICLE V CONDUCT OF BUSINESS625.1Affirmative
Obligations625.2Negative Obligations62ARTICLE VI NON-SOLICITATION OF ALTERNATIVE
TRANSACTIONS676.1Termination of Existing Discussions676.2No Solicitation or
Facilitation of Acquisition Proposals676.3Permitted Discussions and Information
Sharing696.4Responsibility for Actions of Representatives706.5Notification
Requirements70ARTICLE VII ADDITIONAL AGREEMENTS71

        
ii



--------------------------------------------------------------------------------






7.1Efforts to Complete Merger717.2Regulatory Filings and
Clearances727.3Registration Statement and Joint Proxy
Statement/Prospectus737.4Shareholder Meetings and Board
Recommendations757.5Access; Notice and Consultation; Confidentiality797.6Public
Announcements817.7Employee Plans827.8Directors’ and Officers’ Indemnification
and Insurance837.9Listing of Synacor Shares857.1Takeover Statutes857.11Section
16 Matters867.12Tax Matters867.13Delisting877.14Obligations of Merger
Sub87ARTICLE VIII GOVERNANCE MATTERS878.1Synacor Board of Directors878.2Synacor
Executive Officers878.3Effectuation88ARTICLE IX TERMINATION OF
AGREEMENT889.1Termination889.2Effect of Termination899.3Fees and
Expenses90ARTICLE X GENERAL PROVISIONS9310.1Certain
Interpretations9310.2Non-Survival of Representations and
Warranties9410.3Notices9410.4Assignment9510.5Amendment9510.6Extension;
Waiver9510.7Specific Performance9610.8Failure or Indulgence Not Waiver; Remedies
Cumulative9610.9Severability9710.1Entire Agreement9710.11No Third Party
Beneficiaries9710.12Governing Law9710.13Consent to Jurisdiction9710.14Waiver of
Jury Trial9710.15Counterparts98

        
iii



--------------------------------------------------------------------------------







Exhibits
Exhibit A-1 – Qumu Supporting Officers and Directors
Exhibit A-2 – Form of Qumu Support Agreement
Exhibit B-1 – Synacor Supporting Officers and Directors
Exhibit B-2 – Form of Synacor Support Agreement
Exhibit C – Form of Synacor Tax Certificate
Exhibit D – Form of Qumu Tax Certificate
Exhibit E – Form of Tax-Free Reorganization Opinion




Schedules
Schedule 2.2(b)(viii)(A) – Necessary Consents
Schedule 2.2(b)(viii)(B) – Terminated or Amended Contracts
Schedule 7.7(d) – Employee Plan Provisions
Schedule 8.2 – Synacor Executive Officers
Qumu Disclosure Letter
Synacor Disclosure Letter
        
iv



--------------------------------------------------------------------------------







OMITTED SCHEDULES TO THE AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Certain exhibits and schedules to this Agreement and Plan of Merger and
Reorganization have been omitted pursuant to Item 601(b)(2) of Regulation S-K.
Synacor, Inc. hereby undertakes to provide to the Securities and Exchange
Commission copies of such documents upon request; provided, however, that
Synacor, Inc. reserves the right to request confidential treatment for portions
of any such documents.




        
v




--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
This AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”) is made
and entered into as of February 11, 2020 by and among Synacor, Inc., a Delaware
corporation (“Synacor”), Quantum Merger Sub I, Inc., a Minnesota corporation and
a direct, wholly owned subsidiary of Synacor (“Merger Sub”), and Qumu
Corporation, a Minnesota corporation (“Qumu”). All capitalized terms used but
not defined herein shall have the respective meanings ascribed thereto in Annex
A.
W I T N E S S E T H:
WHEREAS, each of the respective boards of directors and any required committees
of Synacor, Merger Sub and Qumu have approved and deemed advisable and in the
best interests of each of their respective shareholders, (i) this Agreement and
the transactions contemplated hereby, and (ii) the entry into this Agreement and
agreement to consummate the transactions contemplated hereby, including the plan
of merger (as such term is described in Section 302A.611 of the Minnesota
Business Corporation Act (the “MBCA”)) contained herein (the “Plan of Merger”),
pursuant to which, among other things, Merger Sub will be merged with and into
Qumu (the “Merger”) in accordance with the terms and conditions set forth in
this Agreement and the applicable provisions of the MBCA, Qumu will continue as
the surviving corporation of the Merger and as a wholly owned subsidiary of
Synacor and each share of Qumu Common Stock outstanding immediately prior to the
Effective Time (as defined herein) will be canceled and converted into the right
to receive the consideration set forth herein, all upon the terms and subject to
the conditions set forth in this Agreement.
WHEREAS, for U.S. federal income tax purposes, it is intended that the Merger
will qualify as a “reorganization” within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and that this Agreement
will be, and is hereby, adopted as a plan of reorganization within the meaning
of Treasury Regulations Section 1.368-2(g), and intend to file the statement
required by Treasury Regulation Section 1.368-3(a).
WHEREAS, concurrently with the execution and delivery of this Agreement, as a
condition and inducement to the willingness of Synacor and Merger Sub to enter
into this Agreement, each of the officers and directors of Qumu (together with
certain of their respective Affiliates) set forth on Exhibit A-1, in their
respective capacities as shareholders of Qumu, have entered into support
agreements with Synacor substantially in the form attached hereto as Exhibit A-2
(each, a “Qumu Support Agreement” and collectively, the “Qumu Support
Agreements”).
WHEREAS, concurrently with the execution and delivery of this Agreement, as a
condition and inducement to the willingness of Qumu to enter into this
Agreement, each of the officers and directors of Synacor (together with certain
of their respective Affiliates) set forth on Exhibit B-1, in their respective
capacities as shareholders of Synacor, have entered into support agreements with
Qumu substantially in the form attached hereto as Exhibit B-2 (each, a “Synacor
Support Agreement” and collectively, the “Synacor Support Agreements”).



--------------------------------------------------------------------------------





WHEREAS, concurrently with the execution and delivery of this Agreement, as a
condition to the willingness of Synacor to enter into this Agreement, certain
key employees of Qumu have each executed “at will” employment agreements or
offer letters with Synacor or a Subsidiary of Synacor (including the Surviving
Corporation) and such other employment documents as Synacor shall have
requested, including without limitation a proprietary information and inventions
assignment agreement and an agreement to be bound by Synacor’s employee
handbook, insider trading policy and anti-corruption policy (collectively, the
“Employment Agreements”), each in the form provided by Synacor and reasonably
acceptable to Qumu, each to be effective upon the Closing.
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, Synacor,
Merger Sub and Qumu hereby agree as follows:
Article I  THE MERGER
1.1 The Merger. Upon the terms and subject to the conditions set forth in this
Agreement and the applicable provisions of the MBCA, at the Effective Time,
Merger Sub shall be merged with and into Qumu, the separate corporate existence
of Merger Sub shall thereupon cease and Qumu shall continue as the surviving
corporation of the Merger and a wholly owned subsidiary of Synacor. Qumu, as the
surviving corporation of the Merger, is sometimes referred to herein as the
“Surviving Corporation.” Upon the terms and subject to the conditions set forth
in this Agreement, on the Closing Date, Synacor, Merger Sub and Qumu shall cause
the Merger to be consummated under the MBCA by executing as required by the MBCA
and filing articles of merger in customary form and substance (the “Articles of
Merger”) with the Secretary of State of the State of Minnesota (the “Minnesota
Secretary of State”), and shall make all other filings and recordings required
under the MBCA in connection with the Merger, in each case, in accordance with
the applicable provisions of the MBCA. The time of such filing and acceptance by
the Minnesota Secretary of State, or such later time as may be agreed in writing
by Synacor and Qumu and specified in the Articles of Merger, is referred to
herein as the “Effective Time.”
1.2 The Surviving Corporation of the Merger.
(a) Articles of Incorporation and Bylaws of the Surviving Corporation.
(i) Articles of Incorporation. Subject to the terms of Section 7.8(a), effective
at the Effective Time by virtue of the Merger, the Articles of Incorporation of
Qumu shall be amended and restated in its entirety to read identically to the
Articles of Incorporation of Merger Sub, as in effect immediately prior to the
Effective Time, and such amended and restated Articles of Incorporation shall
become the Articles of Incorporation of the Surviving Corporation until
thereafter amended in accordance with the applicable provisions of the MBCA and
such Articles of Incorporation; provided, however, that at the Effective Time
the Articles of Incorporation of the Surviving Corporation shall be amended so
that the name of the Surviving Corporation shall be “Qumu Corporation.”
2



--------------------------------------------------------------------------------





(ii) Bylaws. Subject to the terms of Section 7.8(a), Synacor and Qumu shall take
such actions reasonably necessary to cause the Bylaws of Merger Sub, as in
effect immediately prior to the Effective Time, to become the Bylaws of the
Surviving Corporation as of immediately following the Effective Time, until
thereafter amended in accordance with the applicable provisions of the MBCA, the
Articles of Incorporation of the Surviving Corporation and such Bylaws.
(b) Directors and Officers of the Surviving Corporation.
(i) Directors. Immediately following the Effective Time, the board of directors
of the Surviving Corporation shall be the same as the Synacor Board immediately
prior to the Effective Time but after giving effect to Section 8.1 hereof.
(ii) Officers. Immediately following the Effective Time, the officers of the
Surviving Corporation shall be the same as the officers of Synacor immediately
prior to the Effective Time but after giving effect to Section 8.2 hereof.
1.3 General Effects of the Merger. The effects of the Merger shall be as
provided in this Agreement and the applicable provisions of the MBCA. Without
limiting the generality of the foregoing, and subject thereto, at the Effective
Time all of the property, rights, privileges, immunities, powers and franchises
of Qumu and Merger Sub shall vest in the Surviving Corporation, and all debts,
liabilities and duties of Qumu and Merger Sub shall become the debts,
liabilities and duties of the Surviving Corporation.
1.4 Effect of the Merger on Capital Stock of the Merging Corporations.
(a) Capital Stock of Merger Sub. Each share of common stock, par value $0.01 per
share, of Merger Sub that is outstanding immediately prior to the Effective Time
shall be converted into one validly issued, fully paid and nonassessable share
of common stock of the Surviving Corporation. Each certificate evidencing
ownership of such shares of common stock of Merger Sub shall thereafter evidence
ownership of shares of common stock of the Surviving Corporation.
(b) Capital Stock of Qumu.
(i) Generally. Upon the terms and subject to the conditions set forth in this
Agreement, at the Effective Time, by virtue of the Merger and without any action
on the part of Synacor, Merger Sub, Qumu, or the holders of any of the following
securities, other than as otherwise set forth in this Section 1.4(b), each share
of Qumu Common Stock that is outstanding immediately prior to the Effective Time
shall be canceled and extinguished and automatically converted into the right to
receive 1.61 validly issued, fully paid and non-assessable shares of Synacor
Common Stock (such ratio, as such number may be adjusted in accordance with this
Section 1.4(b)(i), the “Exchange Ratio”) and the cash payable in lieu of
fractional shares pursuant to this Section 1.4(b)(i) (the “Common Stock
Consideration”) upon the surrender of such share of Qumu Common Stock in the
manner provided in Section 2.3(c) (or in the case of a lost, stolen or destroyed
certificate, upon delivery of an affidavit of loss and indemnity in the
3



--------------------------------------------------------------------------------





manner provided in Section 2.3(e)); provided, however, that (x) the Exchange
Ratio shall be appropriately adjusted to reflect fully the effect of any stock
split, reverse stock split, stock dividend (including any dividend or
distribution of securities convertible into Synacor Common Stock or Qumu Common
Stock), reorganization, recapitalization, reclassification or other like change
with respect to Synacor Common Stock or Qumu Common Stock having a record date
on or after the date of this Agreement and prior to the Effective Time
(provided, that nothing in this proviso shall be construed to permit Synacor or
Qumu to take any action with respect to its securities that is prohibited by the
terms of this Agreement), and (y) notwithstanding the foregoing or anything to
the contrary set forth herein, no fraction of a share of Synacor Common Stock
will be issued by virtue of the Merger, and in lieu thereof, each holder of
record of shares of Qumu Common Stock who would otherwise be entitled to a
fraction of a share of Synacor Common Stock pursuant to this Section 1.4(b)(i)
(after aggregating all fractional shares of Synacor Common Stock that otherwise
would be received by such holder of record) shall, upon the surrender of such
share of Qumu Common Stock in the manner provided in Section 2.3(c) (or in the
case of a lost, stolen or destroyed certificate, upon delivery of an affidavit
of loss and indemnity in the manner provided in Section 2.3(e)), receive an
amount of cash (rounded down to the nearest whole cent), without interest, equal
to the product obtained by multiplying such fraction by the Closing Average.
From and after the Effective Time, all shares of Qumu Common Stock shall no
longer be outstanding and shall automatically be canceled, retired and cease to
exist, and each holder of shares of Qumu Common Stock shall cease to have any
rights with respect thereto, except the right to receive the shares of Synacor
Common Stock issuable in respect thereof pursuant to this Section 1.4(b)(i),
cash in lieu of any fractional shares payable in respect thereof pursuant to
this Section 1.4(b)(i) and any dividends or other distributions payable in
respect thereof pursuant to Section 2.3(d). All shares of Synacor Common Stock
issued upon the surrender for exchange of shares of Qumu Common Stock in
accordance with the terms hereof (including any cash paid in respect thereof
pursuant to this Section 1.4(b)(i) in lieu of a fractional share of Synacor
Common Stock and any dividends or other distributions paid in respect thereof
pursuant to Section 2.3(d)) shall be deemed to have been issued in full
satisfaction of all rights pertaining to such shares of Qumu Common Stock, and
there shall be no further registration of transfers on the records of the
Surviving Corporation of shares of Qumu Common Stock which were outstanding
immediately prior to the Effective Time. If, after the Effective Time, a
Certificate representing shares of Qumu Common Stock is presented to the
Surviving Corporation for any reason, then such Certificate shall be canceled
and exchanged for the Common Stock Consideration in accordance with this Section
1.4(b), any cash payable in respect thereof pursuant to this Section 1.4(b)(i)
in lieu of a fractional share of Synacor Common Stock and any dividends or other
distributions payable in respect thereof pursuant to Section 2.3(d).
(ii) Owned Shares of Qumu Common Stock. Notwithstanding anything to the contrary
set forth herein, upon the terms and subject to the conditions set forth in this
Agreement, at the Effective Time, by virtue of the Merger and without any action
on the part of Synacor, Merger Sub, Qumu, or the holders of any of the following
securities, each share of Qumu Common Stock that is owned by Synacor, Merger Sub
or Qumu, or by any direct or indirect wholly owned Subsidiary of Synacor, Merger
Sub or Qumu, in each case immediately
4



--------------------------------------------------------------------------------





prior to the Effective Time, shall be canceled and extinguished without any
conversion thereof or consideration paid therefor.
(c) Qumu Stock Awards. Immediately prior to the Effective Time, each Qumu Stock
Award that was granted prior to the date hereof and is outstanding (and with
respect to Qumu Stock Options, exercisable) immediately prior to the Effective
Time shall become fully vested and any restrictions or risk of forfeiture shall
lapse. Any Qumu Common Stock required to be issued to the holder of such Qumu
Stock Award following such required acceleration of vesting, lapse of
restrictions, settlement or delivery shall be deemed to be issued and
outstanding as of immediately prior to the Effective Time and treated in
accordance with Section 1.4(b). After giving effect to the foregoing, at the
Effective Time, by virtue of the Merger and without necessity of any further
action, each Qumu Stock Option that was granted prior to the date hereof and is
outstanding and exercisable immediately prior to the Effective Time, shall
terminate and be cancelled, with the holder thereof becoming entitled to
receive, on the date on which the Effective Time occurs, an amount in cash,
without interest and subject to Section 2.3(g), equal to: (i) the excess, if
any, of (A) the Fair Market Value (as defined below) of one share of Qumu Common
Stock on the Closing Date over (B) the exercise price per share of Qumu Common
Stock subject to such Qumu Stock Option multiplied by (ii) the number of shares
of Qumu Common Stock subject to such Qumu Stock Option at the Effective Time and
if the exercise price of such Qumu Stock Option is equal to or greater than the
Fair Market Value, such Qumu Stock Option shall terminate and be cancelled
without any consideration being payable in respect thereof. For purposes of this
Section 1.4(c), “Fair Market Value” shall be the last reported sales price on
Nasdaq of one share of Qumu Common Stock on the Closing Date. As soon as
practicable following the Effective Time, but in no event later than the first
regularly scheduled payroll date that is at least 30 calendar days following the
Effective Time, the Surviving Corporation shall make a payroll payment through
the Surviving Corporation’s or Synacor’s payroll provider, subject to Section
2.3(g), of the amounts determined under this Section 1.4(c) to the applicable
holders thereof; provided that if any payment owed to a holder of a Qumu Stock
Option cannot be made through such payroll provider, then the Surviving
Corporation or Synacor will issue a check for such payment to the holder
thereof, subject to Section 2.3(g).
(d) Interim Qumu Stock Awards. At the Effective Time, by virtue of the Merger
and without necessity of any further action, each Qumu Stock Award that is
granted on or after the date hereof, is held by a current service provider of
Qumu and is outstanding immediately prior to the Effective Time shall not be
subject to the provisions of Section 1.4(c) but shall be assumed by Synacor as
follows:
(i) Restricted Stock Awards. At the Effective Time, by virtue of the Merger and
without necessity of any further action, each award of Qumu Restricted Stock
(i.e., Qumu Common Stock that remains subject to a risk of forfeiture or other
service‑based condition under the applicable Qumu Restricted Stock Award
agreement) that is outstanding immediately prior to the Effective Time, shall be
assumed by Synacor and converted into a right to receive that number of shares
of Synacor Common Stock equal to the product obtained by multiplying (x) the
number of shares of Qumu Restricted Stock by (y) the Exchange Ratio, rounded
down to the nearest whole share of Synacor Common Stock (each, an “Assumed
5



--------------------------------------------------------------------------------





Restricted Stock Award”). Each Assumed Restricted Stock Award shall otherwise be
subject to the same terms and conditions (including as to the satisfaction of
service-based requirements and settlement) as were applicable under respective
Qumu Restricted Stock award agreement immediately prior to the Effective Time.
(ii) Stock Options. At the Effective Time, by virtue of the Merger and without
necessity of any further action, each Qumu Stock Option, that is outstanding
immediately prior to the Effective Time, whether or not then vested or
exercisable, shall be assumed by Synacor and converted into an option to acquire
that number of shares of Synacor Common Stock equal to the product obtained by
multiplying (x) the number of shares of Qumu Common Stock subject to such Qumu
Stock Option by (y) the Exchange Ratio, rounded down to the nearest whole share
of Synacor Common Stock (each, an “Assumed Option”). Each Assumed Option shall
otherwise be subject to the same terms and conditions (including as to vesting
and exercisability) as were applicable under the respective Qumu Stock Option
and Qumu Stock Plan immediately prior to the Effective Time (after giving effect
to Section 1.4(c) to the extent required), except that each Assumed Option shall
have an exercise price per share equal to the quotient obtained by dividing (x)
the per share exercise price of Qumu Common Stock subject to such Assumed Option
by (y) the Exchange Ratio (which price per share shall be rounded up to the
nearest whole cent). It is the intention of the parties that each Assumed Option
that qualified as a United States-based incentive stock option (as defined in
Section 422 of the Code) shall continue to so qualify, to the maximum extent
permissible, following the Effective Time and that any Assumed Option that was
exempt from or complied with Code 409A as of immediately prior to the Effective
Time continues to be exempt from or comply with Code 409A as applicable, as of
immediately after the Effective Time.
(iii) Qumu Restricted Stock Units and Qumu Performance Stock Units. At the
Effective Time, by virtue of the Merger and without necessity of any further
action, each Qumu Restricted Stock Unit and each Qumu Performance Stock Unit
that is outstanding immediately prior to the Effective Time and remains subject
to the satisfaction of service-based or performance-based requirements under the
respective Qumu Restricted Stock Unit or Qumu Performance Stock Unit shall be
assumed by Synacor and converted into an award to receive that number of shares
of Synacor Common Stock equal to the product obtained by multiplying (x) the
number of shares of Qumu Common Stock subject to such Qumu Restricted Stock Unit
or Qumu Performance Stock Unit immediately prior to the Effective Time by (y)
the Exchange Ratio, rounded down to the nearest whole share of Synacor Common
Stock (each, an “Assumed Stock Unit”). Each Assumed Stock Unit shall otherwise
be subject to the same terms and conditions (including as to the satisfaction of
service-based and performance-based requirements and settlement) as were
applicable under the respective Qumu Restricted Stock Unit or Qumu Performance
Stock Unit immediately prior to the Effective Time; provided that any such Stock
Unit that complied with Code 409A as of immediately prior to the Effective Time
continues to comply with Code 409A as of immediately after the Effective Time.
(e) Warrants.
6



--------------------------------------------------------------------------------





(i) Prior to the Effective Time, Qumu shall deliver to the holders of Qumu
Warrants notices consistent with the terms and conditions of the applicable Qumu
Warrant.
(ii) Prior to the Effective Time, Qumu shall take all necessary action so that
the Qumu Warrants shall be cancelled and extinguished at the Effective Time and
shall not be assumed by Synacor in the Merger (which for the avoidance of doubt,
may include the proper exercise of the iStudy Warrant for Qumu Common Stock
immediately prior to the Effective Time, such that the Qumu Common Stock issued
thereunder shall be deemed to be issued and outstanding as of immediately prior
to the Effective Time and treated in accordance with Section 1.4(b)).
(f) Registration Statements for Assumed Options and Other Awards. At the
Effective Time, and provided there are any Assumed Options, Assumed Restricted
Stock Awards or Assumed Stock Units at the Effective Time per operation of
Section 1.4(d), Synacor shall assume all the obligations of Qumu under the Qumu
Stock Plan, each outstanding Assumed Option, Assumed Restricted Stock Award, and
Assumed Stock Unit, and the agreements evidencing the grants thereof. As soon as
practicable after the Effective Time, Synacor shall deliver to the holders of
Assumed Options, Assumed Restricted Stock Awards, and Assumed Stock Units
appropriate notices setting forth such holders’ rights, and the agreements
evidencing the grants of such Assumed Options, Assumed Restricted Stock Awards,
and Assumed Stock Units shall otherwise continue in effect. As soon as
practicable following the Effective Time, but in no event later than five (5)
business days following the Effective Time, Synacor shall file a registration
statement under the Securities Act on Form S-8 or another appropriate form (and
use its reasonable best efforts to maintain the effectiveness thereof and
maintain the current status of the prospectuses contained therein) relating to
shares of Synacor Common Stock issuable with respect to the Assumed Options,
Assumed Restricted Stock Awards, and Assumed Stock Units, and shall use its
reasonable best efforts to cause such registration statement to remain in effect
for so long as such Assumed Options, Assumed Restricted Stock Awards, and
Assumed Stock Units remain outstanding.
1.5 Settlement of Certain Qumu Liabilities. At or prior to the Closing, Qumu
will pay (i) all broker’s, finder’s, financial advisor’s or other similar fees
or commissions and expenses due to Stifel in connection with the Merger and the
transactions contemplated hereby and (ii) all expenses incurred by the Qumu and
its Subsidiaries in connection with negotiating this Agreement, holding the Qumu
Shareholders Meeting, soliciting and obtaining the Qumu Shareholder Approval and
as is otherwise set forth in Section 9.3(a) hereof.
1.6 Further Action. If, at any time after the Effective Time, any further action
is necessary or desirable to carry out the purposes or intent of this Agreement
and to vest the Surviving Corporation with full right, title and possession to
all assets, property, rights, privileges, immunities, powers and franchises of
Qumu and Merger Sub, the directors and officers of Qumu and Merger Sub shall
have the authority to take all such lawful and necessary action.
1.7 Tax Reorganization. The parties hereto intend, for U.S. federal income tax
purposes, that the Merger will qualify as a “reorganization” within the meaning
of Section 368(a) of the Code and the Treasury Regulations promulgated
thereunder, and that this Agreement is hereby
7



--------------------------------------------------------------------------------





adopted as a plan of reorganization for purposes of Section 354 and Section 361
of the Code and within the meaning of Treasury Regulations Section 1.368-2(g),
to which Qumu, Synacor and the Merger Sub are parties under Section 368(b) of
the Code.
ARTICLE II   THE CLOSING
2.1 The Closing. The consummation of the Merger shall take place at a closing
(the “Closing”) to occur at the offices of Gunderson Dettmer Stough Villeneuve
Franklin & Hachigian, LLP, 220 West 42nd Street, 17th Floor, New York, NY 10036,
(a) on a date and at a time to be agreed upon by Synacor and Qumu, which date
shall be no later than the second (2nd) business day after the satisfaction or
waiver (to the extent permitted hereunder) of the last to be satisfied or waived
of the conditions set forth in Section 2.2 (other than those conditions that by
their terms are to be satisfied or waived (if permitted hereunder) at the
Closing, but subject to the satisfaction or waiver (to the extent permitted
hereunder) of such conditions), or (b) at such other location, date and time as
Synacor and Qumu shall mutually agree upon in writing. The date upon which the
Closing shall actually occur pursuant hereto is referred to herein as the
“Closing Date.” The parties intend that the Closing will be effected, to the
extent practicable, by conference call, the electronic delivery of documents,
and, if requested by a party, the prior physical exchange of certain other
documents and instruments to be held in escrow by outside counsel to the
recipient party pending authorization to release at the Closing.
2.2 Conditions to Closing.
(a) Mutual Conditions to Closing. The respective obligations of Synacor, Merger
Sub and Qumu to consummate the Merger shall be subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:
(i) No Prohibitive Legal Requirements. No Governmental Authority of competent
jurisdiction in the Agreed Jurisdictions shall have enacted, issued,
promulgated, entered, or enforced any Legal Requirement that is in effect and
has the effect of making the Merger or any other transactions contemplated by
this Agreement illegal or prohibiting the consummation of the Merger or any
other transactions contemplated by this Agreement.
(ii) No Prohibitive Orders. No Governmental Authority of competent jurisdiction
in the Agreed Jurisdictions shall have issued or granted any Order (whether
temporary, preliminary or permanent) that has the effect of making the Merger or
any other transactions contemplated by this Agreement illegal or prohibiting the
consummation of the Merger or any other transactions contemplated by this
Agreement.
(iii) Effectiveness of the Registration Statement. The Registration Statement
shall have been declared effective by the SEC under the Securities Act. No stop
order suspending the effectiveness of the Registration Statement shall have been
issued by the SEC and no proceeding for that purpose, and no similar proceeding
in respect of the Joint Proxy Statement/Prospectus, shall have been initiated or
threatened in writing by the SEC that has not been withdrawn.
8



--------------------------------------------------------------------------------





(iv) Requisite Shareholder Approvals. The Requisite Qumu Shareholder Approval
and the Requisite Synacor Shareholder Approval shall have been obtained.
(v) Antitrust Approvals. Any governmental approval or other consent or waiting
period expirations or terminations (and any extensions thereof) required to be
obtained with respect to the Merger under any Antitrust Law shall have been
obtained and shall remain in full force and effect.
(vi) Nasdaq Listing. The shares of Synacor Common Stock issuable in the Merger,
the shares of Synacor Common Stock issuable upon the exercise of all Assumed
Options (if any), the shares of Synacor Common Stock issued upon conversion of
all Assumed Restricted Stock Awards (if any) and the shares of Synacor Common
Stock issuable in settlement of all Assumed Stock Units (if any) shall have been
authorized for listing on Nasdaq subject to official notice of issuance.
(vii) Tax Opinions. Synacor shall have received a written opinion of Gunderson
Dettmer Stough Villeneuve Franklin & Hachigian, LLP, in customary form and
substance reasonably satisfactory to Synacor, and Qumu shall have received a
written opinion of Ballard Spahr LLP, in customary form and substance reasonably
satisfactory to Qumu, each dated as of the Closing Date and each to the effect
that, on the basis of facts, representations and assumptions set forth or
referred to in such opinion that are consistent with the state of facts existing
at the Effective Time, and substantially in the form set forth in Exhibit E
hereto, the Merger will qualify as a “reorganization” within the meaning of
Section 368(a) of the Code. The issuance of such opinions shall be conditioned
upon the receipt by such counsel of customary representation letters from each
of Synacor, Merger Sub and Qumu, as provided in Section 7.12(b). If either such
counsel is unable or unwilling to provide such opinion, Synacor or Qumu, as
applicable, will use reasonable best efforts to appoint another independent tax
advisor of national reputation to provide such opinion.
(b) Additional Synacor and Merger Sub Conditions to Closing. The obligations of
Synacor and Merger Sub to consummate the Merger are also subject to the
satisfaction or waiver, at or prior to the Closing, of each of the following
additional conditions (each of which conditions may be waived exclusively by
Synacor and Merger Sub in their sole and absolute discretion):
(i) Compliance with Agreements and Covenants. Qumu shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it at or prior to the Closing
Date.
(ii) Accuracy of Representations and Warranties.
(A) The representations and warranties of Qumu set forth in Section 3.1
(Organization and Qualification), Section 3.2 (Authority; Approvals and
Enforceability), Section 3.3(b) (Required Filings and Consents), Section 3.4
(Articles of Incorporation and Bylaws) and Section 3.24 (Takeover Statutes) (the
“Qumu Fundamental Representations”) (i) shall have been true and correct in all
material respects as of the date of this
9



--------------------------------------------------------------------------------





Agreement, and (ii) shall be true and correct in all material respects on and as
of the Closing Date with the same force and effect as if made on and as of such
date, except, in each case, for those representations and warranties that
address matters only as of a particular date (which representations shall have
been true and correct in all material respects as of such date).
(B) The representations and warranties of Qumu set forth in Section 3.5(a),
Section 3.5(b), Section 3.5(c), Section 3.5(d) and Section 3.5(e) (the “Qumu
Capitalization Representations”) (i) shall have been true and correct as of the
date of this Agreement, and (ii) shall be true and correct on and as of the
Closing Date with the same force and effect as if made on and as of such date,
except, in each case, for any inaccuracies that would not, individually or in
the aggregate, reflect an underrepresentation of the number of fully diluted
shares of Qumu Common Stock, before giving effect to the Merger, of more than
0.25% from that reflected in the Qumu Capitalization Representations, except, in
each case, for those representations and warranties that address matters only as
of a particular date (which representations shall have been true and correct as
of such date except for any inaccuracies that would not, individually or in the
aggregate, reflect an underrepresentation of the number of fully diluted shares
of Qumu Common Stock, before giving effect to the Merger, of more than 0.25%
from that reflected in the Qumu Capitalization Representations).
(C) The representations and warranties of Qumu set forth in this Agreement
(other than the Qumu Fundamental Representations and the Qumu Capitalization
Representations) (i) shall have been true and correct as of the date of this
Agreement, and (ii) shall be true and correct on and as of the Closing Date with
the same force and effect as if made on and as of such date, except, in the case
of the foregoing clauses (i) and (ii), (A) for any failure to be so true and
correct which has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Qumu Material Adverse Effect, and (B) for
those representations and warranties which address matters only as of a
particular date (which representations shall have been true and correct as of
such particular date, except for any failure to be so true and correct as of
such date which has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Qumu Material Adverse Effect); provided,
however, that for purposes of determining the accuracy of the representations
and warranties of Qumu set forth in this Agreement for purposes of this Section
2.2(b)(ii)(C), (1) all qualifications based on a “Qumu Material Adverse Effect”
and all materiality qualifications and other qualifications based on the word
“material” or similar phrases contained in such representations and warranties
shall be disregarded (it being understood and hereby agreed that (x) the phrase
“similar phrases” as used in this proviso shall not be deemed to include any
dollar thresholds contained in any such representations and warranties, and (y)
the representation and warranty set forth in clause (i) of Section 3.10 and the
term “Qumu Material Contract” shall not be disregarded pursuant to the terms of
this proviso), and (2) any update of or modification to the Qumu Disclosure
Letter made or purported to have been made after the date hereof shall be
disregarded.
(iii) No Qumu Material Adverse Effect. Since the date hereof, there shall not
have occurred or arisen any Qumu Material Adverse Effect that is continuing.
10



--------------------------------------------------------------------------------





(iv) Officer’s Certificate. Synacor shall have received a certificate, signed
for and on behalf of Qumu by the chief executive officer and the chief financial
officer of Qumu, certifying the satisfaction of the conditions set forth in this
Section 2.2(b).
(v) Termination of Qumu Terminating Plans. Synacor shall have received evidence
satisfactory to it that the Qumu Terminating Plans have been terminated.
(vi) Employment Agreements. As of the Closing, all of the Employment Agreements
entered into concurrently with the execution and delivery of this Agreement
shall be in full force and effect, and no party to those Employment Agreements
shall have terminated, rescinded or repudiated any of his or her Employment
Agreement.
(vii) FIRPTA Certificate. Synacor shall have received (A) an original signed
statement from Qumu that Qumu is not, and has not been at any time during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code, a “United
States real property holding corporation,” as defined in Section 897(c)(2) of
the Code, conforming to the requirements of Treasury Regulations Section
1.1445-2(c)(3) and 1.897-2(h), and (B) an original signed notice to be delivered
to the IRS in accordance with the requirements of Treasury Regulations Section
1.897-2(h)(2), together with written authorization for Synacor to deliver such
notice to the IRS on behalf of Qumu following the Closing, each dated as of the
Closing Date, duly executed by an authorized officer of Qumu.
(viii) Consents; Amendments; Terminations.
(A) Qumu shall have delivered to Synacor duly executed copies of the consents,
waivers or approvals set forth in Schedule 2.2(b)(viii)(A) hereto, in form and
substance reasonably satisfactory to Synacor; and
(B) Qumu shall have delivered to Synacor duly executed copies of the amendments
to, or terminations of, the Contracts set forth in Schedule 2.2(b)(viii)(B)
hereto, in form and substance satisfactory to Synacor.
(c) Additional Qumu Conditions to Closing. The obligation of Qumu to consummate
the Merger is also subject to the satisfaction or waiver, at or prior to the
Closing, of each of the following additional conditions (each of which
conditions may be waived exclusively by Qumu in its sole and absolute
discretion):
(i) Compliance with Agreements and Covenants. Synacor and Merger Sub shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by them at or prior
to the Closing Date.
(ii) Accuracy of Representations and Warranties.
(A) The representations and warranties of Synacor set forth in Section 4.1
(Organization and Qualification), Section 4.2 (Authority; Approvals and
11



--------------------------------------------------------------------------------





Enforceability), Section 4.3(b) (Required Filings and Consents), Section 4.4
(Certificate of Incorporation and Bylaws) and Section 4.24 (Takeover Statutes)
(the “Synacor Fundamental Representations”) (i) shall have been true and correct
in all material respects as of the date of this Agreement, and (ii) shall be
true and correct in all material respects on and as of the Closing Date with the
same force and effect as if made on and as of such date, except, in each case,
for those representations and warranties that address matters only as of a
particular date (which representations shall have been true and correct in all
material respects as of such date).
(B) The representations and warranties of Synacor set forth in Section 4.5(a),
Section 4.5(b), Section 4.5(c), Section 4.5(d) and Section 4.5(e) (the “Synacor
Capitalization Representations”) (i) shall have been true and correct as of the
date of this Agreement, and (ii) shall be true and correct on and as of the
Closing Date with the same force and effect as if made on and as of such date,
except, in each case, for any inaccuracies that would not, individually or in
the aggregate, reflect an underrepresentation of the number of fully diluted
shares of Synacor Common Stock, before giving effect to the Merger, of more than
0.25% from that reflected in the Synacor Capitalization Representations, except,
in each case, for those representations and warranties that address matters only
as of a particular date (which representations shall have been true and correct
as of such date except for any inaccuracies that would not, individually or in
the aggregate, reflect an underrepresentation of the number of fully diluted
shares of Synacor Common Stock, before giving effect to the Merger, of more than
0.25% from that reflected in the Synacor Capitalization Representations).
(C) The representations and warranties of Synacor set forth in this Agreement
(other than the Synacor Fundamental Representations and the Synacor
Capitalization Representations) (i) shall have been true and correct as of the
date of this Agreement, and (ii) shall be true and correct on and as of the
Closing Date with the same force and effect as if made on and as of such date,
except, in the case of the foregoing clauses (i) and (ii), (A) for any failure
to be so true and correct which has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Qumu Material Adverse
Effect, and (B) for those representations and warranties which address matters
only as of a particular date (which representations shall have been true and
correct as of such particular date, except for any failure to be so true and
correct as of such date which has not had, and would not reasonably be expected
to have, individually or in the aggregate, a Synacor Material Adverse Effect);
provided, however, that for purposes of determining the accuracy of the
representations and warranties of Synacor set forth in this Agreement for
purposes of this Section 2.2(c)(ii)(C), (1) all qualifications based on a
“Synacor Material Adverse Effect” and all materiality qualifications and other
qualifications based on the word “material” or similar phrases contained in such
representations and warranties shall be disregarded (it being understood and
hereby agreed that (x) the phrase “similar phrases” as used in this proviso
shall not be deemed to include any dollar thresholds contained in any such
representations and warranties, and (y) the representation and warranty set
forth in clause (i) of Section 4.10 and the term “Synacor Material Contract”
shall not be disregarded pursuant to the terms of this proviso), and (2) any
update of or modification to the Synacor Disclosure Letter made or purported to
have been made after the date hereof shall be disregarded.
12



--------------------------------------------------------------------------------





(iii) No Synacor Material Adverse Effect. Since the date hereof, there shall not
have occurred or arisen any Synacor Material Adverse Effect that is continuing.
(iv) Officer’s Certificate. Qumu shall have received a certificate, signed for
and on behalf of Synacor by the chief executive officer and the chief financial
officer of Synacor, certifying the satisfaction of the conditions set forth in
this Section 2.2(c).
2.3 Issuance of Merger Consideration After the Closing.
(a) Exchange Agent. Prior to the Closing Date, Synacor shall select a bank or
trust company reasonably acceptable to Qumu to act as the exchange agent for the
Merger pursuant to an exchange agent agreement in form and substance reasonably
satisfactory to Qumu (the “Exchange Agent”).
(b) Exchange Fund.
(i) Creation of Exchange Fund. As promptly as practicable following the
Effective Time (and in any event, within ten (10) business days thereafter),
Synacor shall deposit with the Exchange Agent for exchange in accordance with
this Article II, the shares of Synacor Common Stock (which shall be in
uncertificated book entry form) issuable pursuant to Section 1.4(b)(i) in
exchange for shares of Qumu Common Stock. In addition, Synacor shall make
available from time to time after the Effective Time as necessary, cash in an
amount sufficient to pay any cash payable pursuant to Section 1.4(b)(i) in lieu
of fractional shares of Synacor Common Stock and any dividends or distributions
to which holders of shares of Qumu Common Stock may be entitled pursuant to
Section 2.3(d). Any Synacor Common Stock and cash deposited with the Exchange
Agent shall hereinafter be referred to as the “Exchange Fund.”
(ii) Termination of Exchange Fund. Any portion of the Exchange Fund which
remains undistributed to the holders of Certificates one hundred and eighty
(180) days after the Effective Time shall, at the request of Synacor or the
Surviving Corporation, be delivered to Synacor or the Surviving Corporation or
otherwise according to the instruction of Synacor or the Surviving Corporation,
and any holders of the Certificates who have not surrendered such Certificates
in compliance with this Section 2.3 shall after such delivery to Synacor and the
Surviving Corporation look only to Synacor and the Surviving Corporation
(subject to any applicable abandoned property, escheat or other similar Legal
Requirement) as general creditors thereof for delivery or payment of the
applicable shares of Synacor Common Stock issuable in respect thereof pursuant
to Section 1.4(b)(i), cash payable in respect thereof pursuant to Section
1.4(b)(i) in lieu of any fractional shares of Synacor Common Stock and any
dividends or other distributions payable in respect thereof pursuant to Section
2.3(d).
(c) Exchange Procedures. As promptly as practicable following the Effective
Time, Synacor shall cause the Exchange Agent to mail to each holder of record
(as of immediately prior to the Effective Time) of shares of Qumu Common Stock
that were converted pursuant to Section 1.4(b) (i) a letter of transmittal in
customary form as Qumu and Synacor may reasonably agree which shall specify that
delivery shall be effected, and risk of loss and title shall pass (x) with
respect to the certificate or certificates (the “Certificates”) that immediately
prior to
13



--------------------------------------------------------------------------------





the Effective Time represented outstanding shares of Qumu Common Stock, only
upon delivery of the Certificates (or effective affidavits in lieu thereof) to
the Exchange Agent and (y) with respect to outstanding shares of Qumu Common
Stock held in book-entry immediately prior to the Effective Time (“Book-Entry
Shares”), upon proper delivery of any “agent’s message” regarding the book-entry
transfer of such Book-Entry Shares (or such other evidence, if any, of the
transfer as the Exchange Agent may reasonably request) and (ii) instructions for
use in effecting the surrender of the Certificates or Book-Entry Shares, as
applicable, in exchange for whole shares of Synacor Common Stock pursuant to
Section 1.4(b)(i), cash payable in respect thereof pursuant to Section 1.4(b)(i)
in lieu of any fractional shares of Synacor Common Stock and any dividends or
other distributions payable in respect thereof pursuant to Section 2.3(d). Upon
surrender of Certificates (or effective affidavits in lieu thereof) or
Book-Entry Shares, as applicable, for cancellation to the Exchange Agent or to
such other agent or agents as may be appointed by Synacor, together with such
letter of transmittal, duly completed and validly executed in accordance with
the instructions thereto, the holders of such Certificates or Book-Entry Shares,
as applicable, shall be entitled to receive in exchange therefor the number of
whole shares of Synacor Common Stock (after taking into account all Certificates
or such Book-Entry Shares surrendered by such holder of record) such holder is
entitled to receive pursuant to Section 1.4(b)(i) (which shall be in
uncertificated book entry form), payment of any cash such holder is entitled to
receive pursuant to Section 1.4(b)(i) in lieu of fractional shares of Synacor
Common Stock and any dividends or distributions such holder is entitled to
receive pursuant to Section 2.3(d), and the Certificates or Book-Entry Shares,
as applicable, so surrendered shall forthwith be canceled. The Exchange Agent
shall accept such Certificates or Book-Entry Shares, as applicable, upon
compliance with such reasonable terms and conditions as the Exchange Agent may
impose for an orderly exchange thereof in accordance with normal and customary
exchange practices. No interest shall be paid or accrued for the benefit of
holders of the Certificates or Book-Entry Shares, as applicable, on the cash
amounts payable upon the surrender of such Certificates pursuant to this Section
2.3. Until so surrendered, from and after the Effective Time outstanding
Certificates or Book-Entry Shares, as applicable, shall be deemed to evidence
only the ownership of the number of full shares of Synacor Common Stock into
which such shares of Qumu Common Stock shall have been so converted and the
right to receive an amount in cash in lieu of the issuance of any fractional
shares in accordance with Section 1.4(b)(i) and any dividends or distributions
payable pursuant to Section 2.3(d).
(d) Dividends and Distributions. Whenever a dividend or other distribution is
declared or made after the date hereof with respect to Synacor Common Stock with
a record date after the Effective Time, such declaration shall include a
dividend or other distribution in respect of all shares of Synacor Common Stock
issuable pursuant to this Agreement. No dividends or other distributions
declared or made after the date hereof with respect to Synacor Common Stock with
a record date after the Effective Time will be paid to the holders of any
unsurrendered Certificates or Book-Entry Shares, as applicable, with respect to
the shares of Synacor Common Stock represented thereby until the holders of
record of such Certificates or Book-Entry Shares shall surrender such
Certificates or Book-Entry Shares, respectively. Subject to applicable Legal
Requirements, following surrender of any Certificates or Book Entry Shares in
the manner provided in Section 2.3(c), the Exchange Agent shall deliver to the
record holders thereof, without interest, promptly after such surrender, the
number of whole shares of Synacor Common
14



--------------------------------------------------------------------------------





Stock issued in exchange therefor along with any such dividends or other
distributions with a record date after the Effective Time and theretofore paid
with respect to such whole shares of Synacor Common Stock.
(e) Lost, Stolen or Destroyed Certificates. In the event that any Certificates
shall have been lost, stolen or destroyed, the Exchange Agent shall issue in
exchange for such lost, stolen or destroyed Certificates, upon the making of an
affidavit of that fact by the holder thereof, the shares of Synacor Common Stock
issuable in respect thereof pursuant to Section 1.4(b)(i), the cash payable in
respect thereof pursuant to Section 1.4(b)(i) in lieu of fractional shares of
Synacor Common Stock and any dividends or distributions payable in respect
thereof pursuant to Section 2.3(d); provided, however, that Synacor may, in its
discretion and as a condition precedent to the issuance thereof, require the
owners of such lost, stolen or destroyed Certificates to deliver a customary
indemnity against any claim that may be made against Synacor, the Surviving
Corporation or the Exchange Agent with respect to the Certificates alleged to
have been lost, stolen or destroyed.
(f) Transferred Shares. In the event that a transfer of ownership of shares of
Qumu Common Stock is not registered in the stock transfer books or ledger of
Qumu, or if shares of Synacor Common Stock are to be issued in a name other than
that in which the Certificates or Book-Entry Shares, as applicable, surrendered
in exchange therefor are registered, it will be a condition of the issuance
thereof that the Certificates or Book-Entry Shares, as applicable, so
surrendered are properly endorsed and otherwise in proper form for surrender and
transfer and the Person requesting such payment has paid to Synacor (or any
agent designated by Synacor) any transfer or other Taxes required by reason of
the issuance of shares of Synacor Common Stock in any name other than that of
the registered holder of the Certificates surrendered, or established to the
satisfaction of Synacor (or any agent designated by Synacor) that such transfer
or other Taxes have been paid or are otherwise not payable.
(g) Tax Withholding. Each of the Exchange Agent, Synacor and the Surviving
Corporation shall be entitled to deduct and withhold from any consideration
payable pursuant to this Agreement, such amounts as may be required to be
deducted or withheld therefrom under any provision of U.S. federal, state, local
or non-U.S. tax law or under any applicable Legal Requirement and shall be
entitled to request any reasonably appropriate Tax forms, including IRS Form W-9
(or the appropriate IRS Form W-8, as applicable), from any Person receiving
payments hereunder. To the extent such amounts are so deducted or withheld and
paid over to the appropriate Governmental Authority, such amounts shall be
treated for all purposes as having been paid to the Person to whom such amounts
would otherwise have been paid.
(h) No Liability. Notwithstanding anything to the contrary set forth in this
Agreement, none of the Exchange Agent, Synacor, the Surviving Corporation or any
other party hereto shall be liable to a holder of shares of Synacor Common Stock
or Qumu Common Stock for any amount properly paid to a public official pursuant
to any applicable abandoned property, escheat or other similar Legal
Requirement. Any portion of the Exchange Fund which remains undistributed to the
holders of Certificates or Book-Entry Shares as of the second (2nd) anniversary
of the Effective Time (or immediately prior to such earlier date on which the
15



--------------------------------------------------------------------------------





Exchange Fund would otherwise escheat to, or become the property of, any
Governmental Authority) shall, to the extent permissible by Legal Requirement,
become the property of the Surviving Corporation, free and clear of all claims
or interest of any Person previously entitled thereto.
(i) Investment of the Exchange Fund. Any funds included in the Exchange Fund may
be invested by the Exchange Agent, as directed by Synacor. Any interest and
other income resulting from such investments shall promptly be paid to Synacor.
Any loss of any of the funds included in the Exchange Fund shall be for the
account of Synacor and shall not alter Synacor’s obligation to cause to be paid
any amounts owed to holders of Qumu Common Stock pursuant to Article I and this
Article II.
ARTICLE III   REPRESENTATIONS AND WARRANTIES OF QUMU
Except (i) as set forth in the disclosure letter that has been prepared by Qumu
and delivered by Qumu to Synacor in connection with the execution and delivery
of this Agreement, dated as of the date hereof (the “Qumu Disclosure Letter”),
which expressly identifies the Section (or, if applicable, subsection) to which
such exception relates (it being understood and hereby agreed that any
disclosure in the Qumu Disclosure Letter relating to one Section or subsection
shall also apply to any other Sections and subsections if and to the extent that
it is readily apparent on the face of such disclosure (without reference to the
underlying documents referenced therein) that such disclosure also relates to
such other Sections or subsections), or (ii) as set forth in any Qumu SEC
Reports filed with, or furnished to, the SEC and publicly available on or after
January 1, 2019 and prior to the date hereof (other than in any “risk factors”
or other disclosure statements included therein that are cautionary, predictive
or forward looking in nature and not statements of historical fact; provided
that the exception provided for in this clause (ii) shall (x) be applied with
respect to a particular representation or warranty in this Article III only to
the extent that it is reasonably apparent from the text of such reports that
such disclosure relates to such representation or warranty, and (y) not apply to
the representations and warranties in Section 3.1, Section 3.2, Section 3.4,
Section 3.5, Section 3.6 and clause (i) of Section 3.10), Qumu hereby represents
and warrants to Synacor and Merger Sub as follows:
3.1 Organization and Qualification. Qumu is duly organized, validly existing and
in good standing under the laws of the State of Minnesota and has all requisite
corporate power and authority necessary to enable it to own, lease and operate
the properties it purports to own, lease or operate and to conduct its business
as it is currently conducted. Qumu is duly qualified or licensed as a foreign
corporation to do business, and is in good standing, in each jurisdiction where
the character or location of the properties owned, leased or operated by it or
the nature of its activities makes such qualification or licensing necessary,
except to the extent that the failure to be so qualified or licensed and in good
standing would not reasonably be expected to have, individually or in the
aggregate, a Qumu Material Adverse Effect.
16



--------------------------------------------------------------------------------





3.2 Authority; Approvals and Enforceability.
(a) Qumu has all requisite corporate power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and subject only to the
approval of the Qumu Shareholders as described below, to consummate the Merger
and the other transactions contemplated hereby in accordance with the terms
hereof.
(b) The execution and delivery of this Agreement (including the Plan of Merger)
by Qumu, and performance by Qumu of its obligations hereunder, and the
consummation of the Merger and the other transactions contemplated hereby, have
been duly and validly approved by the Qumu Board (the “Qumu Board”) and a
committee of disinterested directors of the Board formed in accordance with
Section 302A.673 of the MBCA (the “Committee of Disinterested Directors”). As of
the date of this Agreement and prior to the execution and delivery of the Qumu
Support Agreements, the Qumu Board and the Committee of Disinterested Directors
have each unanimously (i) approved, and declared advisable this Agreement
(including the Plan of Merger) and the Merger and other transactions
contemplated hereby upon and subject to the terms and conditions set forth
herein (such approval having been made in accordance with the MBCA, including
for purposes of Sections 302A.613, Subd.1 and 302A.673 thereof), (ii) determined
that this Agreement (including the Plan of Merger) and the Merger and other
transactions contemplated hereby are fair to, and in the best interests of, Qumu
and the Qumu Shareholders, (iii) in the case of the Board, has directed that
Qumu submit this Agreement (including the Plan of Merger) to the Qumu
Shareholders for approval by them as promptly as practicable and (iv) resolved
to recommend that the Qumu Shareholders approve this Agreement (including the
Plan of Merger) (the “Qumu Voting Proposal”) at the Qumu Shareholder Meeting. As
of the date of this Agreement, the foregoing Qumu Voting Proposal has not been
withdrawn, revoked or modified in any respect. As of the date of this Agreement
and prior to the execution and delivery of the Qumu Support Agreements, the
Committee of Disinterested Directors has unanimously approved the Qumu Support
Agreements. The Qumu Board has received an opinion of Stifel, Nicolaus &
Company, Incorporated (“Stifel”) to the effect that, as of the date of such
opinion, and based upon and subject to the various assumptions, qualifications,
limitations and other matters set forth therein, the Exchange Ratio to be
received pursuant to and in accordance with, the terms of this Agreement by the
holders of shares of Qumu Common Stock (other than Synacor or any Affiliate of
Synacor), is fair to such holders, from a financial point of view, and, as of
the date of this Agreement, the foregoing opinion has not been withdrawn,
revoked or modified in any respect.
(c) Except for the approval of the Qumu Voting Proposal by the affirmative vote
of the holders of a majority of the outstanding shares of Qumu Common Stock
entitled to vote at a meeting of the Qumu Shareholders called to consider the
Qumu Voting Proposal (the “Requisite Qumu Shareholder Approval”) and assuming
the accuracy of the representations and warranties set forth in Section 4.23 of
this Agreement, no other corporate proceedings on the part of Qumu are necessary
to approve or adopt this Agreement under applicable Legal Requirements and to
consummate the Merger and other transactions contemplated hereby in accordance
with the terms hereof.
17



--------------------------------------------------------------------------------





(d) This Agreement has been duly and validly executed and delivered by Qumu, and
assuming due authorization, execution and delivery by Synacor and Merger Sub,
this Agreement constitutes a valid and binding obligation of Qumu, enforceable
against Qumu in accordance with its terms, except insofar as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar Legal Requirements affecting creditors’ rights generally, or by
principles governing the availability of equitable remedies.
3.3 Required Filings and Consents.
(a) The execution and delivery by Qumu of this Agreement do not, and the
performance by Qumu of its covenants and agreements under this Agreement and the
consummation by Qumu of the transactions contemplated by this Agreement will
not, (i) assuming receipt of the Requisite Qumu Shareholder Approval conflict
with or violate the Qumu Articles of Incorporation or the Qumu Bylaws or any
Qumu Subsidiary Documents, (ii) assuming receipt of the government approvals
contemplated by Section 3.3(b) conflict with or violate any Legal Requirements
applicable to Qumu or any of its Subsidiaries or by which its or any of their
respective properties is bound or affected, (iii) require notice to or the
consent of any Person under, result in any breach of or constitute a default (or
an event that with notice or lapse of time or both would become a default), or
impair Qumu’s or any of its Subsidiaries’ rights or alter the rights or
obligations of any third party under, or give to any third party any rights of
termination, amendment, payment, acceleration or cancellation of, or result in
the creation of a Lien on any of the properties or assets (including intangible
assets) of Qumu or any of its Subsidiaries pursuant to, any Qumu Material
Contract, or (iv) give rise to or result in any person having, or having the
right to exercise, any preemptive rights, rights of first refusal, rights to
acquire or similar rights with respect to any capital stock of Qumu or any of
its Subsidiaries or any of their respective assets or properties, except in the
case of the preceding clauses (ii) through (iv), inclusive, as would not
reasonably be expected to be, individually or in the aggregate, material to Qumu
and its Subsidiaries, taken as a whole.
(b) The execution and delivery by Qumu of this Agreement do not, and the
performance by Qumu of its covenants and agreements under this Agreement and the
consummation by Qumu of the transactions contemplated by this Agreement
(including the Merger) will not, require any consent, approval, order, license,
authorization, registration, declaration or permit of, or filing with or
notification to, any Governmental Authority, except (i) as may be required by
applicable Antitrust Laws, (ii) the filing of the Joint Proxy
Statement/Prospectus with the SEC in accordance with the Exchange Act and as may
be required under the Securities Act, (iii) such consents, approvals, orders,
licenses, authorizations, registrations, declarations, permits, filings, and
notifications as may be required under applicable United States federal and
state securities laws, (iv) the filing of the Articles of Merger or other
documents as required by the MBCA and (v) such other consents, approvals,
orders, registrations, declarations, permits, filings and notifications which,
if not obtained or made, would not reasonably be expected to be, individually or
in the aggregate, material to Qumu and its Subsidiaries, taken as a whole.
18



--------------------------------------------------------------------------------





3.4 Articles of Incorporation and Bylaws. Qumu has heretofore made available to
Synacor a complete and accurate copy of the Qumu Articles of Incorporation and
Qumu Bylaws, along with the charter and bylaws (or equivalent organizational
documents) each as amended to date, of each of its Subsidiaries (the “Qumu
Subsidiary Documents”). The Qumu Articles of Incorporation, Qumu Bylaws and Qumu
Subsidiary Documents, each as amended to date, are in full force and effect, and
neither the Qumu Board nor, to the Knowledge of Qumu, any Qumu Shareholder has
taken any action to amend the Qumu Articles of Incorporation or the Qumu Bylaws
in any respect. Qumu has not taken any action in breach or violation of any of
the provisions of the Qumu Articles of Incorporation or the Qumu Bylaws, and
each Subsidiary is not in breach or violation of any of the material provisions
of their respective Qumu Subsidiary Documents, except, in the case of a
Subsidiary, as would not reasonably be expected to be, individually or in the
aggregate, material to Qumu and its Subsidiaries, taken as a whole.
3.5 Capitalization.
(a) The authorized capital stock of Qumu consists of 30,000,000 shares of
capital stock of which 29,750,000 shares are Qumu Common Stock and 250,000
shares are Qumu Preferred Stock, all of which are designated Series A Junior
Participating Preferred Shares. As of February 9, 2020:
(i)  13,553,468 shares of Qumu Common Stock were issued and outstanding
(including 179,631 shares of Qumu Restricted Stock);
(ii) 3,230,320 shares of Qumu Common Stock were reserved for issuance pursuant
to awards granted under the Qumu Stock Plan, of which 1,055,000 shares were
subject to outstanding and unexercised Qumu Stock Options, 132,996 shares were
subject to outstanding Qumu Restricted Stock Units and 40,599 shares were
subject to outstanding Qumu Performance Stock Units;
(iii) 925,000 shares of Qumu Common Stock were subject to the ESW Warrant;
(iv) 314,286 shares of Qumu Common Stock were subject to the Hale Warrant;
(v) 100,000 shares of Qumu Common Stock were subject to the iStudy Warrant; and
(vi) no shares of Qumu Preferred Stock were issued and outstanding.
(b) Since February 9, 2020, Qumu has not issued any securities (including
derivative securities) except for shares of Qumu Common Stock issued upon
exercise of Qumu Stock Awards or the settlement of Qumu Restricted Stock Units,
in each case, outstanding on or prior to February 9, 2020.
19



--------------------------------------------------------------------------------





(c) Other than the Qumu Stock Plan, there are no stock option plans or any other
plan or agreement adopted by Qumu that provides for the issuance of equity to
any current or former service provider of Qumu. Qumu has made available to
Synacor complete and accurate copies of the Qumu Stock Plan and the forms of all
award agreements evidencing outstanding Qumu Stock Awards, and all agreements
under the Qumu Stock Plan that materially deviate from such forms of award
agreement.
(d) Section 3.5(d) of the Qumu Disclosure Letter sets forth a complete and
accurate list as of February 9, 2020 of all outstanding equity-based awards,
whether payable in stock, cash or other property or any combination of the
foregoing, including the Qumu Warrants (the “Qumu Stock Awards”), granted under
the Qumu Stock Plans or otherwise, indicating, with respect to each Qumu Stock
Award then outstanding, the type of award granted, the number of shares of Qumu
Common Stock subject to such Qumu Stock Award and the exercise or purchase price
(if any), date of grant, vesting schedule, expiration date, and any performance
targets or similar conditions to exercisability or settlement thereof, including
the extent to which any vesting had occurred as of February 9, 2020, if the Qumu
Stock Award is exercisable for more than six (6) months following the holder’s
termination (other than for disability or death), and whether (and to what
extent) the vesting of such Qumu Stock Award may be accelerated in any way by
the consummation of the transactions contemplated by this Agreement (alone or in
combination with any other event, including the termination of employment or
engagement or change in position of any holder thereof following or in
connection with the consummation of the Merger). The terms of the Qumu Stock
Plans and Qumu Stock Awards permit the treatment of each Qumu Stock Award as
provided in this Agreement, without the consent or approval of the holders
thereof or the Qumu Shareholders.
(e) Except as described in Section 3.5(a), 3.5(b) and 3.5(d) of the Qumu
Disclosure Letter, no capital stock of Qumu or any of its Subsidiaries or any
security convertible or exchangeable into or exercisable for such capital stock,
is issued, reserved for issuance or outstanding as of the date of this
Agreement. Except as described in Section 3.5(d) of this Agreement and except
for changes since the date of this Agreement resulting from the exercise of
employee stock options outstanding on such date or described on Section 3.5(d)
of the Qumu Disclosure Letter, there are no exercisable securities, there are no
options, preemptive rights, warrants, calls, rights, commitments, agreements,
arrangements or understandings of any kind to which Qumu or any of its
Subsidiaries is a party, or by which Qumu or any of its Subsidiaries is bound,
obligating Qumu or any of its Subsidiaries to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock of Qumu or
any of its Subsidiaries or obligating Qumu or any of its Subsidiaries to grant,
extend or accelerate the vesting of or enter into any such option, warrant,
call, right, commitment, agreement, arrangement or understanding. There are no
shareholder agreements, voting trusts, proxies or other similar agreements,
arrangements or understandings to which Qumu or any of its Subsidiaries is a
party, or by which it or they are bound, obligating Qumu or any of its
Subsidiaries with respect to any shares of capital stock of Qumu or any of its
Subsidiaries. There are no rights or obligations, contingent or otherwise
(including rights of first refusal in favor of Qumu), of Qumu or any of its
Subsidiaries, to repurchase, redeem or otherwise acquire any shares of capital
stock of Qumu or any of its Subsidiaries or to provide funds to or make any
investment (in the form of a loan, capital
20



--------------------------------------------------------------------------------





contribution or otherwise) in any such Subsidiary or any other entity. There are
no registration rights or other agreements, arrangements or understandings to
which Qumu or any of its Subsidiaries is a party, or by which it or they are
bound, obligating Qumu or any of its Subsidiaries with respect to any shares of
Qumu Common Stock or shares of capital stock of any such Subsidiary. Qumu does
not have outstanding any bonds, debentures, notes or other obligations the
holders of which have the right to vote (or are convertible into or exercisable
for securities having the right to vote) with the Qumu Shareholders on any
matter. Except as described in Sections 3.5(a), 3.5(b) and 3.5(d) of the Qumu
Disclosure Letter, as of February 9, 2020 there are no outstanding stock
options, restricted stock units, restricted stock, stock appreciation rights,
“phantom” stock rights, performance units or other compensatory rights or awards
(in each case, issued by Qumu or any of its Subsidiaries), that are convertible
into or exercisable for a share of Qumu Common Stock on a deferred basis or
otherwise or other rights that are linked to, or based upon, the value of Qumu
Common Stock. All Qumu Stock Awards are evidenced by award agreements in
substantially the forms previously made available to Synacor or disclosed in the
Qumu SEC Reports filed with, or furnished to, the SEC and publicly available on
or after January 1, 2019 and prior to the date hereof.
(f) All outstanding shares of Qumu Common Stock are, and all shares of Qumu
Common Stock reserved for issuance as specified above will be, upon issuance on
the terms and conditions specified in the instruments pursuant to which they are
issuable, duly authorized, validly issued, fully paid and nonassessable and not
subject to or issued in violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right or any similar right under
any provision of the MBCA, the Qumu Articles of Incorporation or the Qumu Bylaws
or any agreement to which Qumu is a party or otherwise bound. None of the
outstanding shares of Qumu Common Stock have been issued in violation of any
United States federal or state securities laws or any foreign securities laws.
All of the outstanding shares of capital stock of each of the Subsidiaries of
Qumu are duly authorized, validly issued, fully paid and nonassessable, and all
such shares (other than directors’ qualifying shares in the case of foreign
Subsidiaries) are owned by Qumu or a Subsidiary of Qumu free and clear of any
and all Liens. There are no accrued and unpaid dividends with respect to any
outstanding shares of capital stock of Qumu or any of its Subsidiaries.
(g) Qumu Common Stock constitutes the only class of equity securities of Qumu or
its Subsidiaries registered or required to be registered under the Exchange Act.
3.6 Subsidiaries.
A complete and accurate list of all of the Subsidiaries of Qumu, together with
the jurisdiction of incorporation of each Subsidiary and the percentage of each
Subsidiary’s issued or outstanding capital stock owned by Qumu or another
Subsidiary or Affiliate of Qumu, is set forth in Section 3.6 of the Qumu
Disclosure Letter. Qumu does not own, directly or indirectly, any capital stock
of, or other equity, voting or similar interest in, or any interest convertible
into or exchangeable or exercisable for any equity, voting or similar interest
in, any Person, excluding securities in any publicly traded company held for
investment by Qumu and comprising less than one percent (1%) of the outstanding
voting and nonvoting stock of such company. Each
21



--------------------------------------------------------------------------------





Subsidiary of Qumu is duly organized, validly existing and in good standing
under the Legal Requirements of its jurisdiction of organization (to the extent
such concepts exist in such jurisdictions) and has all requisite corporate or
other power and authority necessary to enable it to own, lease and operate the
properties it purports to own, lease or operate and to conduct its business as
it is currently conducted, except to the extent that the failure to be so
organized or existing or in good standing or have such power or authority would
not reasonably be expected to have, individually or in the aggregate, a Qumu
Material Adverse Effect. Each Subsidiary of Qumu is duly qualified or licensed
as a foreign corporation to do business, and is in good standing, in each
jurisdiction (to the extent such concepts exist in such jurisdictions) where the
character or location of the properties owned, leased or operated by it or the
nature of its activities makes such qualification or licensing necessary, except
to the extent that the failure to be so qualified or licensed and in good
standing would not reasonably be expected to have, individually or in the
aggregate, a Qumu Material Adverse Effect.
3.7 SEC Reports. Qumu has filed and made available to Synacor all forms,
reports, schedules, statements and other documents, including any exhibits
thereto, required to be filed by Qumu with the SEC since January 1, 2018
(collectively, the “Qumu SEC Reports”). The Qumu SEC Reports, including all
forms, reports and documents filed by Qumu with the SEC after the date hereof
and prior to the Effective Time, (i) were and, in the case of the Qumu SEC
Reports filed after the date hereof, will be, prepared in accordance with the
applicable requirements of the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act, as the case may be, and the rules and regulations
thereunder, and (ii) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing), and in the case of such forms, reports and documents filed by Qumu
with the SEC after the date of this Agreement, will not as of the time they are
filed, contain any untrue statement of a material fact or omit to state a
material fact required to be stated in such Qumu SEC Reports or necessary in
order to make the statements in such Qumu SEC Reports, in light of the
circumstances under which they were and will be made, not misleading. None of
the Subsidiaries of Qumu is required to file any forms, reports, schedules,
statements or other documents with the SEC.
3.8 Financial Statements and Internal Controls.
(a) Each of the consolidated financial statements (including, in each case, any
related notes and schedules), contained in the Qumu SEC Reports, including any
Qumu SEC Reports filed after the date of this Agreement, complied or will
comply, as of its respective date, in all material respects with all applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, was or will be prepared in accordance with GAAP (except as may
be indicated in the notes thereto) applied on a consistent basis throughout the
periods involved and fairly presented in all material respects or will fairly
present in all material respects the consolidated financial position of Qumu and
its Subsidiaries as of the respective dates thereof and the consolidated results
of its operations and cash flows for the periods indicated, except that any
unaudited interim financial statements are subject to normal and recurring
year-end adjustments which have not been and are not expected to be material in
amount, individually or in the aggregate.
22



--------------------------------------------------------------------------------





(b) The chief executive officer and chief financial officer of Qumu have made
all certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act,
and the statements contained in any such certifications are complete and
correct, and Qumu is otherwise in compliance with all applicable effective
provisions of the Sarbanes-Oxley Act and the applicable listing and corporate
governance rules of Nasdaq.
(c) Qumu and each of its Subsidiaries has established and maintains, adheres to
and enforces a system of internal accounting controls which are effective in
providing reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements in accordance with GAAP, including
policies and procedures that (i) require the maintenance of records that in
reasonable detail accurately and fairly reflect the material transactions and
dispositions of the assets of Qumu and its Subsidiaries, (ii) provide reasonable
assurance that transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP, and that receipts and expenditures
of Qumu and its Subsidiaries are being made only in accordance with appropriate
authorizations of management and the Qumu Board and (iii) provide reasonable
assurance regarding prevention or timely detection of unauthorized acquisition,
use or disposition of the assets of Qumu and its Subsidiaries.
(d) To the Knowledge of Qumu and except as otherwise disclosed in the Qumu SEC
Reports, neither Qumu nor its independent auditors have identified (i) any
significant deficiency or material weakness in the system of internal accounting
controls utilized by Qumu and its Subsidiaries, (ii) any fraud, whether or not
material, that involves Qumu’s management or other employees who have a role in
the preparation of financial statements or the internal accounting controls
utilized by Qumu and its Subsidiaries or (iii) any claim or allegation regarding
any of the foregoing.
(e) Neither Qumu nor any of its Subsidiaries is a party to, or has any
commitment to become a party to, any joint venture, partnership agreement or any
similar Contract (including any Contract relating to any transaction,
arrangement or relationship between or among Qumu or any of its Subsidiaries, on
the one hand, and any unconsolidated Affiliate, including any structured
finance, special purpose or limited purpose entity or Person, on the other hand
(such as any arrangement described in Section 303(a)(4) of Regulation S-K of the
SEC)) where the purpose or effect of such arrangement is to avoid disclosure of
any material transaction involving, or material liabilities of, Qumu or any of
its Subsidiaries in Qumu’s consolidated financial statements.
(f) Neither Qumu nor any of its Subsidiaries nor, to the Knowledge of Qumu, any
director, officer, auditor, accountant, consultant or representative of Qumu or
any of its Subsidiaries has received or otherwise had or obtained Knowledge of
any substantive complaint, allegation, assertion or claim, whether written or
oral, that Qumu or any of its Subsidiaries has (i) on or since January 1, 2017,
engaged in questionable accounting or auditing practices or (ii) prior to
January 1, 2017, engaged in questionable accounting or auditing practices which
have not be fully remediated. No current or former attorney representing Qumu or
any of its Subsidiaries has reported evidence of a material violation of
securities laws, breach of fiduciary duty or similar
23



--------------------------------------------------------------------------------





violation by Qumu or any of its officers, directors, employees or agents to the
current the Qumu Board or any committee thereof or to any current director or
executive officer of Qumu.
(g) To the Knowledge of Qumu, there is no investigation threatened or pending by
any law enforcement agency regarding the commission or possible commission of
any crime or the violation or possible violation of any applicable Legal
Requirements of the type described in Section 806 of the Sarbanes-Oxley Act by
Qumu or any of its Subsidiaries.
3.9 Undisclosed Liabilities. Except as reflected in the Qumu Balance Sheet,
neither Qumu nor any of its Subsidiaries has any Liabilities, other than (i)
Liabilities incurred since the date of the Qumu Balance Sheet in the ordinary
course of business consistent with past practice, (ii) Liabilities under this
Agreement or expressly permitted to be incurred under this Agreement, and (iii)
Liabilities that, individually and in the aggregate, have not had, and would not
reasonably be expected to be, individually or in the aggregate, material to Qumu
and its Subsidiaries, taken as a whole.
3.10 Subsequent Changes. Since the date of the Qumu Balance Sheet through the
date hereof, Qumu has conducted its business in the ordinary course of business
consistent with past practice and, since such date through the date hereof,
there has not occurred (i) any Qumu Material Adverse Effect or (ii) any action
taken by Qumu or event that would have required the consent of Synacor pursuant
to Section 5.2(a), (c)-(f), (h), (j)-(m), (p)-(r), and (t)-(v) had such action
or event occurred after the date of this Agreement.
3.11 Real Property. Qumu and each of its Subsidiaries have a valid leasehold
interest in, all the real properties which it purports to own or lease,
including all the real properties reflected in the Qumu Balance Sheet. All real
property leases, subleases, licenses or other occupancy agreements to which Qumu
or any of its Subsidiaries is a party (collectively, the “Qumu Real Property
Leases”) are in full force and effect, except where the failure of such Qumu
Real Property Leases to be in full force and effect would not be reasonably
likely to result in a Qumu Material Adverse Effect. There is no default by Qumu
or any of its Subsidiaries under any of the Qumu Real Property Leases, or, to
the Knowledge of Qumu, defaults by any other party thereto, except such defaults
as have been waived in writing or cured or such defaults that in the aggregate
would not be reasonably likely to result in a Qumu Material Adverse Effect.
Section 3.11 of the Qumu Disclosure Letter contains a complete and accurate list
of all Qumu Real Property Leases providing for the payment of annual rent in
excess of $100,000 (each, a “Qumu Material Real Property Lease”) and lists for
each such Qumu Material Real Property Lease (i) the address of the property to
which such Qumu Material Real Property Lease pertains, (ii) the annual rent and
(iii) the purpose of the facility to which such Qumu Material Real Property
Lease pertains.
3.12 Tangible Property. Qumu and each of its Subsidiaries have good and valid
title to, or a valid leasehold interest in, all the tangible properties and
assets which it purports to own or lease, including all the tangible properties
and assets reflected in the Qumu Balance Sheet. All tangible properties and
assets reflected in the Qumu Balance Sheet are held free and clear of all Liens,
except for Liens reflected on the Qumu Balance Sheet and Liens for current Taxes
not yet due and for which adequate reserves have been established in accordance
with GAAP and other
24



--------------------------------------------------------------------------------





Liens that do not materially impair the use of the property or assets subject
thereto. The machinery, equipment, furniture, fixtures and other tangible
personal property and assets owned, leased or used by Qumu or any of its
Subsidiaries are, in the aggregate, sufficient and adequate to carry on their
respective businesses in all material respects as conducted as of the date
hereof, and Qumu and its Subsidiaries are in possession of and have good title
to, or valid leasehold interests in or valid rights under contract to use, such
machinery, equipment, furniture, fixtures and other tangible personal property
and assets that are material to Qumu and its Subsidiaries, taken as a whole,
free and clear of all Liens, except for conditions or defects in title that in
the aggregate would not be reasonably likely to result in a Qumu Material
Adverse Effect.
3.13 Intellectual Property.
(a) Section 3.13(a) of the Qumu Disclosure Letter contains a complete and
accurate list of all material Qumu Intellectual Property that is Registered
Intellectual Property (collectively the “Qumu Registered Intellectual
Property”). All material Qumu Registered Intellectual Property is, to the
Knowledge of Qumu, subsisting, valid (or in the case of applications, applied
for) and enforceable.
(b) All Qumu Intellectual Property is owned by or exclusively licensed to Qumu
or one or more of its Subsidiaries free and clear of any Liens (excluding any
non-exclusive licenses entered into in the ordinary course of business). The
Qumu Intellectual Property, together with the Intellectual Property Rights
licensed or otherwise validly available to Qumu and its Subsidiaries pursuant to
valid and enforceable Contracts between Qumu or any of its Subsidiaries and a
third party, constitutes all of the Intellectual Property Rights that are
necessary and sufficient for the conduct of the business of Qumu and its
Subsidiaries as currently conducted. To the Knowledge of Qumu, all material Qumu
Intellectual Property is, and following the transactions contemplated hereby
shall be, freely transferable, licensable and alienable without the consent of,
or notice or payment of any kind to any Governmental Authority or third party.
Neither Qumu nor any of its Subsidiaries has granted an exclusive license to any
third party, or in the four (4) years prior to the date of this Agreement
transferred ownership to any third party, of any material Technology or
Intellectual Property Rights that are or were owned by Qumu or a Subsidiary of
Qumu.
(c) To the Knowledge of Qumu, neither Qumu nor its Subsidiaries has, in the
conduct of the business of Qumu and its Subsidiaries as currently conducted,
infringed upon, violated or used without authorization or license, any
Intellectual Property Rights owned by any third Person, except as would not
reasonably be expected to be, individually or in the aggregate, material to the
business of Qumu or any of its Subsidiaries, taken as a whole. There is no
pending or, to the Knowledge of Qumu, threatened (and at no time within the four
(4) years prior to the date of this Agreement has there been pending or
threatened any) Legal Proceeding against Qumu or any of its Subsidiaries
involving a material claim of infringement or misappropriation of any
Intellectual Property Rights of any third Person, or challenging the ownership,
validity, or enforceability of any rights in Qumu Intellectual Property. Qumu is
not party to any settlements, covenants not to sue, consents, decrees,
stipulations, judgments, or Orders resulting from Legal Proceedings, which (i)
materially restrict Qumu’s or any of its Subsidiaries’ rights to use, license
25



--------------------------------------------------------------------------------





or transfer any material Qumu Intellectual Property, or (ii) compel or require
Qumu or any of its Subsidiaries to license or transfer any material Qumu
Intellectual Property.
(d) There are no Legal Proceedings brought by Qumu or any of its Subsidiaries
within the four (4) years prior to the date of this Agreement against any third
party with respect to any Qumu Intellectual Property, which remain unresolved as
of the date hereof.
(e) Neither Qumu nor any of its Subsidiaries, nor, to the Knowledge of Qumu, any
other party thereto, is in material breach of: (i) any Contracts pursuant to
which a third party has licensed to Qumu or any of its Subsidiaries any
Intellectual Property Right that is material to the business of Qumu or any Qumu
Subsidiary taken as a whole (“Qumu In Licenses”), or (ii) any Contracts pursuant
to which Qumu or any of its Subsidiaries has granted a third Person or Affiliate
any rights or licenses to any material Qumu Intellectual Property Rights and
that is material to the business of Qumu or any Qumu Subsidiary (“Qumu Out
Licenses” and together with the Qumu In Licenses, the “Qumu IP Licenses”).
(f) The consummation of the transactions contemplated hereby will not result in
or cause: (A) (i) the breach by Qumu or any of its Subsidiaries of any Qumu IP
License that is material to the business of Qumu or any of its Subsidiaries,
(ii) the termination, impairment or restriction of any right or license granted
to Qumu or any of its Subsidiaries under a Qumu IP License, or (iii) Qumu or any
of its Subsidiaries to grant, or expand the scope of a prior grant, to a third
party of any rights to any material Qumu Intellectual Property (including by
release of any source code that is not Open Source Software), except (with
respect to clauses (ii) and (iii)) as would not reasonably be expected to be
material to the business of Qumu or any of its Subsidiaries, taken as a whole or
(B) as a result of any Qumu Material Contract to which Qumu or any of its
Subsidiaries is a party, a third party to become licensed to, or otherwise have
rights to, any material Intellectual Property Rights of Synacor or any of its
Subsidiaries.
(g) To the Knowledge of Qumu, Qumu and its Subsidiaries are in compliance with
all terms and conditions of any license for Open Source Software, except as
would not reasonably be expected to be, individually or in the aggregate,
material to the business of Qumu or any of its Subsidiaries, taken as a whole.
(h) Except as described in Section 3.13(h) of the Qumu Disclosure Letter, no
proprietary source code (excluding, for clarity, any Open Source Software) for
any Qumu Product has been delivered, licensed or made available to any escrow
agent or other third party who is not, as of the date of this Agreement, or was
not, at the time, an employee, consultant or contractor of Qumu or a Subsidiary
of Qumu or was not subject to a written confidentiality agreement with Qumu or a
Subsidiary of Qumu. Except as described in Section 3.13(h) of the Qumu
Disclosure Letter, to the Knowledge of Qumu, neither Qumu nor any Subsidiary of
Qumu has any duty or obligation (whether present, contingent or otherwise) to
deliver, license or make available the proprietary source code (excluding, for
clarity, any Open Source Software) for any Qumu Product to any escrow agent or
other third Person, other than any employee, consultant or contractor of Qumu or
a Subsidiary of Qumu under confidentiality obligations that prohibit the
disclosure of such proprietary source code to any third party.
26



--------------------------------------------------------------------------------





(i) Each current and former employee, consultant and contractor of Qumu or a
Subsidiary of Qumu who was or is involved in the creation or development of any
Qumu Products, as well as any other material Qumu Intellectual Property, has
signed and delivered a written Contract that assigns to Qumu or a Subsidiary of
Qumu any such Intellectual Property Rights. Qumu and its Subsidiaries have taken
commercially reasonable steps to protect and preserve the confidentiality of all
confidential or trade secret information of Qumu or a Subsidiary of Qumu
(including any source code) that is material to the business of Qumu or any Qumu
Subsidiary or information provided by any third party to Qumu or its
Subsidiaries subject to confidentiality obligations.
(j) Section 3.13(j) of the Qumu Disclosure Letter contains a list of each
standards-setting organization or similar organizations in which Qumu or any of
its Subsidiaries has participated in the past four (4) years, or is currently
participating in that could require or obligate Qumu or any of its Subsidiaries
to grant or offer to any other Person any license or right to use any Qumu
Intellectual Property.
(k) No government funding, facilities of a university, college, other
educational institution or research center was used in the development of any
material Qumu Intellectual Property.
(l) The Processing by Qumu or any Subsidiary of Qumu of any Personal
Information, as well as all communications from Qumu and Subsidiaries of Qumu to
users, partners or customers that contain or include Personal Information
(whether sent directly or, to Qumu’s Knowledge, through third-party providers)
has complied in all material respects with (i) all Legal Requirements, (ii)
Qumu’s and its Subsidiaries’ existing contractual commitments with third parties
and (iii) Qumu’s and its Subsidiaries’ privacy policies and any other terms
applicable to the Processing of Personal Information from individuals by Qumu or
any of its Subsidiaries or any of their agents, except where the failure to so
comply would not reasonably be expected to be, individually or in the aggregate,
material to the business of Qumu or any of its Subsidiaries, taken as a whole.
As of the date hereof, no claims have been asserted in writing or, to the
Knowledge of Qumu, are threatened in writing against Qumu or any Subsidiary of
Qumu by any third party alleging a violation of any third party’s privacy rights
that would reasonably be expected to be, individually or in the aggregate,
material to the business of Qumu or any of its Subsidiaries, taken as a whole.
To the Knowledge of Qumu, neither Qumu, nor any Subsidiary of Qumu, nor any of
their service providers has suffered any breach in security that has permitted
or resulted in any unauthorized access to or disclosure of Personal Information.
(m) To the Knowledge of Qumu, the Qumu Products are free from any material
defect, bug or programming, design or documentation error or disrupting,
disabling, harming or corrupting code that would constitute a Qumu Material
Adverse Effect. To the Knowledge of Qumu, none of the Qumu Products contain any
“back door,” “drop dead device,” “time bomb,” “Trojan horse,” “virus” or “worm”
(as such terms are commonly understood in the software industry), vulnerability
or any other similar malicious code (“Malicious Code”) that would constitute a
Qumu Material Adverse Effect.
27



--------------------------------------------------------------------------------





(n) Qumu and its Subsidiaries have information technology systems that are
sufficient in all material respects to operate the business of Qumu and its
Subsidiaries as it is currently conducted. Qumu and its Subsidiaries have taken
reasonable steps and implemented reasonable procedures to ensure that
information technology systems used in connection with the operation of the
business of Qumu and its Subsidiaries, and data stored or transmitted on such
systems, are secure. To the Knowledge of Qumu, such systems are free from
Malicious Code, except as would not reasonably be expected to be, individually
or in the aggregate, material to the business of Qumu or any of its
Subsidiaries, taken as a whole.
3.14 Material Contracts.
(a) For all purposes of and under this Agreement, a “Qumu Material Contract”
shall mean (in each case, excluding any Qumu Employee Plan and any Qumu Non-U.S.
Employee Plan) to the extent currently in effect:
(i) any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC) with respect to Qumu and its Subsidiaries;
(ii) any Contract (A) containing any covenant limiting the right of Qumu or any
of its Subsidiaries to engage, or to compete with any Person (other than
standard employee non-solicitation restrictions), in any line of business or
geographic area, (B) containing any covenant prohibiting Qumu or any of its
Subsidiaries (or, after the Closing Date, Synacor) from engaging in business
with any Person or levying a fine, charge or other payment for doing so, (C)
pursuant to which any Person is granted most favored customer pricing, or
containing any other similar pricing restrictions, or (D) containing any
covenant limiting the right of Qumu to enter into any reseller, referral partner
or similar partner agreements with third parties;
(iii) any Contract expressly providing for the development of any material
Technology by Qumu or any of its Subsidiaries or requiring Qumu or any of its
Subsidiaries to make available or otherwise disclose the source code of any Qumu
Products to any Person (other than Contracts for Open Source Software);
(iv) any Contract (A) relating to the disposition or acquisition by Qumu or any
of its Subsidiaries of any material business or entity, or the material assets
of a business or entity, whether by way of merger, consolidation, stock
purchase, asset purchase, license or otherwise, or pursuant to which Qumu has a
material ownership interest in any business enterprise other than Qumu’s
Subsidiaries;
(v) any mortgages, indentures, guarantees, loans or credit agreements, security
agreements or other Contracts relating to the borrowing of money or extension of
credit, in each case in excess of $100,000, other than (A) accounts receivables
and payables, (B) loans to direct or indirect wholly owned Subsidiaries, and (C)
advances to employees for travel and business expenses, in each case in the
ordinary course of business consistent with past practice;
(vi) any settlement Contract with ongoing obligations (other than solely ongoing
confidentiality obligations) other than (A) releases that are immaterial in
nature or
28



--------------------------------------------------------------------------------





amount entered into in the ordinary course of business, or (B) settlement
Contracts only involving the payment of cash in amounts that do not exceed
$100,000 in any individual case;
(vii) any collective bargaining agreement;
(viii) any Contract (excluding any purchase orders, statements of work and any
other Contracts that are not master agreements and that do not contain any
material terms that apply generally to transactions with the applicable
customer) for the sale of Qumu Products with any customer who, in the year ended
December 31, 2018 or the year ended December 31, 2019, was one of the twenty
(20) largest sources of revenues for Qumu and its Subsidiaries, based on amounts
paid or payable;
(ix) any Contract (excluding any purchase orders, statements of work and any
other Contracts that are not master agreements and that do not contain any
material terms that apply generally to transactions with the applicable
customer) with any vendor of Qumu or any of its Subsidiaries who, in the year
ended December 31, 2018 or the year ended December 31, 2019, was one of the
twenty (20) largest sources of payment obligations for Qumu and its
Subsidiaries, based on amounts paid or payable;
(x) any Contract that provides for payment obligations by Qumu or any of its
Subsidiaries in any twelve (12) month period of $250,000 or more in any
individual case that is not terminable by Qumu or its Subsidiaries upon notice
of sixty (60) days or less without material liability to Qumu or its
Subsidiaries and is not disclosed pursuant to clauses (i) through (ix) above,
inclusive;
(xi) any Contract relating to the settlement of any Legal Proceeding; and
(xii) any Contract, or group of Contracts with a Person (or group of affiliated
Persons), the termination of which would be reasonably expected to be,
individually or in the aggregate, material to Qumu and its Subsidiaries, taken
as a whole and is not disclosed pursuant to clauses (i) through (xi) above,
inclusive.
(b) Section 3.14(b) of the Qumu Disclosure Letter contains a complete and
accurate list of all Qumu Material Contracts as of the date hereof, to or by
which Qumu or any of its Subsidiaries is a party or is bound, and identifies
each subsection of Section 3.14(a) that describes such Qumu Material Contract.
(c) Each Qumu Material Contract is valid and binding on Qumu (and/or each such
Subsidiary of Qumu party thereto) and is in full force and effect, other than
those Contracts that by their terms have expired or been terminated since the
date hereof, and neither Qumu nor any of its Subsidiaries party thereto, nor, to
the Knowledge of Qumu, any other party thereto, is in breach of, or default
under, any such Qumu Material Contract, and no event has occurred that with
notice or lapse of time or both would constitute such a breach or default
thereunder by Qumu or any of its Subsidiaries, or, to the Knowledge of Qumu, any
other party thereto, except for such failures to be in full force and effect and
such breaches and defaults that would not
29



--------------------------------------------------------------------------------





reasonably be expected to be, individually or in the aggregate, material to Qumu
and its Subsidiaries, taken as a whole.
3.15 Tax Matters.
(a) Each of Qumu and its Subsidiaries has prepared and timely filed (taking into
account any extension of time within which to file) all income and other
material Tax Returns required to be filed and all such Tax Returns are true,
correct and complete in all material respects.
(b) Each of Qumu and its Subsidiaries has paid all material Taxes that are
required to be paid, except with respect to matters for which adequate reserves
have been established on the Financial Statements in accordance with GAAP.
(c) No deficiencies for Taxes against Qumu or any of its Subsidiaries have been
claimed, proposed or assessed in writing by any Governmental Authority that
remain unpaid except for deficiencies with respect to which adequate reserves
have been established in accordance with GAAP.
(d) There are no audits, examinations, investigations or other proceedings in
respect of income Taxes or other material Taxes pending or threatened in writing
with respect to Qumu or any of its Subsidiaries.
(e) There are no Liens for Taxes on any of the assets of Qumu or any of its
Subsidiaries other than Liens for Taxes not yet due and payable or being
contested in good faith and for which adequate reserves have been established on
the Financial Statements in accordance with GAAP.
(f) Each of Qumu and its Subsidiaries have withheld and paid all material Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor, stockholder or other
third party.
(g) Neither Qumu nor any Qumu Subsidiary is a party to any Tax allocation
agreement, Tax sharing agreement, Tax indemnity agreement, or other similar
agreement or arrangement (other than customary commercial Contracts entered into
in the ordinary course of business the primary purpose of which does not relate
to Taxes).
(h) Neither Qumu nor any Qumu Subsidiary has ever been a member of an affiliated
group filing a consolidated, combined or unitary Tax Return (other than a group
the common parent of which is Qumu). Neither Qumu nor any Qumu Subsidiary has
any Liability for the Taxes of any Person (other than Qumu and any Qumu
Subsidiary) under Treasury Regulations section 1.1502-6 (or any similar
provision of state, local, or non-U.S. law), as a transferee or successor, by
Contract, or otherwise (other than customary commercial Contracts entered into
in the ordinary course of business the primary purpose of which does not relate
to Taxes).
30



--------------------------------------------------------------------------------





(i) Neither Qumu nor any Qumu Subsidiary will be required to include any
material item of income in, or exclude any material item of deduction from,
taxable income for any Tax period (or portion thereof) ending after the Closing
Date as a result of any: (i) change in method of accounting for Tax purposes;
(ii) use of an improper method of accounting for a Tax period ending on or prior
to the Closing Date; (iii) “closing agreement” as described in Section 7121 of
the Code (or any similar provision of state, local or foreign Legal
Requirements) executed on or prior to the Closing Date; (iv) intercompany
transaction or excess loss account described in Treasury Regulations under
Section 1502 of the Code (or any similar provision of state, local or foreign
Legal Requirements) consummated on or prior to the Closing Date; (v) installment
sale or open transaction disposition made on or prior to the Closing Date; (vi)
prepaid amount received on or prior to the Closing Date; or (vii) election under
Section 108(i) of the Code (or any similar provision of state, local or foreign
Legal Requirements). Qumu has not made any election under Section 965(h) of the
Code.
(j) None of Qumu or any of its Subsidiaries has been a “controlled corporation”
or a “distributing corporation” in any distribution occurring during the
two-year period ending on the date hereof that was purported or intended to be
governed by Section 355 of the Code (or any similar provision of state, local or
foreign Tax law).
(k) Qumu and its Subsidiaries are in compliance in all material respects with
all terms and conditions of any Tax exemption, Tax holiday or other Tax
reduction Contract or order with respect to Qumu and each of its Subsidiaries.
(l) None of Qumu or any of its Subsidiaries has engaged in a “reportable
transaction,” within the meaning of Treas. Reg. Section 1.6011-4(b), including
any transaction that is the same or substantially similar to one of the types of
transactions that the IRS has determined to be a tax avoidance transaction and
identified by notice, regulation or other form of published guidance as a
“listed transaction,” as set forth in Treas. Reg. Section 1.6011-4(b)(2).
(m) Qumu has not been nor will it be required to include in income any amount
under Section 965 of the Code.
(n) Qumu is not a party to a gain recognition agreement under Section 367 of the
Code.
(o)  Qumu and each of its Subsidiaries are in compliance in all material
respects with all applicable transfer pricing laws, including the execution and
maintenance of contemporaneous documentation substantiating the transfer pricing
practice and methodology. All intercompany agreements have been adequately
documented, and such documents have been duly executed in a timely manner. The
prices for any property or services (or for the use of any property), including,
without limitation, interest and other prices for financial services, provided
by or to Qumu or any of its Subsidiaries are arm’s-length prices for purposes of
the relevant transfer pricing laws, including Treasury Regulations promulgated
under Section 482 of the Code (or any comparable provisions of state, local or
foreign Legal Requirements).
31



--------------------------------------------------------------------------------





(p) Neither Qumu nor any of its Subsidiaries has ever participated in an
international boycott as defined in Section 999 of the Code.
(q) Neither Qumu nor any of its Subsidiaries are, or ever have been, a (i)
“United States real property holding corporation” within the meaning of Section
897(c)(2) of the Code or an entity that has ever made the election provided
under section 897(i) of the Code; (ii) a “passive foreign investment company”
within the meaning of section 1297 of the Code; or (iii) a “controlled foreign
corporation” within the meaning of section 957 of the Code.
(r) None of Qumu or any of its Subsidiaries has taken any action or knows of any
fact or circumstance that could reasonably be expected to prevent or impede the
Merger from qualifying as a “reorganization” within the meaning of Section
368(a) of the Code.
3.16 Employee Benefit Matters.
(a) Section 3.16(a) of the Qumu Disclosure Letter sets forth a complete and
accurate list of all material Qumu Employee Plans. With respect to each Qumu
Employee Plan maintained or sponsored by a professional employer organization
(“PEO Plans”), the representations and warranties in this Section 3.16 are made
with respect to Qumu’s participation in any PEO Plan as a participating
employer. Each PEO Plan is identified as such on Section 3.16(a) of the Qumu
Disclosure Letter and no representation or warranty is made with respect to any
other participating employer in a PEO Plan or as to the PEO Plan as a whole.
Other than as required by applicable Legal Requirements or as otherwise required
by this Agreement or in the ordinary course of business, neither Qumu nor any
ERISA Affiliate of Qumu has committed to any officer, or publicly communicated
to any other employees to establish any new Qumu Employee Plan, to modify or
amend (except as required by applicable law) any Qumu Employee Plan or to adopt
or enter into any Qumu Employee Plan.
(b) With respect to each Qumu Employee Plan, Qumu has made available to Synacor
complete and accurate copies of (i) such Qumu Employee Plan (or a written
summary of any unwritten plan) together with all amendments thereto and all
related trust documents, (ii) the most recent summary plan descriptions,
including any summary of material modifications thereto and any material
description made available to participants therein, (iii) in the case of any
plan that is intended to be qualified under Section 401(a) of the Code, the most
recent determination, opinion, notification or advisory letter from the IRS, and
correspondence between the IRS or the DOL on the one hand and Qumu on the other
hand with respect to such letter, (iv) group annuity contracts, insurance
contracts or other funding vehicles, administration and similar material
agreements, investment management or investment advisory agreements, (v) in the
case of any plan for which Forms 5500 are required to be filed, the most recent
annual report (Form 5500) with schedules attached, (vi) the most recent
financial statements for such Qumu Employee Plan, and (vii) all material
correspondence to or from any governmental agency relating to any Qumu Employee
Plan within the past year.
(c) Except as would not reasonably be expected to result in a Qumu Material
Adverse Effect, (i) each Qumu Employee Plan has been established, maintained and
administered in accordance with all applicable Legal Requirements, including if
applicable,
32



--------------------------------------------------------------------------------





ERISA and the Code, and in accordance with its terms, and (ii) each of Qumu,
Qumu’s Subsidiaries and their respective ERISA Affiliates have (A) met their
obligations with respect to each Qumu Employee Plan and (B) have timely made or
properly accrued on the financial statements in accordance with GAAP all
required contributions or other amounts payable with respect thereto.
(d) All Qumu Employee Plans that are intended to be qualified under Section
401(a) of the Code, and all trusts that are intended to be qualified under
Section 501(a) of the Code (each, a “Qumu Qualified Plan”), have (i) received
determination, opinion or advisory letters from the IRS to the effect that such
Qumu Employee Plans are qualified and the plans and trusts related thereto are
exempt from federal income taxes under Sections 401(a) and 501(a), respectively,
of the Code, or Qumu has remaining a period of time under applicable U.S.
Department of the Treasury regulations or IRS pronouncements in which to apply
for such a letter and to make any amendments necessary to obtain a favorable
determination as to the qualified status of each such Qumu Qualified Plan and
(ii) no such determination, opinion or advisory letter has been revoked and no
event or circumstance exists that has materially and adversely affected or would
reasonably be expected to materially and adversely affect such qualification or
exemption. Except as would not reasonably be expected to result in Qumu Material
Adverse Effect, no “prohibited transaction,” within the meaning of Section 4975
of the Code or Sections 406 and 407 of ERISA, and not otherwise exempt under
Section 408 of ERISA, has occurred with respect to any Qumu Employee Plan.
(e) Neither Qumu, any of Qumu’s Subsidiaries nor any of their respective ERISA
Affiliates has in the preceding six (6) years maintained, participated in or
contributed to (or been obligated to contribute to), or can reasonably expect to
have future liability with respect to (i) a Pension Plan subject to Title IV of
ERISA or Section 412 of the Code; (ii) a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA), (iii) a “multiple employer plan” as defined in
ERISA or the Code, or (iv) multiple employer welfare arrangement (within the
meaning of Section 3(40) of ERISA). No Qumu Employee Plan is funded by,
associated with or related to a “voluntary employees’ beneficiary association”
within the meaning of Section 501(c)(9) of the Code. No Qumu Employee Plan
provides health benefits that are not fully insured through an insurance
contract.
(f) Each Qumu Employee Plan (other than the Qumu Stock Plan or an employment,
severance, change in control or similar agreement with an individual) is
amendable and terminable unilaterally by Qumu and any of Qumu’s Subsidiaries
party thereto or covered thereby at any time without material liability to Qumu
or any of its Subsidiaries as a result thereof, other than for benefits accrued
as of the date of such amendment or termination and routine administrative
costs.
(g) Other than as required under Section 601 et seq. of ERISA or equivalent
state or local law, Qumu does not have any material liability in respect of, or
material obligation to provide, health or other welfare benefits (excluding
normal claims for benefits under Qumu’s group life insurance, accidental death
and dismemberment insurance and disability plans and policies) or coverage to
any person following retirement or other termination of employment
33



--------------------------------------------------------------------------------





(other than continuation coverage through the end of the month in which such
termination or retirement occurs).
(h) There is no action, suit, proceeding, claim, arbitration, audit or
investigation pending or, to the Knowledge of Qumu, threatened or reasonably
anticipated, with respect to any Qumu Employee Plan or the assets of any Qumu
Employee Plan or Qumu Non-U.S. Employee Plan or the assets of any Qumu Non-U.S.
Employee Plan, other than claims for benefits in the ordinary course.
(i) Except as would not reasonably be expected to result in a Qumu Material
Adverse Effect, each Qumu Non-U.S. Employee Plan is in material compliance with
all applicable Legal Requirements of each applicable jurisdiction. Each such
Qumu Non-U.S. Employee Plan is funded to the extent required by applicable Legal
Requirements or the applicable terms of such plan or has been accrued for to the
extent required by GAAP or other applicable accounting rules. Section 3.16(i) of
the Qumu Disclosure Letter contains a complete and accurate list of each country
in which Qumu or any of its Subsidiaries or Affiliates has employees or
independent contractors as of the date of the Qumu Balance Sheet.
(j) Section 3.16(j) of the Qumu Disclosure Letter sets forth a complete and
accurate list of (i) all employment agreements with employees of Qumu or any of
its Subsidiaries, other than (A) standard form offer letters, (B) other similar
employment agreements entered into in the ordinary course of business and (C)
agreements materially consistent with such standard forms, in the case of (A),
(B) and (C) that can be terminated by Qumu without notice, liability or
obligation; and (ii) all severance agreements, programs and policies of Qumu or
any of its Subsidiaries with or relating to its Section 16 officers, excluding
programs and policies required to be maintained by Legal Requirement.
(k) Other than as set forth on Section 3.16(k) of the Qumu Disclosure Letter and
Sections 1.4(c) and 7.7(c) of this Agreement, the negotiation or consummation of
the transactions contemplated by this Agreement will not, either alone or in
combination with another event, (i) entitle any current or former employee,
director, consultant or officer of Qumu or any Subsidiary of Qumu to any
acceleration, increase in acceleration rights, severance, or increase in
severance pay, or any other material compensation or benefit, (ii) accelerate
the time of distribution, payment or vesting (whether or not in connection with
a non-competition provision), a lapse of repurchase rights or increase the
amount of any material compensation or benefits due any such employee, director
or officer, (iii) result in the forgiveness of indebtedness, or (iv) trigger an
obligation to fund benefits. No payment or benefit which will or may be made by
Qumu or its ERISA Affiliates will, either alone or together with any other event
or events, give rise to the payment of any amount that would not be deductible
pursuant to Section 280G of the Code. There is no contract, agreement, plan or
arrangement to which Qumu or any Subsidiary of Qumu is a party or by which it is
bound that provides any individual with the right to a gross-up,
indemnification, reimbursement or other payment for any excise or additional
taxes, interest or penalties incurred pursuant to Section 409A or Section 4999
of the Code.
34



--------------------------------------------------------------------------------





(l) Each “nonqualified deferred compensation plan” (as defined in Section
409A(d)(1) of the Code) maintained or sponsored by Qumu or any Subsidiary of
Qumu has been documented and operated in material compliance with Section 409A
of the Code.
(m) Each of Qumu and the Qumu Subsidiaries complies in all material respects
with the applicable requirements under the Affordable Care Act, the Code, ERISA,
COBRA, HIPAA, and other federal requirements for employer-sponsored health
plans, and any corresponding requirements under state statutes, with respect to
each Qumu Employee Plan that is a group health plan within the meaning of
Section 733(a) of ERISA, Section 5000(b)(1) of the Code, or such state statute.
3.17 Labor Matters.
(a) Qumu and each of its Subsidiaries are in compliance in all material respects
with all applicable Legal Requirements respecting employment and employment
practices. To the Knowledge of Qumu, there are no actions pending or threatened
to be brought or filed, by or with any Governmental Authority by any employee or
former employee or contractor of Qumu, including, without limitation, any claims
related to unfair labor practices, employment discrimination, harassment,
retaliation, wage and hour laws, or any other employment related matter arising
under applicable Legal Requirements. To the Knowledge of Qumu, within the past
three (3) years no allegations of sexual harassment or sexual misconduct have
been made against any director or officer of Qumu or any of its Subsidiaries and
Qumu has not entered into any settlement agreement related to allegations of
sexual harassment or sexual misconduct by any director, officer or employee of
Qumu or any of its Subsidiaries. Qumu and each of its Subsidiaries (i) has
withheld and reported all amounts required by law or by agreement to be withheld
and reported with respect to wages, salaries and other payments to employees;
(ii) is not liable for any arrears of wages, salaries, commissions, bonuses or
other direct compensation for any services performed for Qumu or any of its
Subsidiaries, or any taxes or any penalty for failure to comply with any of the
foregoing; and (iii) is not liable for any payment to any trust or other fund
governed by or maintained by or on behalf of any Governmental Authority, with
respect to unemployment compensation benefits, social security or other benefits
or obligations for employees (other than routine payments to be made in the
normal course of business and consistent with past practice), except in each
case, for any failure to withhold, report or pay which would have or could
reasonably be expected to have a Qumu Material Adverse Effect.
(b) Neither Qumu nor any of its Subsidiaries is or has been a party to, or is in
the process of negotiating, or bound by any collective bargaining agreement,
works council arrangement or agreement or other agreement with a labor union or
like organization. To the Knowledge of Qumu: (i) there are no current labor
union organizing activities with respect to any employees of Qumu and/or any of
its Subsidiaries, (ii) no labor union, labor organization, trade union, works
council, or group of employees of Qumu and/or any of its Subsidiaries has made a
demand (whether formal or informal) for recognition or certification, (iii)
there are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or threatened in writing to be
brought or filed with the National Labor Relations Board or any other labor
relations tribunal or authority, and (iv) there are no pending or
35



--------------------------------------------------------------------------------





threatened labor strikes, lockouts, slowdowns, work stoppages, job action,
picketing or threats thereof, against or affecting Qumu or any of its
Subsidiaries.
(c) Except as would not be expected to result in a Qumu Material Adverse Effect,
Qumu and each of its Subsidiaries are and have been in material compliance with
the Worker Adjustment and Retraining Notification Act of 1988, as amended (the
“WARN Act”), and any similar Legal Requirements relating to plant closings and
layoffs. Neither Qumu nor any of its Subsidiaries is currently engaged in any
layoffs or employment terminations sufficient in number to trigger application
of the WARN Act or any similar Legal Requirements.
(d) No employee of Qumu or any of its Subsidiaries (i) to the Knowledge of Qumu
is in violation of any term of any patent disclosure agreement, non-competition
agreement, or any restrictive covenant to a former employer relating to the
right of any such employee to be employed by Qumu or any of its Subsidiaries
because of the nature of the business conducted or presently proposed to be
conducted by Qumu or any of its Subsidiaries or relating to the use of trade
secrets or proprietary information of others, or (ii) in the case of any key
employee or group of key employees, has, to the Knowledge of Qumu, given notice
as of the date of this Agreement to Qumu or any of its Subsidiaries that such
employee or any employee in a group of key employees intends to terminate his or
her employment with Qumu or any of its Subsidiaries and neither Qumu nor any of
its Subsidiaries has a present intention to terminate the employment of any of
the foregoing.
3.18 Environmental Matters.
(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Qumu Material Adverse Effect, no Hazardous Materials are present on
any real property that is currently owned, operated, occupied, controlled or
leased by Qumu or any of its Subsidiaries or were present on any real property
at the time it ceased to be owned, operated, occupied, controlled or leased by
Qumu or its Subsidiaries, including the land, the improvements thereon, the
groundwater thereunder and the surface water thereon. Except as would not
reasonably be expected to have, individually or in the aggregate, a Qumu
Material Adverse Effect, there are no underground storage tanks, asbestos which
is friable or likely to become friable or PCBs present on any real property
currently owned, operated, occupied, controlled or leased by Qumu or any of its
Subsidiaries or as a consequence of the acts of Qumu, its Subsidiaries or their
agents.
(b) Except as would not reasonably be expected to have, individually or in the
aggregate, a Qumu Material Adverse Effect, Qumu and its Subsidiaries have
conducted all Hazardous Material Activities in compliance in all material
respects with all applicable Environmental Laws. Except as would not reasonably
be expected to have, individually or in the aggregate, a Qumu Material Adverse
Effect, the Hazardous Materials Activities of Qumu and its Subsidiaries prior to
the Closing have not resulted in the exposure of any Person to a Hazardous
Material in a manner which has caused or could reasonably be expected to cause
an adverse health effect to any such Person.
36



--------------------------------------------------------------------------------





(c) Except as would not reasonably be expected to have, individually or in the
aggregate, a Qumu Material Adverse Effect, Qumu and its Subsidiaries have
complied in all material respects with all covenants and conditions of any Qumu
Permit relating to Environmental Laws which is or has been in force with respect
to its Hazardous Materials Activities. No circumstances exist which could
reasonably be expected to cause any material Qumu Permit relating to
Environmental Laws to be revoked, modified, or rendered non-renewable upon
payment of the permit fee.
(d) No action, proceeding, revocation proceeding, amendment procedure, writ,
injunction or claim is pending, or to the Knowledge of Qumu, threatened,
concerning or relating to any Qumu Permit relating to Environmental Laws or any
Hazardous Materials Activity of Qumu or any of its Subsidiaries that would
reasonably be expected to have, individually or in the aggregate, a Qumu
Material Adverse Effect.
(e) Neither Qumu nor any of its Subsidiaries is aware of any fact or
circumstance that could result in any Liability under an Environmental Law which
would reasonably be expected to have a Qumu Material Adverse Effect. Except as
would not reasonably be expected to have a Qumu Material Adverse Effect, neither
Qumu nor any Subsidiary has entered into any Contract that may require it to
guarantee, reimburse, pledge, defend, hold harmless or indemnify any other party
with respect to liabilities arising out of Environmental Laws or the Hazardous
Materials Activities of Qumu or any of its Subsidiaries.
(f) Qumu and the Subsidiaries have delivered to Synacor or made available for
inspection by Synacor and its agents, representatives and employees all material
environmental site assessments and environmental audits in Qumu’s possession or
control. Qumu and its Subsidiaries have complied in all material respects with
all environmental disclosure obligations imposed by applicable law with respect
to this transaction.
3.19 Compliance with Laws.
(a) Generally. Qumu and its Subsidiaries are in compliance in all material
respects with, and are not in any material respect in default under or violation
of (and have not received any notice of material non-compliance, default or
violation with respect to) any Legal Requirement applicable to Qumu or any of
its Subsidiaries or by which any of their respective properties is bound.
(b) Foreign Corrupt Practices Act. Neither Qumu nor any of its Subsidiaries
(including any of their respective officers, directors, agents, employees or
other Person associated with or acting on their behalf) have, directly or
indirectly, taken any action which would cause it to be in material violation of
the Foreign Corrupt Practices Act of 1977, as amended, or any rules or
regulations thereunder (“FCPA”), the United Kingdom Bribery Act of 2010,
Organization of Economic Cooperation and Development Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
any similar anti-corruption or anti-bribery laws applicable to Qumu or its
Subsidiaries (collectively, “Anti-Corruption Laws”), used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity, made, offered or authorized any unlawful
37



--------------------------------------------------------------------------------





payment to foreign or domestic government officials or employees, whether
directly or indirectly, or made, offered or authorized any bribe, rebate,
payoff, influence payment, kickback or other similar unlawful payment, whether
directly or indirectly. Neither Qumu, any of its Subsidiaries nor any other
entity under their control have conducted an internal investigation, or been
informally or formally investigated, charged, or prosecuted, for conduct related
to applicable Anti-Corruption Laws. Qumu has established sufficient internal
controls and procedures to ensure compliance with applicable Anti-Corruption
Laws, accurately accounted for all payments to third parties, disclosed all
payments or provisions to foreign officials (as defined by the FCPA), and made
available all of such documentation to Synacor.
(c) Export Control Laws.
(i) Qumu and each of its Subsidiaries have complied in all material respects
with all applicable export and re-export control and trade and economic
sanctions Legal Requirements (“Export Controls”), including the Export
Administration Regulations (“EAR”) maintained by the U.S. Department of
Commerce, trade and economic sanctions maintained by the Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and the International Traffic in Arms
Regulations (“ITAR”) maintained by the Department of State and any applicable
anti-boycott compliance regulations. Neither Qumu nor any of its Subsidiaries
has directly or indirectly sold, exported, re-exported, transferred, diverted,
or otherwise disposed of any products, software, technology, or technical data
to any destination, entity, or Person prohibited by the Legal Requirements of
the United States, without obtaining prior authorization from the competent
government authorities as required by Export Controls. Qumu and its Subsidiaries
are in compliance with all applicable import Legal Requirements (“Import
Restrictions”), including Title 19 of the U.S. Code and Title 19 of the Code of
Federal Regulations.
(ii) Section 3.19(c)(ii) of the Qumu Disclosure Letter accurately describes all
of (A) the goods, services, items, software, technology, and technical data of
Qumu and its Subsidiaries along with the appropriate classification, including
their Export Control Classification Numbers (“ECCNs”) or designation on the U.S.
Munitions List (“USML”); (B) the countries to which these goods, services,
items, software, technology, or technical data have been exported; and (C) the
licenses and license exceptions currently held or claimed by Qumu and its
Subsidiaries for the export of goods, services, items, software, technology, or
technical data. The listed licenses and license exceptions are all of the
licenses and exceptions necessary for the continued export or re-export of
goods, services, items, software, technology, or technical data of Qumu or any
of its Subsidiaries. All such licenses are valid and in full force and effect.
Qumu and its Subsidiaries have complied with all terms and conditions of any
license issued or approved by the Directorate of Defense Trade Controls, the
Bureau of Industry and Security, or the Office of Foreign Assets Control which
is or has been in force or other authorization issued pursuant to Export
Controls.
(iii) Neither Qumu nor any of its Subsidiaries has Knowledge of any fact or
circumstance that would result in any Liability for any material violation of
Export Control and Import Restrictions.
38



--------------------------------------------------------------------------------





3.20 Permits. Qumu and its Subsidiaries hold all permits, licenses, easements,
variances, exemptions, consents, certificates, authorizations, registrations,
orders and other approvals from Governmental Authorities that are material to
the operation of the business of Qumu and its Subsidiaries taken as a whole as
currently conducted (collectively, the “Qumu Permits”). The Qumu Permits are in
full force and effect, have not been violated in any material respect and, to
the Knowledge of Qumu, no suspension, revocation or cancellation thereof has
been threatened, and there is no Legal Proceeding pending or, to the Knowledge
of Qumu, threatened, seeking the suspension, revocation or cancellation of any
Qumu Permits. No Qumu Permit shall cease to be effective as a result of the
consummation of the transactions contemplated by this Agreement.
3.21 Legal Proceedings and Orders.
(a) Legal Proceedings. There are no material Legal Proceedings (other than
arising from or relating to the Merger or any of the other transactions
contemplated by this Agreement), (i) pending against Qumu or any of its
Subsidiaries or any of their respective properties or assets, or (ii) to the
Knowledge of Qumu, threatened against Qumu or any of its Subsidiaries, or any of
their respective properties or assets.
(b) Orders. Neither Qumu nor any Subsidiary of Qumu is subject to any
outstanding Order that would reasonably be expected to prevent or materially
delay the consummation of the transactions contemplated by this Agreement. There
has not been nor are there currently any internal investigations or inquiries
being conducted by Qumu, the Qumu Board (or any committee thereof) or any third
party at the request of any of the foregoing concerning any financial,
accounting, conflict of interest, self-dealing, fraudulent or deceptive conduct
or other misfeasance or malfeasance issues.
3.22 Insurance. All fire and casualty, general liability, business interruption,
product liability, sprinkler and water damage insurance policies and other forms
of insurance maintained by Qumu or any of its Subsidiaries have been made
available to Synacor. Each such policy is in full force and effect and all
premiums due thereon have been paid in full.
3.23 No Ownership of Synacor Capital Stock. Neither Qumu nor any of its
Affiliates (nor any of its “Associates” as defined in Section 203 of the General
Corporation Law of the State of Delaware (the “DGCL”)) is or has been during the
past three (3) years an “interested stockholder” of Synacor as defined in
Section 203 of the DGCL.
3.24 Takeover Statutes. Assuming the accuracy of the representations and
warranties set forth in Section 4.23 of this Agreement, the Qumu Board or the
Committee of Disinterested Directors, as the case may be, has adopted such
resolutions as are necessary to render inapplicable to this Agreement, the
Merger and any of the other transactions contemplated thereby, including the
Qumu Support Agreements, the restrictions on “business combinations” (as defined
in Section 302A.011 of the MBCA) as set forth in Section 302A.673 of the MBCA
and any other Takeover Statutes (including Sections 302A.671 and 302A.675 of the
MBCA). Other than Sections 302A.671, 302A.673 and 301A.675 of the MBCA, no
“business combination,” “fair price,” “moratorium,” “control share acquisition”
or other similar anti-takeover statute or regulation under the laws of the State
of Delaware or other applicable
39



--------------------------------------------------------------------------------





Legal Requirement (each, a “Takeover Statute”) is applicable to Qumu, the Merger
or any of the other transactions contemplated by this Agreement or the Qumu
Support Agreements.
3.25 Brokers, Finders and Financial Advisors. No broker, finder or investment
banker (other than Stifel, whose fees will be paid by Qumu) is entitled to any
brokerage, finder’s or other similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Qumu or any of its Subsidiaries. Prior to the execution of this
Agreement, Qumu has furnished to Synacor a complete and accurate copy of all
agreements between Qumu and Stifel pursuant to which such firm would be entitled
to any such payment.
3.26 No Other Representations. Except as expressly set forth in this Article
III, neither Qumu nor any of its Subsidiaries has made any representation or
warranty, express or implied, to Synacor in connection with this Agreement, the
Merger or any of the other transactions contemplated hereby. Qumu acknowledges
and agrees that except as expressly set forth in Article IV, neither Synacor nor
any of its Subsidiaries has made to Qumu, nor has Qumu relied upon, any
representation or warranty, express or implied, in connection with this
Agreement, the Merger or any of the other transactions contemplated hereby.
ARTICLE IV   REPRESENTATIONS AND WARRANTIES OF SYNACOR AND MERGER SUB
Except (i) as set forth in the disclosure letter that has been prepared by
Synacor and delivered by Synacor to Qumu in connection with the execution and
delivery of this Agreement, dated as of the date hereof (the “Synacor Disclosure
Letter”), which expressly identifies the Section (or, if applicable, subsection)
to which such exception relates (it being understood and hereby agreed that any
disclosure in the Synacor Disclosure Letter relating to one Section or
subsection shall also apply to any other Sections and subsections if and to the
extent that it is readily apparent on the face of such disclosure (without
reference to the underlying documents referenced therein) that such disclosure
also relates to such other Sections or subsections), or (ii) as set forth in any
Synacor SEC Reports filed with, or furnished to, the SEC and publicly available
on or after January 1, 2019 and prior to the date hereof (other than in any
“risk factors” or other disclosure statements included therein that are
cautionary, predictive or forward looking in nature and not statements of
historical fact; provided that the exception provided for in this clause (ii)
shall (x) be applied with respect to a particular representation or warranty in
this Article IV only to the extent that it is reasonably apparent from the text
of such reports that such disclosure relates to such representation or warranty,
and (y) not apply to the representations and warranties in Section 4.1, Section
4.2, Section 4.4, Section 4.5, Section 4.6 and clause (i) of Section 4.10),
Synacor and Merger Sub hereby represent and warrant to Qumu as follows:
4.1 Organization and Qualification. Each of Synacor and Merger Sub is duly
organized, validly existing and in good standing under the laws of the State of
Delaware and the State of Minnesota, respectively, and have all requisite
corporate power and authority necessary to enable each to own, lease and operate
the properties it purports to own, lease or operate and to conduct its business
as it is currently conducted. Each of Synacor and Merger Sub is duly qualified
or licensed as a foreign corporation to do business, and is in good standing, in
each jurisdiction
40



--------------------------------------------------------------------------------





where the character or location of the properties owned, leased or operated by
it or the nature of its activities makes such qualification or licensing
necessary, except to the extent that the failure to be so qualified or licensed
and in good standing would not reasonably be expected to have, individually or
in the aggregate, a Synacor Material Adverse Effect.
4.2 Authority; Approvals and Enforceability.
(a) Each of Synacor and Merger Sub has all requisite corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder, and subject only to the approval of the Synacor Shareholders as
described below, to consummate the Merger and the other transactions
contemplated hereby in accordance with the terms hereof.
(b) The execution and delivery of this Agreement (including the Plan of Merger)
by Synacor, and performance by Synacor of its obligations hereunder, and the
consummation of the Merger and the other transactions contemplated hereby, have
been duly and validly approved by the Synacor board of directors (the “Synacor
Board”). As of the date of this Agreement, the Synacor Board has unanimously (i)
approved, and declared advisable this Agreement (including the Plan of Merger)
and the Merger and other transactions contemplated hereby upon and subject to
the terms and conditions set forth herein, (ii) determined that this Agreement
(including the Plan of Merger) and the Merger and other transactions
contemplated hereby are fair to, and in the best interests of, Synacor and the
Synacor Shareholders and (iii) resolved to recommend that the Synacor
Shareholders approve the issuance of shares of Synacor Common Stock in the
Merger (the “Synacor Voting Proposal”) at the Synacor Shareholder Meeting. As of
the date of this Agreement, the foregoing Synacor Voting Proposal has not been
withdrawn, revoked or modified in any respect. Prior to making the foregoing
determinations, the Synacor Board received an opinion of Canaccord Genuity LLC
(“Canaccord”) to the effect that, as of the date of such opinion and based upon
and subject to the various limitations, matters, qualifications and assumptions
set forth therein, the Exchange Ratio is fair, from a financial point of view,
to Synacor, and, as of the date of this Agreement, the foregoing opinion has not
been withdrawn, revoked or modified in any respect.
(c) Except for the approval of the Synacor Voting Proposal by the affirmative
vote of a majority of votes present or represented by proxy at the Synacor
Shareholder Meeting called to consider the Synacor Voting Proposal (the
“Requisite Synacor Shareholder Approval”) and assuming the accuracy of the
representations and warranties set forth in Section 3.23 of this Agreement, no
other corporate proceedings on the part of Synacor are necessary to approve or
adopt this Agreement under applicable Legal Requirements and to consummate the
Merger and other transactions contemplated hereby in accordance with the terms
hereof.
(d) This Agreement has been duly and validly executed and delivered by each of
Synacor and Merger Sub, and assuming due authorization, execution and delivery
by Qumu, this Agreement constitutes a valid and binding obligation of each of
Synacor and Merger Sub, enforceable against each of Synacor and Merger Sub in
accordance with its terms, except insofar as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar
Legal Requirements affecting creditors’ rights generally, or by principles
governing the availability of equitable remedies.
41



--------------------------------------------------------------------------------





4.3 Required Filings and Consents.
(a) The execution and delivery by Synacor of this Agreement do not, and the
performance by Synacor of its covenants and agreements under this Agreement and
the consummation by Synacor of the transactions contemplated by this Agreement
will not, (i) assuming receipt of the Requisite Synacor Shareholder Approval,
conflict with or violate the Synacor Certificate of Incorporation or the Synacor
Bylaws or any Synacor Subsidiary Documents, (ii) assuming receipt of the
government approvals contemplated by Section 4.3(b) conflict with or violate any
Legal Requirements applicable to Synacor or any of its Subsidiaries or by which
its or any of their respective properties is bound or affected, (iii) require
notice to or the consent of any Person under, result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default), or impair Synacor’s or any of its Subsidiaries’ rights
or alter the rights or obligations of any third party under, or give to any
third party any rights of termination, amendment, payment, acceleration or
cancellation of, or result in the creation of a Lien on any of the properties or
assets (including intangible assets) of Synacor or any of its Subsidiaries
pursuant to, any Synacor Material Contract, or (iv) give rise to or result in
any person having, or having the right to exercise, any preemptive rights,
rights of first refusal, rights to acquire or similar rights with respect to any
capital stock of Synacor or any of its Subsidiaries or any of their respective
assets or properties, except in the case of the preceding clauses (ii) through
(iv), inclusive, as would not reasonably be expected to be, individually or in
the aggregate, material to Synacor and its Subsidiaries, taken as a whole.
(b) The execution and delivery by Synacor of this Agreement do not, and the
performance by Synacor of its covenants and agreements under this Agreement and
the consummation by Synacor of the transactions contemplated by this Agreement
(including the Merger) will not, require any consent, approval, order, license,
authorization, registration, declaration or permit of, or filing with or
notification to, any Governmental Authority, except (i) as may be required by
applicable Antitrust Laws, (ii) the filing of the Registration Statement and the
Joint Proxy Statement/Prospectus with the SEC in accordance with the Exchange
Act and as may be required under the Securities Act, (iii) such consents,
approvals, orders, licenses, authorizations, registrations, declarations,
permits, filings, and notifications as may be required under applicable United
States federal and state securities laws, (iv) the filing of the Articles of
Merger or other documents as required by the MBCA and (v) such other consents,
approvals, orders, registrations, declarations, permits, filings and
notifications which, if not obtained or made, would not reasonably be expected
to be, individually or in the aggregate, material to Synacor and its
Subsidiaries, taken as a whole.
4.4 Certificate of Incorporation and Bylaws. Synacor has heretofore made
available to Qumu a complete and accurate copy of the Synacor Certificate of
Incorporation and Synacor Bylaws, along with the charter and bylaws (or
equivalent organizational documents) each as amended to date, of each of its
Subsidiaries (the “Synacor Subsidiary Documents”). The Synacor Certificate of
Incorporation, Synacor Bylaws and Synacor Subsidiary Documents, each as amended
to date, are in full force and effect, and neither the Synacor Board nor, to the
Knowledge of Synacor, any Synacor Shareholder has taken any action to amend the
Synacor Certificate of Incorporation or the Synacor Bylaws in any respect.
Synacor has not taken any
42



--------------------------------------------------------------------------------





action in breach or violation of any of the provisions of the Synacor
Certificate of Incorporation or the Synacor Bylaws, and each Subsidiary is not
in breach or violation of any of the material provisions of their respective
Synacor Subsidiary Documents, except, in the case of a Subsidiary, as would not
reasonably be expected to be, individually or in the aggregate, material to
Synacor and its Subsidiaries, taken as a whole.
4.5 Capitalization.
(a) The authorized capital stock of Synacor consists of 100,000,000 shares of
Synacor Common Stock, and 10,000,000 shares of Synacor Preferred Stock. As of
February 6, 2020:
(i) 39,274,052 shares of Synacor Common Stock were issued and outstanding;
(ii) 455,583 shares of Synacor Common Stock were reserved for issuance pursuant
to awards granted under the Synacor 2006 Stock Plan (the “Synacor 2006 Stock
Plan”), all of which were subject to outstanding and unexercised options to
purchase shares of Synacor Common Stock;
(iii) A total of 15,546,452 shares of Synacor Common Stock were reserved for the
issuance of awards over the term of the Synacor Amended and Restated 2012 Equity
Incentive Plan (the “Synacor 2012 Stock Plan”) of which 4,258,057 shares were
subject to outstanding and unexercised options to purchase shares of Synacor
Common Stock, 545,719 shares were subject to outstanding Synacor Restricted
Stock Units and 297,789 shares were subject to outstanding Synacor Performance
Stock Units;
(iv) 2,001,338 shares of Synacor Common Stock were reserved for issuance
pursuant to an executive equity compensation plan not approved by the Synacor
stockholders (the “Bhise Option”);
(v) 1,000,000 shares of Synacor Common Stock were reserved for issuance pursuant
to outstanding awards granted under the Synacor Special Purpose Recruitment Plan
(the “Special Plan”), 317,375 of which were subject to outstanding and
unexercised options to purchase shares of Synacor Common Stock;
(vi) 873,998 shares of Synacor Common Stock were issued and held in the treasury
of Synacor; and
(vii) 2,000,000 shares of Synacor Preferred Stock were designated Series A
Junior Participating Preferred Stock, none of which were issued and outstanding.
(b) Since February 6, 2020, Synacor has not issued any securities (including
derivative securities) except for shares of Synacor Common Stock issued upon
exercise of stock options, settlement of Synacor Restricted Stock Units or the
settlement of Synacor Performance Stock Units, in each case, outstanding on or
prior to February 6, 2020.
43



--------------------------------------------------------------------------------





(c) Other than the Synacor 2006 Stock Plan, the Synacor 2012 Stock Plan, the
Bhise Option and the Special Plan (the “Synacor Stock Plans”), there are no
stock option plans or any other plan or agreement adopted by Synacor that
provides for the issuance of equity to any current or former service provider of
Synacor. Synacor has made available to Qumu complete and accurate copies of all
Synacor Stock Plans and the forms of all award agreements evidencing outstanding
Synacor Stock Awards, and all agreements under the Synacor Stock Plans that
materially deviate from such forms of award agreement.
(d) Section 4.5(d) of the Synacor Disclosure Letter sets forth a complete and
accurate list as of February 6, 2020 of any outstanding equity-based award,
whether payable in stock, cash or other property or any combination of the
foregoing (the “Synacor Stock Award”) that is exercisable for more than six (6)
months following the holder’s termination (other than for disability or death),
and whether (and to what extent) the vesting of any Synacor Stock Award may be
accelerated in any way by the consummation of the transactions contemplated by
this Agreement (alone or in combination with any other event, including the
termination of employment or engagement or change in position of any holder
thereof following or in connection with the consummation of the Merger).
(e) Except as described in Sections 4.5(a), 4.5(b) and 4.5(d) of the Synacor
Disclosure Letter, no capital stock of Synacor or any of its Subsidiaries or any
security convertible or exchangeable into or exercisable for such capital stock,
is issued, reserved for issuance or outstanding as of the date of this
Agreement. Except as described in Section 4.5(d) of this Agreement and except
for changes since the date of this Agreement resulting from the exercise of
employee stock options outstanding on such date or described on Section 4.5(d)
of the Synacor Disclosure Letter, there are no exercisable securities, there are
no options, preemptive rights, warrants, calls, rights, commitments, agreements,
arrangements or understandings of any kind to which Synacor or any of its
Subsidiaries is a party, or by which Synacor or any of its Subsidiaries is
bound, obligating Synacor or any of its Subsidiaries to issue, deliver or sell,
or cause to be issued, delivered or sold, additional shares of capital stock of
Synacor or any of its Subsidiaries or obligating Synacor or any of its
Subsidiaries to grant, extend or accelerate the vesting of or enter into any
such option, warrant, call, right, commitment, agreement, arrangement or
understanding. There are no shareholder agreements, voting trusts, proxies or
other similar agreements, arrangements or understandings to which Synacor or any
of its Subsidiaries is a party, or by which it or they are bound, obligating
Synacor or any of its Subsidiaries with respect to any shares of capital stock
of Synacor or any of its Subsidiaries. There are no rights or obligations,
contingent or otherwise (including rights of first refusal in favor of Synacor),
of Synacor or any of its Subsidiaries, to repurchase, redeem or otherwise
acquire any shares of capital stock of Synacor or any of its Subsidiaries or to
provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any such Subsidiary or any other entity. There are
no registration rights or other agreements, arrangements or understandings to
which Synacor or any of its Subsidiaries is a party, or by which it or they are
bound, obligating Synacor or any of its Subsidiaries with respect to any shares
of Synacor Common Stock or shares of capital stock of any such Subsidiary.
Synacor does not have outstanding any bonds, debentures, notes or other
obligations the holders of which have the right to vote (or are convertible into
or exercisable for securities having the right to
44



--------------------------------------------------------------------------------





vote) with the Synacor Shareholders on any matter. Except as described in
Section 4.5(a), 4.5(b) and 4.5(d) of the Synacor Disclosure Letter, as of
February 6, 2020 there are no outstanding stock options, restricted stock units,
restricted stock, stock appreciation rights, “phantom” stock rights, performance
units or other compensatory rights or awards (in each case, issued by Synacor or
any of its Subsidiaries), that are convertible into or exercisable for a share
of Synacor Common Stock on a deferred basis or otherwise or other rights that
are linked to, or based upon, the value of Synacor Common Stock. All Synacor
Stock Awards are evidenced by award agreements in substantially the forms
previously made available to Qumu or disclosed in the Synacor SEC Reports filed
with, or furnished to, the SEC and publicly available on or after January 1,
2019 and prior to the date hereof.
(f) All outstanding shares of Synacor Common Stock are, and all shares of
Synacor Common Stock reserved for issuance as specified above will be, upon
issuance on the terms and conditions specified in the instruments pursuant to
which they are issuable, duly authorized, validly issued, fully paid and
nonassessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the DGCL, the Synacor Certificate of
Incorporation or the Synacor Bylaws or any agreement to which Synacor is a party
or otherwise bound. None of the outstanding shares of Synacor Common Stock have
been issued in violation of any United States federal or state securities laws
or any foreign securities laws. All of the outstanding shares of capital stock
of each of the Subsidiaries of Synacor are duly authorized, validly issued,
fully paid and nonassessable, and all such shares (other than directors’
qualifying shares in the case of foreign Subsidiaries) are owned by Synacor or a
Subsidiary of Synacor free and clear of any and all Liens. There are no accrued
and unpaid dividends with respect to any outstanding shares of capital stock of
Synacor or any of its Subsidiaries.
(g) Synacor Common Stock constitutes the only class of equity securities of
Synacor or its Subsidiaries registered or required to be registered under the
Exchange Act.
4.6 Subsidiaries. A complete and accurate list of all of the Subsidiaries of
Synacor, together with the jurisdiction of incorporation of each Subsidiary and
the percentage of each Subsidiary’s outstanding capital stock owned by Synacor
or another Subsidiary or Affiliate of Synacor, is set forth in Section 4.6 of
the Synacor Disclosure Letter. Synacor does not own, directly or indirectly, any
capital stock of, or other equity, voting or similar interest in, or any
interest convertible into or exchangeable or exercisable for any equity, voting
or similar interest in, any Person, excluding securities in any publicly traded
company held for investment by Synacor and comprising less than one percent (1%)
of the outstanding voting and nonvoting stock of such company. Each Subsidiary
of Synacor is duly organized, validly existing and in good standing under the
Legal Requirements of its jurisdiction of organization (to the extent such
concepts exist in such jurisdictions) and has all requisite corporate or other
power and authority necessary to enable it to own, lease and operate the
properties it purports to own, lease or operate and to conduct its business as
it is currently conducted, except to the extent that the failure to be so
organized or existing or in good standing or have such power or authority would
not reasonably be expected to have, individually or in the aggregate, a Synacor
Material Adverse Effect. Each Subsidiary of Synacor is duly qualified or
licensed as a foreign corporation to do
45



--------------------------------------------------------------------------------





business, and is in good standing, in each jurisdiction (to the extent such
concepts exist in such jurisdictions) where the character or location of the
properties owned, leased or operated by it or the nature of its activities makes
such qualification or licensing necessary, except to the extent that the failure
to be so qualified or licensed and in good standing would not reasonably be
expected to have, individually or in the aggregate, a Synacor Material Adverse
Effect.
4.7 SEC Reports. Synacor has filed and made available to Qumu all forms,
reports, schedules, statements and other documents, including any exhibits
thereto, required to be filed by Synacor with the SEC since January 1, 2018
(collectively, the “Synacor SEC Reports”). The Synacor SEC Reports, including
all forms, reports and documents filed by Synacor with the SEC after the date
hereof and prior to the Effective Time, (i) were and, in the case of the Synacor
SEC Reports filed after the date hereof, will be, prepared in accordance with
the applicable requirements of the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act, as the case may be, and the rules and regulations
thereunder, and (ii) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing), and in the case of such forms, reports and documents filed by
Synacor with the SEC after the date of this Agreement, will not as of the time
they are filed, contain any untrue statement of a material fact or omit to state
a material fact required to be stated in such Synacor SEC Reports or necessary
in order to make the statements in such Synacor SEC Reports, in light of the
circumstances under which they were and will be made, not misleading. None of
the Subsidiaries of Synacor is required to file any forms, reports, schedules,
statements or other documents with the SEC.
4.8 Financial Statements and Internal Controls.
(a) Each of the consolidated financial statements (including, in each case, any
related notes and schedules), contained in the Synacor SEC Reports, including
any Synacor SEC Reports filed after the date of this Agreement, complied or will
comply, as of its respective date, in all material respects with all applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, was or will be prepared in accordance with GAAP (except as may
be indicated in the notes thereto) applied on a consistent basis throughout the
periods involved and fairly presented in all material respects or will fairly
present in all material respects the consolidated financial position of Synacor
and its Subsidiaries as of the respective dates thereof and the consolidated
results of its operations and cash flows for the periods indicated, except that
any unaudited interim financial statements are subject to normal and recurring
year-end adjustments which have not been and are not expected to be material in
amount, individually or in the aggregate.
(b) The chief executive officer and chief financial officer of Synacor have made
all certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act,
and the statements contained in any such certifications are complete and
correct, and Synacor is otherwise in compliance with all applicable effective
provisions of the Sarbanes-Oxley Act and the applicable listing and corporate
governance rules of Nasdaq.
(c) Synacor and each of its Subsidiaries has established and maintains, adheres
to and enforces a system of internal accounting controls which are effective in
providing reasonable
46



--------------------------------------------------------------------------------





assurance regarding the reliability of financial reporting and the preparation
of financial statements in accordance with GAAP, including policies and
procedures that (i) require the maintenance of records that in reasonable detail
accurately and fairly reflect the material transactions and dispositions of the
assets of Synacor and its Subsidiaries, (ii) provide reasonable assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of
Synacor and its Subsidiaries are being made only in accordance with appropriate
authorizations of management and the Synacor Board and (iii) provide reasonable
assurance regarding prevention or timely detection of unauthorized acquisition,
use or disposition of the assets of Synacor and its Subsidiaries.
(d) To the Knowledge of Synacor and except as otherwise disclosed in the Synacor
SEC Reports, neither Synacor nor its independent auditors have identified (i)
any significant deficiency or material weakness in the system of internal
accounting controls utilized by Synacor and its Subsidiaries, (ii) any fraud,
whether or not material, that involves Synacor’s management or other employees
who have a role in the preparation of financial statements or the internal
accounting controls utilized by Synacor and its Subsidiaries or (iii) any claim
or allegation regarding any of the foregoing.
(e) Neither Synacor nor any of its Subsidiaries is a party to, or has any
commitment to become a party to, any joint venture, partnership agreement or any
similar Contract (including any Contract relating to any transaction,
arrangement or relationship between or among Synacor or any of its Subsidiaries,
on the one hand, and any unconsolidated Affiliate, including any structured
finance, special purpose or limited purpose entity or Person, on the other hand
(such as any arrangement described in Section 303(a)(4) of Regulation S-K of the
SEC)) where the purpose or effect of such arrangement is to avoid disclosure of
any material transaction involving, or material liabilities of, Synacor or any
of its Subsidiaries in Synacor’s consolidated financial statements.
(f) Neither Synacor nor any of its Subsidiaries nor, to the Knowledge of
Synacor, any director, officer, auditor, accountant, consultant or
representative of Synacor or any of its Subsidiaries has received or otherwise
had or obtained Knowledge of any substantive complaint, allegation, assertion or
claim, whether written or oral, that Synacor or any of its Subsidiaries has (i)
on or since January 1, 2017, engaged in questionable accounting or auditing
practices or (ii) prior to January 1, 2017, engaged in questionable accounting
or auditing practices which have not be fully remediated. No current or former
attorney representing Synacor or any of its Subsidiaries has reported evidence
of a material violation of securities laws, breach of fiduciary duty or similar
violation by Synacor or any of its officers, directors, employees or agents to
the current the Synacor Board or any committee thereof or to any current
director or executive officer of Synacor.
(g) To the Knowledge of Synacor, there is no investigation threatened or pending
by any law enforcement agency regarding the commission or possible commission of
any crime or the violation or possible violation of any applicable Legal
Requirements of the type described in Section 806 of the Sarbanes-Oxley Act by
Synacor or any of its Subsidiaries.
47



--------------------------------------------------------------------------------





4.9 Undisclosed Liabilities. Except as reflected in the Synacor Balance Sheet,
neither Synacor nor any of its Subsidiaries has any Liabilities, other than (i)
Liabilities incurred since the date of the Synacor Balance Sheet in the ordinary
course of business consistent with past practice, (ii) Liabilities under this
Agreement or expressly permitted to be incurred under this Agreement, and (iii)
Liabilities that, individually and in the aggregate, have not had, and would not
reasonably be expected to be, individually or in the aggregate, material to
Synacor and its Subsidiaries, taken as a whole.
4.10 Subsequent Changes. Since the date of the Synacor Balance Sheet through the
date hereof, Synacor has conducted its business in the ordinary course of
business consistent with past practice and, since such date through the date
hereof, there has not occurred (i) any Synacor Material Adverse Effect or (ii)
any action taken by Synacor or event that would have required the consent of
Qumu pursuant to Section 5.2(a), (c)-(f), (h), (j)-(m), (p)-(r), and (t)-(v) had
such action or event occurred after the date of this Agreement.
4.11 Real Property. Synacor and each of its Subsidiaries have a valid leasehold
interest in, all the real properties which it purports to own or lease,
including all the real properties reflected in the Synacor Balance Sheet. All
real property leases, subleases, licenses or other occupancy agreements to which
Synacor or any of its Subsidiaries is a party (collectively, the “Synacor Real
Property Leases”) are in full force and effect, except where the failure of such
Synacor Real Property Leases to be in full force and effect would not be
reasonably likely to result in a Synacor Material Adverse Effect. There is no
default by Synacor or any of its Subsidiaries under any of the Synacor Real
Property Leases, or, to the Knowledge of Synacor, defaults by any other party
thereto, except such defaults as have been waived in writing or cured or such
defaults that in the aggregate would not be reasonably likely to result in a
Synacor Material Adverse Effect. Section 4.11 of the Synacor Disclosure Letter
contains a complete and accurate list of all Synacor Real Property Leases
providing for the payment of annual rent in excess of $150,000 (each, a “Synacor
Material Real Property Lease”) and lists for each such Synacor Material Real
Property Lease (i) the address of the property to which such Synacor Material
Real Property Lease pertains, (ii) the annual rent and (iii) the purpose of the
facility to which such Synacor Material Real Property Lease pertains.
4.12 Tangible Property. Synacor and each of its Subsidiaries have good and valid
title to, or a valid leasehold interest in, all the tangible properties and
assets which it purports to own or lease, including all the tangible properties
and assets reflected in the Synacor Balance Sheet. All tangible properties and
assets reflected in the Synacor Balance Sheet are held free and clear of all
Liens, except for Liens reflected on the Synacor Balance Sheet and Liens for
current Taxes not yet due and for which adequate reserves have been established
in accordance with GAAP and other Liens that do not materially impair the use of
the property or assets subject thereto. The machinery, equipment, furniture,
fixtures and other tangible personal property and assets owned, leased or used
by Synacor or any of its Subsidiaries are, in the aggregate, sufficient and
adequate to carry on their respective businesses in all material respects as
conducted as of the date hereof, and Synacor and its Subsidiaries are in
possession of and have good title to, or valid leasehold interests in or valid
rights under contract to use, such machinery, equipment, furniture, fixtures and
other tangible personal property and assets that are material to Synacor and its
Subsidiaries,
48



--------------------------------------------------------------------------------





taken as a whole, free and clear of all Liens, except for conditions or defects
in title that in the aggregate would not be reasonably likely to result in a
Synacor Material Adverse Effect.
4.13 Intellectual Property.
(a) Section 4.13(a) of the Synacor Disclosure Letter contains a complete and
accurate list of all material Synacor Intellectual Property that is Registered
Intellectual Property (collectively the “Synacor Registered Intellectual
Property”). All material Synacor Registered Intellectual Property is, to the
Knowledge of Synacor, subsisting, valid (or in the case of applications, applied
for) and enforceable.
(b) All Synacor Intellectual Property is owned by or exclusively licensed to
Synacor or one or more of its Subsidiaries free and clear of any Liens
(excluding any non-exclusive licenses entered into in the ordinary course of
business). The Synacor Intellectual Property, together with the Intellectual
Property Rights licensed or otherwise validly available to Synacor and its
Subsidiaries pursuant to valid and enforceable Contracts between Synacor or any
of its Subsidiaries and a third party, constitutes all of the Intellectual
Property Rights that are necessary and sufficient for the conduct of the
business of Synacor and its Subsidiaries as currently conducted. To the
Knowledge of Synacor, all material Synacor Intellectual Property is, and
following the transactions contemplated hereby shall be, freely, transferable,
licensable and alienable without the consent of, or notice or payment of any
kind to any Governmental Authority or third party. Neither Synacor nor any of
its Subsidiaries has granted an exclusive license to any third party, or in the
four (4) years prior to the date of this Agreement transferred ownership to any
third party, of any material Technology or Intellectual Property Rights that are
or were owned by Synacor or a Subsidiary of Synacor.
(c) To the Knowledge of Synacor, neither Synacor nor its Subsidiaries has, in
the conduct of the business of Synacor and its Subsidiaries as currently
conducted, infringed upon, violated or used without authorization or license,
any Intellectual Property Rights owned by any third Person, except as would not
reasonably be expected to be, individually or in the aggregate, material to the
business of Synacor or any of its Subsidiaries, taken as a whole. There is no
pending or, to the Knowledge of Synacor, threatened (and at no time within the
four (4) years prior to the date of this Agreement has there been pending or
threatened any) Legal Proceeding against Synacor or any of its Subsidiaries
involving a material claim of infringement or misappropriation of any
Intellectual Property Rights of any third Person, or challenging the ownership,
validity, or enforceability of any rights in Synacor Intellectual Property.
Synacor is not party to any settlements, covenants not to sue, consents,
decrees, stipulations, judgments, or Orders resulting from Legal Proceedings,
which (i) materially restrict Synacor’s or any of its Subsidiaries’ rights to
use, license or transfer any material Synacor Intellectual Property, or (ii)
compel or require Synacor or any of its Subsidiaries to license or transfer any
material Synacor Intellectual Property.
(d) There are no Legal Proceedings brought by Synacor or any of its Subsidiaries
within the four (4) years prior to the date of this Agreement against any third
party with respect to any Synacor Intellectual Property, which remain unresolved
as of the date hereof.
49



--------------------------------------------------------------------------------





(e) Neither Synacor nor any of its Subsidiaries, nor, to the Knowledge of
Synacor, any other party thereto, is in material breach of (i) any Contracts
pursuant to which a third party has licensed to Synacor or any of its
Subsidiaries any Intellectual Property Right that is material to the business of
Synacor or any Synacor Subsidiary taken as a whole (“Synacor In Licenses”), or
(ii) any Contracts pursuant to which Synacor or any of its Subsidiaries has
granted a third Person or Affiliate any rights or licenses to any material
Synacor Intellectual Property Rights and that is material to the business of
Synacor or any Synacor Subsidiary (“Synacor Out Licenses” and together with the
Synacor In Licenses, the “Synacor IP Licenses”).
(f) The consummation of the transactions contemplated hereby will not result in
or cause: (A) (i) the breach by Synacor or any of its Subsidiaries of any
Synacor IP License that is material to the business of Synacor or any of its
Subsidiaries, (ii) the termination, impairment or restriction of any right or
license granted to Synacor or any of its Subsidiaries under a Synacor IP
License, or (iii) Synacor or any of its Subsidiaries to grant, or expand the
scope of a prior grant, to a third party of any rights to any material Synacor
Intellectual Property (including by release of any source code that is not Open
Source Software), except (with respect to clauses (ii) and (iii)) as would not
reasonably be expected to be material to the business of Synacor or any of its
Subsidiaries, taken as a whole or (B) as a result of any Synacor Material
Contract to which Synacor or any of its Subsidiaries is a party, a third party
to become licensed to, or otherwise have rights to, any material Intellectual
Property Rights of Qumu or any of its Subsidiaries.
(g) To the Knowledge of Synacor, Synacor and its Subsidiaries are in compliance
with all terms and conditions of any license for Open Source Software, except as
would not reasonably be expected to be, individually or in the aggregate,
material to the business of Synacor or any of its Subsidiaries, taken as a
whole.
(h) Except as described in Section 4.13(h) of the Synacor Disclosure Letter, no
proprietary source code (excluding, for clarity, any Open Source Software) for
any Synacor Product has been delivered, licensed or made available to any escrow
agent or other third party who is not, as of the date of this Agreement, or was
not, at the time, an employee, consultant or contractor of Synacor or a
Subsidiary of Synacor or was not subject to a written confidentiality agreement
with Synacor or a Subsidiary of Synacor. Except as described in Section 4.13(h)
of the Synacor Disclosure Letter, to the Knowledge of Synacor, neither Synacor
nor any Subsidiary of Synacor has any duty or obligation (whether present,
contingent or otherwise) to deliver, license or make available the proprietary
source code (excluding, for clarity, any Open Source Software) for any Synacor
Product to any escrow agent or other third Person, other than any employee,
consultant or contractor of Synacor or a Subsidiary of Synacor under
confidentiality obligations that prohibit the disclosure of such proprietary
source code to any third party.
(i) Each current and former employee, consultant and contractor of Synacor or a
Subsidiary of Synacor who was or is involved in the creation or development of
any Synacor Products, as well as any other material Synacor Intellectual
Property, has signed and delivered a written Contract that assigns to Synacor or
a Subsidiary of Synacor any Intellectual Property Rights. Synacor and its
Subsidiaries have taken commercially reasonable steps to protect and preserve
the confidentiality of all confidential or trade secret information of Synacor
or a
50



--------------------------------------------------------------------------------





Subsidiary of Synacor (including any source code) that is material to the
business of Synacor or any Synacor Subsidiary or information provided by any
third party to Synacor or its Subsidiaries subject to confidentiality
obligations.
(j) Section 4.13(j) of the Synacor Disclosure Letter contains a list of each
standards-setting organization or similar organizations in which Synacor or any
of its Subsidiaries has participated in the past four (4) years, or is currently
participating in, that could require or obligate Synacor or any of its
Subsidiaries to grant or offer to any other Person any license or right to use
any Synacor Intellectual Property.
(k) No government funding, facilities of a university, college, other
educational institution or research center was used in the development of any
material Synacor Intellectual Property.
(l) The Processing by Synacor or any Subsidiary of Synacor of any Personal
Information, as well as all communications from Synacor and Subsidiaries of
Synacor to users, partners or customers that contain or include Personal
Information (whether sent directly or, to Synacor’s Knowledge, through
third-party providers) has complied in all material respects with (i) all Legal
Requirements, (ii) Synacor’s and its Subsidiaries’ existing contractual
commitments with third parties and (iii) Synacor’s and its Subsidiaries’ privacy
policies and any other terms applicable to the Processing of Personal
Information from individuals by Synacor or any of its Subsidiaries or any of
their agents, except where the failure to so comply would not reasonably be
expected to be, individually or in the aggregate, material to the business of
Synacor or any of its Subsidiaries, taken as a whole. As of the date hereof, no
claims have been asserted in writing or, to the Knowledge of Synacor, are
threatened in writing against Synacor or any Subsidiary of Synacor by any third
party alleging a violation of any third party’s privacy rights that would
reasonably be expected to be, individually or in the aggregate, material to the
business of Synacor or any of its Subsidiaries, taken as a whole. To the
Knowledge of Synacor, neither Synacor, nor any Subsidiary of Synacor, nor any of
their service providers has suffered any breach in security that has permitted
or resulted in any unauthorized access to or disclosure of Personal Information.
(m) To the Knowledge of Synacor, Synacor Products are free from any material
defect, bug or programming, design or documentation error or disrupting,
disabling, harming or corrupting code that would constitute a Synacor Material
Adverse Effect. To the Knowledge of Synacor, none of Synacor Products contain
any Malicious Code that would constitute a Synacor Material Adverse Effect.
(n) Synacor and its Subsidiaries have information technology systems that are
sufficient in all material respects to operate the business of Synacor and its
Subsidiaries as it is currently conducted. Synacor and its Subsidiaries have
taken reasonable steps and implemented reasonable procedures to ensure that
information technology systems used in connection with the operation of the
business of Synacor and its Subsidiaries, and data stored or transmitted on such
systems are secure. To the Knowledge of Synacor, such systems are free from
Malicious Code, except as would not reasonably be expected to be, individually
or in the aggregate, material to the business of Synacor or any of its
Subsidiaries, taken as a whole.
51



--------------------------------------------------------------------------------





4.14 Material Contracts.
(a) For all purposes of and under this Agreement, a “Synacor Material Contract”
shall mean (in each case, excluding any Synacor Employee Plan and any Synacor
Non-U.S. Employee Plan) to the extent currently in effect:
(i) any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC) with respect to Synacor and its Subsidiaries;
(ii) any Contract (A) containing any covenant limiting the right of Synacor or
any of its Subsidiaries to engage, or to compete with any Person (other than
standard employee non-solicitation restrictions), in any line of business or
geographic area, (B) containing any covenant prohibiting Synacor or any of its
Subsidiaries (or, after the Closing Date, Synacor) from engaging in business
with any Person or levying a fine, charge or other payment for doing so, (C)
pursuant to which any Person is granted most favored customer pricing, or
containing any other similar pricing restrictions, or (D) containing any
covenant limiting the right of Synacor to enter into any reseller, referral
partner or similar partner agreements with third parties;
(iii) any Contract expressly providing for the development of any material
Technology by Synacor or any of its Subsidiaries, or requiring Synacor or any of
its Subsidiaries to make available or otherwise disclose the source code of any
Synacor Products to any Person (other than Contracts for Open Source Software);
(iv) any Contract (A) relating to the disposition or acquisition by Synacor or
any of its Subsidiaries of any material business or entity, or the material
assets of a business or entity, whether by way of merger, consolidation, stock
purchase, asset purchase, license or otherwise, or pursuant to which Synacor has
a material ownership interest in any other business enterprise other than
Synacor’s Subsidiaries;
(v) any mortgages, indentures, guarantees, loans or credit agreements, security
agreements or other Contracts relating to the borrowing of money or extension of
credit, in each case in excess of $150,000, other than (A) accounts receivables
and payables, (B) loans to direct or indirect wholly owned Subsidiaries, and (C)
advances to employees for travel and business expenses, in each case in the
ordinary course of business consistent with past practice;
(vi) any settlement Contract with ongoing obligations (other than solely ongoing
confidentiality obligations) other than (A) releases that are immaterial in
nature or amount entered into in the ordinary course of business, or (B)
settlement Contracts only involving the payment of cash in amounts that do not
exceed $150,000 in any individual case;
(vii) any collective bargaining agreement;
(viii) any Contract (excluding any purchase orders, statements of work and any
other Contracts that are not master agreements and that do not contain any
material terms that apply generally to transactions with the applicable
customer) for the sale of Synacor Products with any customer who, in the year
ended December 31, 2018 or the year ended
52



--------------------------------------------------------------------------------





December 31, 2019, was one of the twenty (20) largest sources of revenues for
Synacor and its Subsidiaries, based on amounts paid or payable;
(ix) any Contract (excluding any purchase orders, statements of work and any
other Contracts that are not master agreements and that do not contain any
material terms that apply generally to transactions with the applicable
customer) with any vendor of Synacor or any of its Subsidiaries who, in the year
ended December 31, 2018 or the year ended December 31, 2019, was one of the
twenty (20) largest sources of payment obligations for Synacor and its
Subsidiaries, based on amounts paid or payable;
(x) any Contract that provides for payment obligations by Synacor or any of its
Subsidiaries in any twelve (12) month period of $500,000 or more in any
individual case that is not terminable by Synacor or its Subsidiaries upon
notice of sixty (60) days or less without material liability to Synacor or its
Subsidiaries and is not disclosed pursuant to clauses (i) through (ix) above,
inclusive;
(xi) any Contract relating to the settlement of any Legal Proceeding; and
(xii) any Contract, or group of Contracts with a Person (or group of affiliated
Persons), the termination of which would be reasonably expected to be,
individually or in the aggregate, material to Synacor and its Subsidiaries,
taken as a whole and is not disclosed pursuant to clauses (i) through (xi)
above, inclusive.
(b) Section 4.14(b) of the Synacor Disclosure Letter contains a complete and
accurate list of all Synacor Material Contracts as of the date hereof, to or by
which Synacor or any of its Subsidiaries is a party or is bound, and identifies
each subsection of Section 4.14(a) that describes such Synacor Material
Contract.
(c) Each Synacor Material Contract is valid and binding on Synacor (and/or each
such Subsidiary of Synacor party thereto) and is in full force and effect, other
than those Contracts that by their terms have expired or been terminated since
the date hereof, and neither Synacor nor any of its Subsidiaries party thereto,
nor, to the Knowledge of Synacor, any other party thereto, is in breach of, or
default under, any such Synacor Material Contract, and no event has occurred
that with notice or lapse of time or both would constitute such a breach or
default thereunder by Synacor or any of its Subsidiaries, or, to the Knowledge
of Synacor, any other party thereto, except for such failures to be in full
force and effect and such breaches and defaults that would not reasonably be
expected to be, individually or in the aggregate, material to Synacor and its
Subsidiaries, taken as a whole.
4.15 Tax Matters.
(a) Each of Synacor and its Subsidiaries has prepared and timely filed (taking
into account any extension of time within which to file) all income and other
material Tax Returns required to be filed and all such Tax Returns are true,
correct and complete in all material respects.
53



--------------------------------------------------------------------------------





(b) Each of Synacor and its Subsidiaries has paid all material Taxes that are
required to be paid, except with respect to matters for which adequate reserves
have been established on the Financial Statements in accordance with GAAP.
(c) No deficiencies for Taxes against Synacor or any of its Subsidiaries have
been claimed, proposed or assessed in writing by any Governmental Authority that
remain unpaid except for deficiencies with respect to which adequate reserves
have been established in accordance with GAAP.
(d) There are no audits, examinations, investigations or other proceedings in
respect of income Taxes or other material Taxes pending or threatened in writing
with respect to Synacor or any of its Subsidiaries.
(e) There are no Liens for Taxes on any of the assets of Synacor or any of its
Subsidiaries other than Liens for Taxes not yet due and payable or being
contested in good faith and for which adequate reserves have been established on
the Financial Statements in accordance with GAAP.
(f) Each of Synacor and its Subsidiaries have withheld and paid all material
Taxes required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, creditor, stockholder or
other third party.
(g) Neither Synacor nor any Synacor Subsidiary is a party to any Tax allocation
agreement, Tax sharing agreement, Tax indemnity agreement, or other similar
agreement or arrangement (other than customary commercial Contracts entered into
in the ordinary course of business the primary purpose of which does not relate
to Taxes).
(h) Neither Synacor nor any Synacor Subsidiary has ever been a member of an
affiliated group filing a consolidated, combined or unitary Tax Return (other
than a group the common parent of which is Synacor). Neither Synacor nor any
Synacor Subsidiary has any Liability for the Taxes of any Person (other than
Synacor and any Synacor Subsidiary) under Treasury Regulations section 1.1502-6
(or any similar provision of state, local, or non-U.S. law), as a transferee or
successor, by Contract, or otherwise (other than customary commercial Contracts
entered into in the ordinary course of business the primary purpose of which
does not relate to Taxes).
(i) Neither Synacor nor any Synacor Subsidiary will be required to include any
material item of income in, or exclude any material item of deduction from,
taxable income for any Tax period (or portion thereof) ending after the Closing
Date as a result of any: (i) change in method of accounting for Tax purposes;
(ii) use of an improper method of accounting for a Tax period ending on or prior
to the Closing Date; (iii) “closing agreement” as described in Section 7121 of
the Code (or any similar provision of state, local or foreign Legal
Requirements) executed on or prior to the Closing Date; (iv) intercompany
transaction or excess loss account described in Treasury Regulations under
Section 1502 of the Code (or any similar provision of state, local or foreign
Legal Requirements) consummated on or prior to the Closing Date; (v) installment
sale or open transaction disposition made on or prior to the Closing Date; (vi)
prepaid
54



--------------------------------------------------------------------------------





amount received on or prior to the Closing Date; or (vii) election under Section
108(i) of the Code (or any similar provision of state, local or foreign Legal
Requirements). Synacor has not made any election under Section 965(h) of the
Code.
(j) None of Synacor or any of its Subsidiaries has been a “controlled
corporation” or a “distributing corporation” in any distribution occurring
during the two-year period ending on the date hereof that was purported or
intended to be governed by Section 355 of the Code (or any similar provision of
state, local or foreign Tax law).
(k) Synacor and its Subsidiaries are in compliance in all material respects with
all terms and conditions of any Tax exemption, Tax holiday or other Tax
reduction Contract or order with respect to Synacor and each of its
Subsidiaries.
(l) None of Synacor or any of its Subsidiaries has engaged in a “reportable
transaction,” within the meaning of Treas. Reg. Section 1.6011-4(b), including
any transaction that is the same or substantially similar to one of the types of
transactions that the IRS has determined to be a tax avoidance transaction and
identified by notice, regulation or other form of published guidance as a
“listed transaction,” as set forth in Treas. Reg. Section 1.6011-4(b)(2).
(m) Synacor has not been nor will it be required to include in income any amount
under Section 965 of the Code.
(n) Synacor is not a party to a gain recognition agreement under Section 367 of
the Code.
(o) Synacor and each of its Subsidiaries are in compliance in all material
respects with all applicable transfer pricing laws, including the execution and
maintenance of contemporaneous documentation substantiating the transfer pricing
practice and methodology. All intercompany agreements have been adequately
documented, and such documents have been duly executed in a timely manner. The
prices for any property or services (or for the use of any property), including,
without limitation, interest and other prices for financial services, provided
by or to Synacor or any of its Subsidiaries are arm’s-length prices for purposes
of the relevant transfer pricing laws, including Treasury Regulations
promulgated under Section 482 of the Code (or any comparable provisions of
state, local or foreign Legal Requirements).
(p) Neither Synacor nor any of its Subsidiaries has ever participated in an
international boycott as defined in Section 999 of the Code.
(q) Neither Synacor nor any of its Subsidiaries are, or ever have been, a (i)
“United States real property holding corporation” within the meaning of Section
897(c)(2) of the Code or an entity that has ever made the election provided
under section 897(i) of the Code; (ii) a “passive foreign investment company”
within the meaning of section 1297 of the Code; or (iii) a “controlled foreign
corporation” within the meaning of section 957 of the Code.
55



--------------------------------------------------------------------------------





(r) None of Synacor or any of its Subsidiaries has taken any action or knows of
any fact or circumstance that could reasonably be expected to prevent or impede
the Merger from qualifying as a “reorganization” within the meaning of Section
368(a) of the Code.
4.16 Employee Benefit Matters.
(a) Section 4.16(a) of the Synacor Disclosure Letter sets forth a complete and
accurate list of all material Synacor Employee Plans. Other than as required by
applicable Legal Requirements or as otherwise required by this Agreement or in
the ordinary course of business, neither Synacor nor any ERISA Affiliate of
Synacor has committed to any officer, or publicly communicated to any other
employees to establish any new Synacor Employee Plan, to modify or amend (other
than as required by applicable law) any Synacor Employee Plan or to adopt or
enter into any Synacor Employee Plan.
(b) Except as set forth in Section 4.16(b) of the Synacor Disclosure Letter,
with respect to each Synacor Employee Plan, Synacor has made available to Qumu
complete and accurate copies of (i) such Synacor Employee Plan (or a written
summary of any unwritten plan) together with all amendments thereto and all
related trust documents, insurance contracts, or other funding vehicles, group
annuity contract, administration and similar material agreements, investment
management or investment advisory agreements, (ii) in the case of any plan for
which Forms 5500 are required to be filed, the most recent annual report (Form
5500) with schedules attached, (iii) in the case of any plan that is intended to
be qualified under Section 401(a) of the Code, the most recent determination,
opinion, notification or advisory letter from the IRS, and correspondence
between the IRS or the DOL on the one hand and Synacor on the other hand with
respect to such letter, (iv) the most recent financial statements for such
Synacor Employee Plan, (v) the most recent summary plan descriptions, including
any summary of material modifications thereto and any material description made
available to participants therein, and (vi) all material correspondence to or
from any governmental agency relating to any Synacor Employee Plan within the
past year.
(c) Except as would not reasonably be expected to result in Synacor Material
Adverse Effect, (i) each Synacor Employee Plan has been established, maintained
and administered in accordance with all applicable Legal Requirements, including
if applicable, ERISA and the Code, and in accordance with its terms, and (ii)
each of Synacor, Synacor’s Subsidiaries and their respective ERISA Affiliates
have (A) met their obligations with respect to each Synacor Employee Plan and
(B) have timely made or properly accrued on the financial statements in
accordance with GAAP all required contributions or other amounts payable with
respect thereto.
(d) (i) All Synacor Employee Plans that are intended to be qualified under
Section 401(a) of the Code, and all trusts that are intended to be qualified
under Section 501(a) of the Code (each, a “Synacor Qualified Plan”), have
received determination, opinion or advisory letters from the IRS to the effect
that such Synacor Employee Plans are qualified and the plans and trusts related
thereto are exempt from federal income taxes under Sections 401(a) and 501(a),
respectively, of the Code, or Synacor has remaining a period of time under
applicable U.S. Department of the Treasury regulations or IRS pronouncements in
which to apply for such a
56



--------------------------------------------------------------------------------





letter and to make any amendments necessary to obtain a favorable determination
as to the qualified status of each such Synacor Qualified Plan and (ii) no such
determination, opinion or advisory letter has been revoked and no event or
circumstance exists that has materially and adversely affected or would
reasonably be expected to materially and adversely affect such qualification or
exemption. Except as would not reasonably be expected to result in Synacor
Material Adverse Effect, no “prohibited transaction,” within the meaning of
Section 4975 of the Code or Sections 406 and 407 of ERISA, and not otherwise
exempt under Section 408 of ERISA, has occurred with respect to any Synacor
Employee Plan.
(e) Neither Synacor, any of Synacor’s Subsidiaries nor any of their respective
ERISA Affiliates has in the preceding six (6) years maintained, participated in
or contributed to (or been obligated to contribute to), or can reasonably expect
to have future liability with respect to (i) a Pension Plan subject to Title IV
of ERISA or Section 412 of the Code; (ii) a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA), (iii) a “multiple employer plan” as defined in
ERISA or the Code, or (iv) multiple employer welfare arrangement (within the
meaning of Section 3(40) of ERISA). No Synacor Employee Plan is funded by,
associated with or related to a “voluntary employees’ beneficiary association”
within the meaning of Section 501(c)(9) of the Code. No Synacor Employee Plan
provides health benefits that are not fully insured through an insurance
contract.
(f) Each Synacor Employee Plan (other than the Synacor Stock Plans or an
employment, severance, change in control or similar agreement with an
individual) is amendable and terminable unilaterally by Synacor and any of
Synacor’s Subsidiaries party thereto or covered thereby at any time without
material liability to Synacor or any of its Subsidiaries as a result thereof,
other than for benefits accrued as of the date of such amendment or termination
and routine administrative costs.
(g) Other than as required under Section 601 et seq. of ERISA or equivalent
state or local law, Synacor does not have any material liability in respect of,
or material obligation to provide, health or other welfare benefits (excluding
normal claims for benefits under Synacor’s group life insurance, accidental
death and dismemberment insurance and disability plans and policies) or coverage
to any person following retirement or other termination of employment (other
than continuation coverage through the end of the month in which such
termination or retirement occurs).
(h) There is no action, suit, proceeding, claim, arbitration, audit or
investigation pending or, to the Knowledge of Synacor, threatened or reasonably
anticipated, with respect to any Synacor Employee Plan or the assets of any
Synacor Employee Plan or Synacor Non-U.S. Employee Plan or the assets of any
Synacor Non-U.S. Employee Plan, other than claims for benefits in the ordinary
course.
(i) Except as would not reasonably be expected to result in a Synacor Material
Adverse Effect, each Synacor Non-U.S. Employee Plan is in material compliance
with all applicable Legal Requirements of each applicable jurisdiction. Each
such Synacor Non-U.S. Employee Plan is funded to the extent required by
applicable Legal Requirements or the applicable terms of such plan or has been
accrued for to the extent required by GAAP or other
57



--------------------------------------------------------------------------------





applicable accounting rules. Section 4.16(i) of the Synacor Disclosure Letter
contains a complete and accurate list of each country in which Synacor or any of
its Subsidiaries or Affiliates has employees or independent contractors as of
the Synacor Balance Sheet Date.
(j) Section 4.16(j) of the Synacor Disclosure Letter sets forth a complete and
accurate list of (i) all employment agreements with employees of Synacor or any
of its Subsidiaries, other than (A) standard form offer letters, (B) similar
employment agreements entered into in the ordinary course of business and (C)
agreements materially consistent with such standard forms, in the case of (A),
(B) and (C) that can be terminated by Synacor without notice, liability or
obligation; and (ii) all severance agreements, programs and policies of Synacor
or any of its Subsidiaries with or relating to its Section 16 officers,
excluding programs and policies required to be maintained by Legal Requirement.
(k) Other than as set forth on Section 4.16(k) of the Synacor Disclosure Letter
and Sections 1.4(c) and 7.7(c) of this Agreement, the negotiation or
consummation of the transactions contemplated by this Agreement will not, either
alone or in combination with another event, (i) entitle any current or former
employee, director, consultant or officer of Synacor or any Subsidiary of
Synacor to any acceleration, increase in acceleration rights, severance, or
increase in severance pay, or any other material compensation or benefit, (ii)
accelerate the time of distribution, payment or vesting (whether or not in
connection with a non-competition provision), a lapse of repurchase rights or
increase the amount of any material compensation or benefits due any such
employee, director or officer, (iii) result in the forgiveness of indebtedness,
or (iv) trigger an obligation to fund benefits. There is no contract, agreement,
plan or arrangement to which Synacor or any Subsidiary of Synacor is a party or
by which it is bound that provides any individual with the right to a gross-up,
indemnification, reimbursement or other payment for any excise or additional
taxes, interest or penalties incurred pursuant to Section 409A or Section 4999
of the Code.
(l) Each “nonqualified deferred compensation plan” (as defined in Section
409A(d)(1) of the Code) maintained or sponsored by Synacor or any Subsidiary of
Synacor has been documented and operated in material compliance with Section
409A of the Code.
(m) Each of Synacor and the Synacor Subsidiaries complies in all material
respects with the applicable requirements under the Affordable Care Act, the
Code, ERISA, COBRA, HIPAA, and other federal requirements for employer-sponsored
health plans, and any corresponding requirements under state statutes, with
respect to each Synacor Employee Plan that is a group health plan within the
meaning of Section 733(a) of ERISA, Section 5000(b)(1) of the Code, or such
state statute.
4.17 Labor Matters.
(a) Synacor and each of its Subsidiaries are in compliance in all material
respects with all applicable Legal Requirements respecting employment and
employment practices. To the Knowledge of Synacor there are no actions pending
or threatened to be brought or filed, by or with any Governmental Authority by
any employee or former employee or contractor of Synacor, including, without
limitation, any claims related to unfair labor practices, employment
58



--------------------------------------------------------------------------------





discrimination, harassment, retaliation, wage and hour laws, or any other
employment related matter arising under applicable Legal Requirements. To the
Knowledge of Synacor, within the last three (3) years no allegations of sexual
harassment or sexual misconduct have been made against any director or officer
of Synacor or any of its Subsidiaries and Synacor has not entered into any
settlement agreement related to allegations of sexual harassment or sexual
misconduct by any director, officer or employee of Synacor or any of its
Subsidiaries. Synacor and each of its Subsidiaries (i) has withheld and reported
all amounts required by law or by agreement to be withheld and reported with
respect to wages, salaries and other payments to employees; (ii) is not liable
for any arrears of wages or any taxes, salaries, commissions, bonuses or other
direct compensation for any services performed for Synacor or any of its
Subsidiaries, or any penalty for failure to comply with any of the foregoing;
and (iii) is not liable for any payment to any trust or other fund governed by
or maintained by or on behalf of any Governmental Authority, with respect to
unemployment compensation benefits, social security or other benefits or
obligations for employees (other than routine payments to be made in the normal
course of business and consistent with past practice), except in each case, for
any failure to withhold, report or pay which would have or could reasonably be
expected to have a Synacor Material Adverse Effect.
(b) Neither Synacor nor any of its Subsidiaries is or has been a party to, or is
in the process of negotiating, or bound by any collective bargaining agreement,
works council arrangement or agreement or other agreement with a labor union or
like organization. To the Knowledge of Synacor: (i) there are no current labor
union organizing activities with respect to any employees of Synacor and/or any
of its Subsidiaries, (ii) no labor union, labor organization, trade union, works
council, or group of employees of Synacor and/or any of its Subsidiaries has
made a demand (whether formal or informal) for recognition or certification,
(iii) there are no representation or certification proceedings or petitions
seeking a representation proceeding presently pending or threatened in writing
to be brought or filed with the National Labor Relations Board or any other
labor relations tribunal or authority, and (iv) there are no pending or
threatened labor strikes, lockouts, slowdowns, work stoppages, job action,
picketing or threats thereof, against or affecting Synacor or any of its
Subsidiaries.
(c) Except as would not be expected to result in a Synacor Material Adverse
Effect, Synacor and each of its Subsidiaries are and have been in material
compliance with the WARN Act, and any similar Legal Requirements relating to
plant closings and layoffs. Neither Synacor nor any of its Subsidiaries is
currently engaged in any layoffs or employment terminations sufficient in number
to trigger application of the WARN Act or any similar Legal Requirements.
(d) No employee of Synacor or any of its Subsidiaries (i) to the Knowledge of
Synacor is in violation of any term of any patent disclosure agreement,
non-competition agreement, or any restrictive covenant to a former employer
relating to the right of any such employee to be employed by Synacor or any of
its Subsidiaries because of the nature of the business conducted or presently
proposed to be conducted by Synacor or any of its Subsidiaries or relating to
the use of trade secrets or proprietary information of others, or (ii) in the
case of any key employee or group of key employees, has, to the Knowledge of
Synacor, given notice as of the date of this Agreement to Synacor or any of its
Subsidiaries that such employee or any
59



--------------------------------------------------------------------------------





employee in a group of key employees intends to terminate his or her employment
with Synacor or any of its Subsidiaries and neither Synacor nor any of its
Subsidiaries has a present intention to terminate the employment of any of the
foregoing.
4.18 Environmental Matters.
(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Synacor Material Adverse Effect, no Hazardous Materials are present
on any real property that is currently owned, operated, occupied, controlled or
leased by Synacor or any of its Subsidiaries or were present on any real
property at the time it ceased to be owned, operated, occupied, controlled or
leased by Synacor or its Subsidiaries, including the land, the improvements
thereon, the groundwater thereunder and the surface water thereon. Except as
would not reasonably be expected to have, individually or in the aggregate, a
Synacor Material Adverse Effect, there are no underground storage tanks,
asbestos which is friable or likely to become friable or PCBs present on any
real property currently owned, operated, occupied, controlled or leased by
Synacor or any of its Subsidiaries or as a consequence of the acts of Synacor,
its Subsidiaries or their agents.
(b) Except as would not reasonably be expected to have, individually or in the
aggregate, a Synacor Material Adverse Effect, Synacor and its Subsidiaries have
conducted all Hazardous Material Activities in compliance in all material
respects with all applicable Environmental Laws. Except as would not reasonably
be expected to have, individually or in the aggregate, a Synacor Material
Adverse Effect, the Hazardous Materials Activities of Synacor and its
Subsidiaries prior to the Closing have not resulted in the exposure of any
Person to a Hazardous Material in a manner which has caused or could reasonably
be expected to cause an adverse health effect to any such Person.
(c) Except as would not reasonably be expected to have, individually or in the
aggregate, a Synacor Material Adverse Effect, Synacor and its Subsidiaries have
complied in all material respects with all covenants and conditions of any
Synacor Permit relating to Environmental Laws which is or has been in force with
respect to its Hazardous Materials Activities. No circumstances exist which
could reasonably be expected to cause any material Synacor Permit relating to
Environmental Laws to be revoked, modified, or rendered non-renewable upon
payment of the permit fee.
(d) No action, proceeding, revocation proceeding, amendment procedure, writ,
injunction or claim is pending, or to the Knowledge of Synacor, threatened,
concerning or relating to any Synacor Permit relating to Environmental Laws or
any Hazardous Materials Activity of Synacor or any of its Subsidiaries that
would reasonably be expected to have, individually or in the aggregate, a
Synacor Material Adverse Effect.
(e) Neither Synacor nor any of its Subsidiaries is aware of any fact or
circumstance that could result in any Liability under an Environmental Law which
would reasonably be expected to have a Synacor Material Adverse Effect. Except
as would not reasonably be expected to have a Synacor Material Adverse Effect,
neither Synacor nor any Subsidiary has entered into any Contract that may
require it to guarantee, reimburse, pledge, defend, hold
60



--------------------------------------------------------------------------------





harmless or indemnify any other party with respect to liabilities arising out of
Environmental Laws or the Hazardous Materials Activities of Synacor or any of
its Subsidiaries.
(f) Synacor and the Subsidiaries have delivered to Qumu or made available for
inspection by Qumu and its agents, representatives and employees all material
environmental site assessments and environmental audits in Synacor’s possession
or control. Synacor and its Subsidiaries have complied in all material respects
with all environmental disclosure obligations imposed by applicable law with
respect to this transaction.
4.19 Compliance with Laws.
(a) Generally. Synacor and its Subsidiaries are in compliance in all material
respects with, and are not in any material respect in default under or violation
of (and have not received any notice of material non-compliance, default or
violation with respect to) any Legal Requirement applicable to Synacor or any of
its Subsidiaries or by which any of their respective properties is bound.
(b) Foreign Corrupt Practices Act. Neither Synacor nor any of its Subsidiaries
(including any of their respective officers, directors, agents, employees or
other Person associated with or acting on their behalf) have, directly or
indirectly, taken any action which would cause it to be in material violation of
the Anti-Corruption Laws, used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity,
made, offered or authorized any unlawful payment to foreign or domestic
government officials or employees, whether directly or indirectly, or made,
offered or authorized any bribe, rebate, payoff, influence payment, kickback or
other similar unlawful payment, whether directly or indirectly. Neither Synacor,
any of its Subsidiaries nor any other entity under their control have conducted
an internal investigation, or been informally or formally investigated, charged,
or prosecuted, for conduct related to applicable Anti-Corruption Laws. Synacor
has established sufficient internal controls and procedures to ensure compliance
with applicable Anti-Corruption Laws, accurately accounted for all payments to
third parties, disclosed all payments or provisions to foreign officials (as
defined by the FCPA), and made available all of such documentation to Qumu.
(c) Export Control Laws.
(i) Synacor and each of its Subsidiaries have complied in all material respects
with all applicable Export Controls, including EAR, OFAC, and ITAR and any
applicable anti-boycott compliance regulations. Neither Synacor nor any of its
Subsidiaries has directly or indirectly sold, exported, re-exported,
transferred, diverted, or otherwise disposed of any products, software,
technology, or technical data to any destination, entity, or Person prohibited
by the Legal Requirements of the United States, without obtaining prior
authorization from the competent government authorities as required by Export
Controls. Synacor and its Subsidiaries are in compliance with all applicable
Import Restrictions, including Title 19 of the U.S. Code and Title 19 of the
Code of Federal Regulations.
61



--------------------------------------------------------------------------------





(ii) Section 4.19(c)(ii) of the Synacor Disclosure Letter accurately describes
all of (A) the goods, services, items, software, technology, and technical data
of Synacor and its Subsidiaries along with the appropriate classification,
including their ECCNs or designation on the USML; (B) the countries to which
these goods, services, items, software, technology, or technical data have been
exported; and (C) the licenses and license exceptions currently held or claimed
by Synacor and its Subsidiaries for the export of goods, services, items,
software, technology, or technical data. The listed licenses and license
exceptions are all of the licenses and exceptions necessary for the continued
export or re-export of goods, services, items, software, technology, or
technical data of Synacor or any of its Subsidiaries. All such licenses are
valid and in full force and effect. Synacor and its Subsidiaries have complied
with all terms and conditions of any license issued or approved by the
Directorate of Defense Trade Controls, the Bureau of Industry and Security, or
the Office of Foreign Assets Control which is or has been in force or other
authorization issued pursuant to Export Controls.
(iii) Neither Synacor nor any of its Subsidiaries has Knowledge of any fact or
circumstance that would result in any Liability for any material violation of
Export Control and Import Restrictions.
4.20 Permits. Synacor and its Subsidiaries hold all permits, licenses,
easements, variances, exemptions, consents, certificates, authorizations,
registrations, orders and other approvals from Governmental Authorities that are
material to the operation of the business of Synacor and its Subsidiaries taken
as a whole as currently conducted (collectively, the “Synacor Permits”). The
Synacor Permits are in full force and effect, have not been violated in any
material respect and, to the Knowledge of Synacor, no suspension, revocation or
cancellation thereof has been threatened, and there is no Legal Proceeding
pending or, to the Knowledge of Synacor, threatened, seeking the suspension,
revocation or cancellation of any Synacor Permits. No Synacor Permit shall cease
to be effective as a result of the consummation of the transactions contemplated
by this Agreement.
4.21 Legal Proceedings and Orders.
(a) Legal Proceedings. Other than as set forth in Section 4.21(a) of the Synacor
Disclosure Letter, there are no material Legal Proceedings (other than arising
from or relating to the Merger or any of the other transactions contemplated by
this Agreement), (i) pending against Synacor or any of its Subsidiaries or any
of their respective properties or assets, or (ii) to the Knowledge of Synacor,
threatened against Synacor or any of its Subsidiaries, or any of their
respective properties or assets.
(b) Orders. Neither Synacor nor any Subsidiary of Synacor is subject to any
outstanding Order that would reasonably be expected to prevent or materially
delay the consummation of the transactions contemplated by this Agreement. There
has not been nor are there currently any internal investigations or inquiries
being conducted by Synacor, the Synacor Board (or any committee thereof) or any
third party at the request of any of the foregoing concerning any financial,
accounting, conflict of interest, self-dealing, fraudulent or deceptive conduct
or other misfeasance or malfeasance issues.
62



--------------------------------------------------------------------------------





4.22 Insurance. All fire and casualty, general liability, business interruption,
product liability, sprinkler and water damage insurance policies and other forms
of insurance maintained by Synacor or any of its Subsidiaries have been made
available to Qumu. Each such policy is in full force and effect and all premiums
due thereon have been paid in full.
4.23 No Ownership of Qumu Capital Stock. Neither Synacor, Merger Sub nor any of
their Affiliates (nor any of its “associates” as defined in Section 302A.011 of
the MBCA) (a) is or has been during the past four (4) years an “interested
shareholder” of Qumu as defined in Section 302A.011 of the MBCA or (b)
beneficially owns (within the meaning of Section 13 of the Exchange Act and the
rules and regulations promulgated thereunder), or will prior to the Closing Date
(other than pursuant to the transactions contemplated hereby, including any such
beneficial ownership that may be deemed to arise by virtue of the Qumu Support
Agreements, although Synacor and Merger Sub disclaim any such beneficial
ownership exists by virtue thereof), beneficially own any Qumu Common Stock.
4.24 Takeover Statutes. Assuming the accuracy of the representations and
warranties set forth in Section 3.23 of this Agreement, the Synacor Board has
adopted such resolutions as are necessary to render inapplicable to this
Agreement, the Merger and any of the other transactions contemplated thereby,
including the Synacor Support Agreements, the restrictions on “business
combinations” (as defined in Section 203 of the DGCL) as set forth in Section
203 of the DGCL. Other than Section 203 of the DGCL, no Takeover Statute is
applicable to Synacor, the Merger or any of the other transactions contemplated
by this Agreement or the Synacor Support Agreements.
4.25 Brokers, Finders and Financial Advisors. No broker, finder or investment
banker (other than Canaccord, whose fees will be paid by Synacor) is entitled to
any brokerage, finder’s or other similar fee or commission in connection with
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of Synacor or any of its Subsidiaries. Prior to the execution of
this Agreement, Synacor has furnished to Qumu a complete and accurate copy of
all agreements between Synacor and Canaccord pursuant to which such firm would
be entitled to any such payment.
4.26 Merger Sub. Merger Sub has owned no material assets, has no liabilities and
has no any assets subject to any liabilities, and has not conducted any business
activities other than entering into the Merger Agreement.
4.27 No Other Representations. Except as expressly set forth in this Article IV,
neither Synacor nor any of its Subsidiaries has made any representation or
warranty, express or implied, to Qumu in connection with this Agreement, the
Merger or any of the other transactions contemplated hereby. Each of Synacor and
Merger Sub acknowledges and agrees that except as expressly set forth in Article
III, neither Qumu nor any of its Subsidiaries has made to Synacor or Merger Sub,
nor has Synacor or Merger Sub relied upon, any representation or warranty,
express or implied, in connection with this Agreement, the Merger or any of the
other transactions contemplated hereby.
63



--------------------------------------------------------------------------------





ARTICLE V   CONDUCT OF BUSINESS
5.1 Affirmative Obligations. Except (i) as expressly provided by this Agreement,
(ii) as required by Legal Requirements, (iii) as set forth in Section 5.1 of the
Qumu Disclosure Letter or the Synacor Disclosure Letter, as the case may be, or
(iv) as approved in advance by the other party hereto in writing (which approval
shall not be unreasonably withheld, conditioned or delayed), at all times during
the period commencing with the execution and delivery of this Agreement and
continuing until the earlier to occur of the termination of this Agreement
pursuant to Section 9.1 and the Effective Time, each of Qumu and Synacor shall,
and each of them shall cause their respective Subsidiaries to:
(a) use its commercially reasonable efforts to carry on their respective
businesses in the usual, regular and ordinary course in substantially the same
manner as heretofore conducted;
(b) pay its Taxes when due, in each case subject to good faith disputes over
such Taxes;
(c) prepare and timely file, in compliance with the Exchange Act, all reports
required under the Exchange Act; and
(d) use its commercially reasonable efforts to (A) preserve substantially intact
their respective present businesses, (B) keep available the services of their
respective present officers and employees and (C) preserve their respective
relationships with material customers, suppliers, distributors, licensors,
licensees and others with which it has significant business dealings.
5.2 Negative Obligations. Except (i) as expressly provided by this Agreement,
(ii) as may be required by Legal Requirements, (iii) as set forth in Section 5.2
of the Qumu Disclosure Letter or the Synacor Disclosure Letter, as the case may
be, or (iv) as approved in advance by the other party hereto in writing (which
approval shall not be unreasonably withheld, conditioned or delayed), at all
times during the period commencing with the execution and delivery of this
Agreement and continuing until the earlier to occur of the termination of this
Agreement pursuant to Section 9.1 and the Effective Time, neither Qumu nor
Synacor shall, nor shall either of them cause or permit any of their respective
Subsidiaries to, do any of the following:
(a) propose to adopt any amendments to or amend their respective certificates of
incorporation or bylaws or comparable organizational documents;
(b) authorize for issuance, issue, sell, deliver or agree or commit to issue,
sell or deliver (whether through the issuance or granting of restricted stock
units, options, warrants, other equity-based commitments, subscriptions, rights
to purchase or otherwise) any of their respective securities or any securities
of any of their respective Subsidiaries, except for (i) the issuance and sale of
shares of common stock pursuant to the exercise or settlement of stock options,
restricted stock units, performance stock units or warrants outstanding as of
the date of this Agreement, (ii) grants by Synacor to newly hired Synacor
employees of stock options,
64



--------------------------------------------------------------------------------





restricted stock, restricted stock units or other equity awards granted in the
ordinary course of business consistent with past practice (including with
respect to the type of grant, conditions for vesting and other material terms
and conditions), with a per share exercise price (as applicable) that is no less
than the fair market value of a share of common stock on the date of grant,
subject to a four-year vesting schedule in which not more than twenty-five
percent (25%) of the total grant becomes vested annually, and not subject to any
accelerated vesting or other provision that would be triggered upon a
termination of service or as a result of the consummation of the Merger or any
other transactions contemplated by this Agreement (whether alone or in
combination with any other event), provided that (A) the aggregate number of
shares of Synacor Common Stock subject to such stock options, restricted stock,
restricted stock units or other equity awards does not exceed the number of
shares set forth on Section 5.2(b) of the Synacor Disclosure Letter and (B) the
aggregate number of shares of Synacor Common Stock subject to stock options,
restricted stock, restricted stock units or other equity awards granted to any
individual newly hired Synacor employee does not exceed the current stock or
other equity award grant guidelines previously made available to Qumu for any
single individual; and (iii) grants by Synacor to existing Synacor directors,
employees or contractors of stock options, restricted stock, restricted stock
units or other equity awards granted in the ordinary course of business
consistent with past practice (including with respect to the type of grant,
conditions for vesting and other material terms and conditions), with a per
share exercise price (as applicable) that is no less than the then the fair
market value of a share of common stock on the date of grant, subject to a
four-year vesting schedule in which not more than twenty-five percent (25%) of
the total grant becomes vested annually, and not subject to any accelerated
vesting or other provision that would be triggered upon a termination of service
or as a result of the consummation of the Merger or any other transactions
contemplated by this Agreement (whether alone or in combination with any other
event), provided that (A) the aggregate number of shares of Synacor Common Stock
subject to such stock options, restricted stock, restricted stock units or other
equity awards does not exceed the number of shares set forth on Section 5.2(b)
of the Synacor Disclosure Letter and (B) the aggregate number of shares of
Synacor Common Stock subject to restricted stock units or other equity awards
granted to any individual existing Synacor director, employee or contractor does
not exceed the current stock or other equity award grant guidelines previously
made available to Qumu for any single individual;
(c) acquire or redeem, directly or indirectly, or amend any of their respective
securities or any securities of any of their respective Subsidiaries, except for
purchases, redemptions or other acquisitions of capital stock or other
securities in connection with the acquisition or withholding of capital stock to
pay for the exercise price of, or a holder’s payment of Tax obligations with
respect to, or the forfeiture of awards granted under the Qumu Stock Plan or the
Synacor Stock Plans; provided, however, that nothing in this paragraph (c) shall
prohibit Qumu or Synacor from dissolving and/or merging into any of its
Subsidiaries certain other Subsidiaries that are not material to them and their
respective Subsidiaries, taken as a whole;
(d) other than cash dividends made by any of their respective direct or indirect
wholly owned Subsidiaries to themselves or one of their respective Subsidiaries,
split, combine or reclassify any shares of capital stock, declare, set aside or
pay any dividend or other distribution (whether in cash, shares or property or
any combination thereof) in respect of any
65



--------------------------------------------------------------------------------





shares of capital stock, or make any other actual, constructive or deemed
distribution in respect of the shares of capital stock; provided, however, that
nothing in this paragraph (d) shall prohibit Qumu or Synacor from dissolving
and/or merging into any of their respective Subsidiaries certain other
Subsidiaries that are not material to them and their respective Subsidiaries,
taken as a whole;
(e) propose or adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of themselves or any of their respective Subsidiaries (other than the
transactions contemplated hereby); provided, however, that nothing in this
paragraph (e) shall prohibit Qumu or Synacor from dissolving and/or merging into
any of their respective Subsidiaries certain other Subsidiaries that are not
material to them and their respective Subsidiaries, taken as a whole;
(f) (i) incur or assume any long-term or short-term debt or issue any debt
securities, except for (A) letters of credit issued in the ordinary course of
business consistent with past practice, and (B) loans or advances to direct or
indirect wholly owned Subsidiaries in the ordinary course of business consistent
with past practices, provided that such refinancing or extension is at
prevailing market interest rates and otherwise on terms not materially less
favorable in the aggregate than the existing indebtedness being so refinanced,
renewed or extended, (ii) other than in the ordinary course of business, assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
contingently or otherwise) for any material obligations of any other Person
except obligations of any of their respective direct or indirect wholly owned
Subsidiaries, (iii) make any material loans, advances or capital contributions
to or investments in any other Person or (iv) mortgage or pledge any of their or
their respective Subsidiaries’ assets, tangible or intangible, or create or
suffer to exist any Lien thereupon;
(g) except as may be required by applicable Legal Requirements or as necessary
to satisfy, any Qumu Employee Plan, Qumu Non-U.S. Employee Plan, Synacor
Employee Plan or Synacor Non-U.S. Employee Plan, or to other contractual
obligations, in each case, existing on the date hereof: (i) with respect to any
consultant, officer, director, or employee, enter into, adopt, amend (including
to provide for the acceleration of vesting or lapsing of restrictions), modify,
renew or terminate any bonus, profit sharing, compensation, severance,
termination, option, appreciation right, performance unit, stock equivalent,
share purchase agreement, pension, retirement, deferred compensation,
employment, severance or other employee benefit agreement, trust, plan, fund or
other arrangement for the compensation, benefit or welfare of any consultant,
director, officer or employee in any manner or increase in any material manner
the compensation, benefits, severance or termination pay of any consultant,
director, officer or employee, or enter into, modify or amend any
non-competition or similar agreement with any employee, (ii) pay any special
bonus, remuneration or benefit to any director, officer or employee not required
by any plan or arrangement as in effect as of the date hereof, (iii) promote any
existing Section 16 officer or promote any employee to a Section 16 officer
position, or terminate any Section 16 officer without cause; provided, however,
that this paragraph (g) shall not prevent either Synacor or Qumu or any of their
respective Subsidiaries (A) from entering into employment agreements, offer
letters or retention agreements with respect to any newly hired
66



--------------------------------------------------------------------------------





employees in the ordinary course of business consistent with past practices to
fill positions that are open as of the date of this Agreement or that become
open subsequent to the date of this Agreement as a result of a current
employee’s departure, (B) from executing routine amendments or renewals to
health and welfare plans that would not result in a material increase in cost,
or (C) from amending any Employee Plan to avoid the imposition of any excise tax
under Section 4999 of the Code, provided that in the event of such an action,
Synacor and Qumu shall reasonably consult and agree with any such action or (iv)
enter into, amend or terminate any Employee Benefit Plan;
(h) forgive any loans to any of their respective employees, officers or
directors or any employees, officers or directors of any of their respective
Subsidiaries or Affiliates;
(i) make any deposits or contributions of cash or other property or take any
other action to fund or in any other way secure the payment of compensation or
benefits under any of their Employee Benefit Plans or any Employee Benefit Plans
of any of their respective Subsidiaries, other than deposits and contributions
that are required pursuant to the terms of any such Employee Benefit Plans or
any Contracts subject to any such Employee Benefit Plans in effect as of the
date hereof or as required by applicable Legal Requirements;
(j) enter into, amend, or extend any collective bargaining agreement;
(k) acquire, sell, lease, license or dispose of any material property or assets
in any single transaction or series of related transactions, except for (i)
transactions pursuant to existing Contracts, (ii) transactions in the ordinary
course of business consistent with past practice and (x) with respect to Qumu or
its Subsidiaries, not in excess of $500,000 individually, or $1,000,000 in the
aggregate and (y) with respect to Synacor or its Subsidiaries not in excess of
$750,000 individually, or $1,500,000 in the aggregate, and (iii) transactions
with customers for the sale or license of Qumu Products or Synacor Products in
the ordinary course of business consistent with past practice;
(l) except as may be required to remain in compliance with GAAP, make any change
in any of the accounting principles or practices used by either of them;
(m) make, change or revoke any material Tax election, file any material
amendment to any Tax Return, adopt or change any material Tax accounting method,
change any annual Tax accounting period, enter into any Tax allocation, sharing
or indemnity agreement (other than commercial Contracts entered into in the
ordinary course of business the primary purpose of which does not relate to
Taxes), settle or compromise any material Tax liability for an amount that
exceeds the amount disclosed, reflected or reserved against in the financial
statements contained in the Qumu SEC Reports or Synacor SEC Reports as the case
may be, or consent to the extension or waiver of the limitations period
applicable to a material Tax claim or assessment, surrender any right to claim a
material Tax refund, or apply for or enter into any ruling from any Tax
authority with respect to Taxes;
(n) (i) enter into any Contract that would be a Qumu IP License or a Qumu
Material Contract described in clause (ii) or (iii) of Section 3.14(a)
(together, the “Qumu IP
67



--------------------------------------------------------------------------------





Contracts”), or a Synacor IP License or a Synacor Material Contract or described
in clause (ii) or (iii) of Section 4.14(a) (together, the “Synacor IP
Contracts”), as the case may be, or amend in any material respect any such Qumu
IP Contract or Synacor IP Contract, as the case may be, or grant any release or
relinquishment of any material rights under any such Qumu IP Contract or Synacor
IP Contract, as the case may be, or (ii) except in the ordinary course of
business consistent with past practices, enter into any Contract that would be
any other Qumu Material Contract or other Synacor Material Contract, as the case
may be, or amend in any material respect any other Qumu Material Contract or
Synacor Material Contract, as the case may be, or grant any release or
relinquishment of any material rights under any other Qumu Material Contract or
Synacor Material Contract, as the case may be;
(o) enter into any Qumu Material Real Property Lease or Synacor Material Real
Property Lease, or modify, amend or exercise any right to renew any Qumu
Material Real Property Lease of Synacor Material Real Property Lease;
(p) fail to maintain or allow to lapse, dispose of or abandon, including by
failure to pay the required fees in any jurisdiction, any material Intellectual
Property Rights used in or held for use in their respective businesses, or grant
permission to enter into the public domain any material trade secrets included
in the Qumu Intellectual Property or Synacor Intellectual Property, as
applicable;
(q) grant any exclusive rights with respect to any of their respective material
Intellectual Property Rights or the material Intellectual Property Rights of any
of their respective Subsidiaries, or divest any of their respective material
Intellectual Property Rights or the material Intellectual Property Rights of any
of their respective Subsidiaries;
(r) acquire (by merger, consolidation or acquisition of stock or assets) any
other Person or any equity interest therein;
(s) authorize, incur or commit to incur any new capital expenditure(s) that in
the aggregate exceeds, in any given quarter, one hundred ten percent (110%) of
the amount set forth in the respective capital expenditure budget of each party,
as provided to the other party prior to the date of this Agreement; provided,
however, that the foregoing shall not limit any maintenance capital expenditures
or capital expenditures required pursuant to existing Contracts;
(t) settle or compromise any pending or threatened Legal Proceeding or pay,
discharge or satisfy or agree to pay, discharge or satisfy any Liability, other
than the settlement, compromise, payment, discharge or satisfaction of Legal
Proceedings and Liabilities (i) reflected or reserved against in full in the
balance sheet included in the Qumu Balance Sheet or the Synacor Balance Sheet,
as the case may be, (ii) covered by existing insurance policies, (iii) settled
since the respective dates thereof in the ordinary course of business consistent
with past practice or (iv) settlements of any pending or threatened Legal
Proceeding, other than arising out of the breach or alleged breach of this
Agreement by a party and other than Transaction Litigation, that only involves
the payment of cash in amounts that (x) with respect to Qumu or its Subsidiaries
do not exceed $100,000 in any individual case and (y) with respect to Synacor or
its Subsidiaries do not exceed $500,000 in any individual case;
68



--------------------------------------------------------------------------------





(u) except as required by GAAP, revalue in any material respect any of its
properties or assets, including writing-off notes or accounts receivable other
than in the ordinary course of business consistent with past practice;
(v) convene any special meeting of their shareholders (or any postponement or
adjournment thereof), or propose any matters for consideration and a vote of its
shareholders at its respective Shareholder Meeting other than this Agreement and
the Merger; or
(w) enter into a Contract to do any of the foregoing, or announce an intention,
enter into a formal or informal agreement or otherwise make a commitment to do
any of the foregoing.
ARTICLE VI   NON-SOLICITATION OF ALTERNATIVE TRANSACTIONS
6.1 Termination of Existing Discussions. Immediately following the execution and
delivery of this Agreement, each of Qumu and Synacor shall immediately cease and
cause to be terminated, and shall instruct, direct and cause their respective
directors, officers, employees, Subsidiaries, controlled Affiliates, investment
bankers, attorneys and other advisors or representatives (collectively,
“Representatives”) to cease and cause to be terminated, any and all existing
activities, discussions or negotiations with any Persons conducted heretofore
with respect to any Acquisition Proposal or Acquisition Transaction relating to
Qumu and Synacor, respectively, and each of Qumu and Synacor shall promptly
request that all confidential information with respect thereto that has been
delivered, provided or furnished by or on behalf of Qumu or Synacor, as the case
may be, within the one (1)-year period prior to the date hereof (whether or not
pursuant to a binding confidentiality, non-disclosure or other similar
agreement) in connection with any consideration, discussions or negotiations
regarding a potential Acquisition Proposal or Acquisition Transaction be
returned or destroyed.
6.2 No Solicitation or Facilitation of Acquisition Proposals. At all times
during the period commencing with the execution and delivery of this Agreement
and continuing until the earlier to occur of the termination of this Agreement
pursuant to Section 9.1 and the Effective Time, neither Qumu nor Synacor shall,
nor shall either of them authorize or permit any of their respective
Representatives to, directly or indirectly:
(a) solicit, initiate or induce the making, submission or announcement of, or
knowingly encourage or facilitate, an Acquisition Proposal relating to Qumu or
Synacor, respectively;
(b) furnish to any Person (other than the other party hereto or any designees of
such other party) any non-public information relating to Qumu or Synacor,
respectively, or any of their respective Subsidiaries, or afford access to their
business, properties, assets, books or records, or the business, properties,
assets, books or records of any of their respective Subsidiaries, to any Person
(other than to the other party hereto or any designees of such other party), in
either case in a manner intended to assist or facilitate any inquiries or the
making of any proposal that constitutes or would reasonably be expected to lead
to an Acquisition Proposal
69



--------------------------------------------------------------------------------





relating to Qumu or Synacor, respectively, or take any other action intended to
assist or facilitate any inquiries or the making of any proposal that
constitutes or would reasonably be expected to lead to an Acquisition Proposal
or Acquisition Transaction relating to Qumu or Synacor, respectively, it being
agreed that the furnishing to any Person of non-public information unrelated to
an Acquisition Proposal in the ordinary course of business shall not be a
violation of this Section 6.2(b);
(c) other than directing a Person or “group” (as defined under Section 13(d) of
the Exchange Act) of Persons that has made an Acquisition Proposal to a copy of
this Agreement filed by Synacor or Qumu with the SEC, participate or engage in
discussions or negotiations with any Person (other than the other party hereto
and its Representatives) with respect to an Acquisition Proposal or Acquisition
Transaction relating to Qumu or Synacor, respectively;
(d) approve, endorse or recommend an Acquisition Proposal or Acquisition
Transaction relating to Qumu or Synacor, respectively;
(e) enter into any letter of intent, memorandum of understanding or other
Contract contemplating or otherwise relating to, any Acquisition Proposal or an
Acquisition Transaction, relating to Qumu or Synacor, respectively;
(f) terminate, amend or waive any rights under any “standstill” or other similar
provision in any Contract between it or any of its Subsidiaries and any Person
(other than the other party hereto) (other than to the extent Qumu Board or
Synacor Board, as applicable, determines in good faith after consultation with
its outside legal counsel, that the failure to take such action would reasonably
be expected to be inconsistent with its fiduciary duties under, with respect to
Qumu, Minnesota Law and, with respect to Synacor, Delaware Law, solely to the
extent necessary to permit the applicable Person to make, on a confidential
basis to the Qumu Board or Synacor Board, as applicable, an Acquisition
Proposal, conditioned upon such Person agreeing that Qumu or Synacor, as
applicable, shall not be prohibited from providing any information to Synacor or
Qumu, as applicable, including regarding such Acquisition Proposal, in
accordance with Section 6.5);
(g) waive the applicability of any of Sections 302A.671, 302A.673 or 301A.675 of
the MBCA or Section 203 of the DGCL, or any portion thereof, to any Person
(other than the other party hereto or in connection with the Qumu Support
Agreements or the Synacor Support Agreements); or
(h) propose publicly or agree to any of the foregoing with respect to an
Acquisition Proposal or Acquisition Transaction relating to Qumu or Synacor,
respectively.
6.3 Permitted Discussions and Information Sharing. Notwithstanding the terms of
Section 6.2 or anything else to the contrary set forth in this Agreement, at any
time prior to the receipt of the Requisite Qumu Shareholder Approval in the case
of Qumu, or receipt of the Requisite Synacor Shareholder Approval in the case of
Synacor, each of Qumu or Synacor may, directly or indirectly through their
respective Representatives:
70



--------------------------------------------------------------------------------





(a) engage in discussions with any Person that has made after the date hereof
(and not withdrawn) a bona fide Acquisition Proposal in respect of such party
for the limited purpose of determining whether such Acquisition Proposal would
reasonably be expected to lead to a Superior Proposal;
(b) engage or participate in discussions or negotiations with any Person that
has made after the date hereof (and not withdrawn) a bona fide Acquisition
Proposal in respect of such party in writing that such party’s board of
directors determines in good faith (after consultation with a financial advisor
of nationally recognized standing and its outside legal counsel) constitutes or
would reasonably be expected to lead to a Superior Proposal in respect of such
party; and/or
(c) furnish any non-public information relating to such party or any of its
Subsidiaries to any Person that has made after the date hereof (and not
withdrawn) a bona fide Acquisition Proposal for such party in writing that such
party’s board of directors determines in good faith (after consultation with a
financial advisor of nationally recognized standing and its outside legal
counsel) constitutes or is reasonably likely to lead to a Superior Proposal in
respect of such party;
provided that, in the case of any action proposed to be taken pursuant to the
foregoing clauses (a) through (c), all of the following conditions are satisfied
(and continue to be satisfied at all times during the period in which any such
actions are proposed to be ongoing and continuing):
(i) such Acquisition Proposal did not result from or arise out of a breach of
any provisions of Section 6.1 or Section 6.2 (as modified by this Section 6.3),
and the Person from whom such party received such Acquisition Proposal has not
made any other Acquisition Proposals (either alone or together with one or more
other Persons) that resulted from or arose out of a breach of any provisions of
Section 6.1 or Section 6.2 (as modified by this Section 6.3);
(ii) the party proposing to take such action has not breached any of the
provisions of Section 6.1 or Section 6.2 (as modified by Section 6.3) in respect
to such Acquisition Proposal (and any other Acquisition Proposals made by the
same Person, whether alone or together with one or more other Persons);
(iii) the board of directors of the party proposing to take such action
determines in good faith (after consultation with outside legal counsel) that
that the failure to take such action would reasonably be expected to be
inconsistent with its fiduciary duties under, with respect to Qumu, Minnesota
Law and, with respect to Synacor, Delaware Law;
(iv) at least forty-eight (48) hours prior to initially engaging or
participating in any such discussions or negotiations with, or initially
furnishing any non-public information to, such Person, the party proposing to
take such action gives the other party hereto (A) written notice of the identity
of such Person and the material terms and conditions of such Acquisition
Proposal (unless such Acquisition Proposal is in written form, in which case the
party proposing to take such action shall give the other party hereto a copy of
such Acquisition Proposal), (B) copies of all written materials provided by such
Person or group comprising or
71



--------------------------------------------------------------------------------





relating thereto, including commitment letters and other financing-related
documents relating to such proposal, and (C) written notice of such party’s
intention to engage or participate in discussions or negotiations with, or
furnish non-public information to, such Person pursuant to this Section 6.3;
(v) prior to initially engaging or participating in any such discussions or
negotiations with, or initially furnishing any non-public information to, such
Person and the party proposing to take such action enters into a written
confidentiality agreement, each of the terms of which are no less favorable in
the aggregate to such party than those contained in the Confidentiality
Agreement; and
(vi) substantially contemporaneously with furnishing any non-public information
to such Person, the party hereto proposing to take such action furnishes such
non-public information to the other party hereto (to the extent such information
has not been previously furnished to such other party).
6.4 Responsibility for Actions of Representatives. Without limiting the
generality of the foregoing, each of Qumu and Synacor acknowledge and hereby
agree that any breach or violation of the restrictions set forth in Section 6.1
and Section 6.2 by any Representative retained by either of them (or any
Representative of any such Representatives) shall be deemed to be a breach of
Section 6.1 and Section 6.2, as applicable, by such party.
6.5 Notification Requirements.
(a) In addition to the obligations set forth in Section 6.3, and in each case to
the extent such is received on or subsequent to the date hereof, each of Qumu
and Synacor shall promptly, and in all cases within twenty-four (24) hours of
receipt on or subsequent to the date hereof by any of its Representatives,
advise the other party hereto orally and in writing of (i) any Acquisition
Proposal it receives (either directly or through any of its Representatives),
(ii) any request for information it receives (either directly or through any of
its Representatives) that would reasonably be expected to lead to an Acquisition
Proposal or an Acquisition Transaction, or (iii) any inquiry it receives with
respect to, or which would reasonably be expected to lead to, any Acquisition
Proposal or Acquisition Transaction, the material terms and conditions of such
Acquisition Proposal, Acquisition Transaction, request or inquiry (including
copies of all written materials provided by such Person or group comprising or
relating thereto), and the identity of the Person or group making any such
Acquisition Proposal, request or inquiry.
(b) In addition to the obligations set forth in Section 6.5(a), each of Qumu and
Synacor shall keep the other party hereto reasonably informed on a prompt basis
of the status of any discussions and negotiations with respect to any
Acquisition Proposal or Acquisition Transaction and the material terms and
conditions thereof (including all amendments or proposed amendments), request or
inquiry either of them receives (either directly or through any of its
Representatives). In addition to the foregoing, each of Qumu and Synacor shall
provide the other party hereto with prompt (and in any event at least
twenty-four (24) hours (or such lesser notice provided to the board of directors
generally)) notice of a meeting of its board of directors (or any committee
thereof) at which its board of directors (or any committee thereof with
authority to
72



--------------------------------------------------------------------------------





take action with regard to any Acquisition Proposal or Acquisition Transaction)
is reasonably expected to consider an Acquisition Proposal or Acquisition
Transaction it has received (either directly or through any of its
Representatives), and shall inform the other party as promptly as practicable of
any material change in the price, structure, form of consideration or other
material terms and conditions of the Acquisition Proposal or Acquisition
Transaction.
ARTICLE VII   ADDITIONAL AGREEMENTS
7.1 Efforts to Complete Merger.
(a) Upon the terms and subject to the conditions set forth in this Agreement,
each of Synacor, Merger Sub and Qumu shall use its reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other party hereto in doing, all things reasonably
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Merger and other transactions contemplated
by this Agreement, including using its reasonable best efforts to:
(i) cause the conditions to the Merger set forth in Section 2.2 to be satisfied
or fulfilled;
(ii) obtain all necessary or appropriate consents, waivers and approvals under
any Contracts to which Synacor or Qumu or any of their respective Subsidiaries
is a party in connection with this Agreement and the consummation of the Merger
and other transactions contemplated by this Agreement so as to maintain and
preserve the benefits under such Contracts following the consummation of the
Merger and other transactions contemplated by this Agreement;
(iii) obtain all necessary consents, approvals, waivers, Orders and other
authorizations from Governmental Authorities, seek the expiration or termination
of any applicable waiting periods under applicable Legal Requirements, and make
all necessary registrations, declarations and filings with Governmental
Authorities, that are reasonably necessary, proper or advisable to consummate
and make effective the Merger and other transactions contemplated by this
Agreement;
(iv) contest and resist any action or proceeding and defend any lawsuits or
other legal proceedings, whether judicial, administrative or otherwise,
challenging this Agreement or the consummation of the Merger or any other
transactions contemplated by this Agreement, including seeking to have vacated
or otherwise lifted or removed (including by pursuing all avenues of
administrative and judicial appeal) any Order that has been issued or granted
which is in effect and has the effect of making the Merger or any other
transactions contemplated by this Agreement illegal, or which has the effect of
prohibiting, preventing or otherwise restraining the consummation of the Merger
or any other transactions contemplated by this Agreement; and
73



--------------------------------------------------------------------------------





(v) execute or deliver any additional instruments reasonably necessary to
consummate the Merger and all other transactions contemplated by, and to fully
carry out the purposes of, this Agreement.
7.2 Regulatory Filings and Clearances.
(a) Without limiting the generality of the provisions of Section 7.1(a) and to
the extent required by applicable Legal Requirements, as soon as practicable
following the execution and delivery of this Agreement (and in any event within
ten (10) business days thereafter), each of Synacor and Qumu shall file with any
applicable competition or merger control authorities of any jurisdiction an
applicable notification or other filing or report relating to this Agreement,
the Merger and the other transactions contemplated hereby as required by
applicable Antitrust Laws. Each of Synacor and Qumu shall promptly (i) cooperate
and coordinate with the other in the making of such filings, (ii) supply the
other with any information that may be required in order to effectuate such
filings, and (iii) supply any additional information that reasonably may be
required or requested by any applicable competition or merger control
authorities of any jurisdiction and that Synacor and Qumu reasonably deem
necessary and/or appropriate.
(b) Each of Synacor and Qumu shall (i) promptly inform the other party hereto of
any communication from any Governmental Authority regarding the Merger or any
other transactions contemplated by this Agreement, (ii) if practicable, permit
the other party hereto an opportunity to review in advance all the information
relating to Synacor and its Subsidiaries or Qumu and its Subsidiaries, as the
case may be, that appears in any filing made with, or written materials
submitted to, any Person and/or any Governmental Authority in connection with
the Merger and the other transactions contemplated by this Agreement, and
incorporate the other party’s reasonable comments thereto, (iii) not participate
in any substantive meeting or discussion with any Governmental Authority in
respect of any filing, investigation, or inquiry concerning this Agreement, the
Merger or any other transactions contemplated hereby unless such party consults
with the other party hereto in advance, and, to the extent permitted by such
Governmental Authority, gives the other party hereto an opportunity to attend or
participate in such meeting or discussion, and (iv) furnish the other party with
copies of all correspondences, filings, and written communications between them
and their Subsidiaries and Representatives, on the one hand, and any
Governmental Authority or its respective staff, on the other hand, with respect
to this Agreement, the Merger and all other transactions contemplated by this
Agreement or, to the extent not written, provide a written summary of any oral
communications; provided, however, that (A) any materials concerning valuation
of the transaction or internal financial information may be redacted, and (B)
each of Synacor and Qumu may, as each deem advisable and necessary, reasonably
designate any competitively sensitive material provided to the other under this
Section 7.2 as “counsel only” and, in such event, such material and the
information contained therein shall be given only to the outside legal counsel
of the recipient and shall not be disclosed by such counsel to non-legal
directors, officers, employees or other advisors or representatives of the
recipient unless prior consent is obtained in advance from the source of the
materials or its legal counsel.
74



--------------------------------------------------------------------------------





(c) If either Synacor or Qumu or either of their respective Affiliates receives
a request for additional information or documentary material from any such
Governmental Authority with respect to the Merger or any other transactions
contemplated by this Agreement, then such party shall use its reasonable best
efforts to make, or cause to be made, as soon as reasonably practicable and
after consultation with the other party, an appropriate response in compliance
with such request.
(d) In furtherance and not in limitation of the covenants of the parties
contained in Section 7.1 and Section 7.2, if any administrative or judicial
action or proceeding, including any proceeding by a private party, is instituted
(or threatened to be instituted) challenging the Merger or any other
transactions contemplated by this Agreement as violative of any Legal
Requirement or Order, or if any Legal Requirement or Order is enacted, entered,
promulgated or enforced by a Governmental Authority which would make illegal, or
would otherwise prohibit or materially impair or delay, the Merger or any other
transactions contemplated by this Agreement, each of Synacor and Qumu shall
cooperate in all respects with each other and use its respective reasonable best
efforts to contest such action or proceeding and have vacated or otherwise
lifted any such Legal Requirement or Order, including by effecting or committing
to, by consent decree, hold separate orders, or otherwise, (i) the sale,
divestiture, license or other disposition or holding separate (through the
establishment of a trust or otherwise) of any assets or categories of assets of
Synacor and Qumu or their respective Subsidiaries, (ii) the licensing or
provision of any software or other Intellectual Property Rights (or the terms of
such licensing) to any parties, or the provision of any software as Open Source
Software, and (iii) the imposition of any limitation or regulation on the
ability of Synacor and Qumu or their respective Subsidiaries to freely conduct
their business or own such assets; provided, however, that notwithstanding
anything to the contrary in this Agreement, neither Synacor nor Qumu nor any of
their respective Subsidiaries shall be required to effect or commit to any of
the foregoing, or required to effect or commit to any other actions, if doing so
would have a material adverse effect on the business, operations, financial
condition or results of operations of Synacor and its Subsidiaries, taken as a
whole, following the Merger.
7.3 Registration Statement and Joint Proxy Statement/Prospectus.
(a) As promptly as practicable after the execution and delivery of this
Agreement, Synacor and Qumu shall jointly prepare, and Synacor shall file with
the SEC, a Registration Statement on Form S-4 in connection with the issuance of
shares of Synacor Common Stock in the Merger (as may be amended or supplemented
from time to time and together with all exhibits thereto, the “Registration
Statement”) and each of Synacor and Qumu shall jointly file with the SEC the
Joint Proxy Statement/Prospectus, in each case, in such form as may be approved
by Synacor and Qumu, which approval shall not be unreasonably withheld,
conditioned or delayed. The Registration Statement shall include (i) a
prospectus for the issuance of shares of Synacor Common Stock in the Merger
(including shares of Synacor Common Stock issued in the Merger in exchange for
shares of Qumu Restricted Stock), (ii) a proxy statement of Synacor for use in
connection with the solicitation of proxies for the Synacor Voting Proposal to
be considered at the Synacor Shareholder Meeting, and (iii) a proxy statement of
Qumu for use in connection with the solicitation of proxies for the Qumu Voting
Proposal to be considered at the Qumu
75



--------------------------------------------------------------------------------





Shareholder Meeting (as may be amended or supplemented from time to time and
together with all exhibits thereto, the “Joint Proxy Statement/Prospectus”).
Each of Synacor and Qumu shall use its reasonable best efforts to have the
Registration Statement declared effective by the SEC under the Securities Act as
promptly as practicable after such filing with the SEC and to keep the
Registration Statement effective as long as is necessary to consummate the
Merger. Without limiting the generality of the foregoing, each of Qumu and
Synacor shall, and shall cause its respective Representatives to, fully
cooperate with the other party hereto and its respective Representatives in the
preparation of the Registration Statement and the Joint Proxy
Statement/Prospectus, and shall furnish the other party hereto with all
information concerning it and its Affiliates as the other party hereto may deem
reasonably necessary or advisable in connection with the preparation of the
Registration Statement and the Joint Proxy Statement/Prospectus, and any
amendment or supplement thereto, and each of Synacor and Qumu shall provide the
other party hereto with a reasonable opportunity to review and comment thereon.
As promptly as practicable, but in no event later than five (5) business days,
after the Registration Statement is declared effective by the SEC, Synacor and
Qumu shall cause the Joint Proxy Statement/Prospectus to be mailed to their
respective shareholders.
(b) Except as otherwise set forth in this Agreement, no amendment or supplement
(including by incorporation by reference) to the Registration Statement or the
Joint Proxy Statement/Prospectus shall be made without the approval of Synacor
and Qumu, which approval shall not be unreasonably withheld, conditioned or
delayed; provided, however, that Synacor, in connection with a Synacor Board
Recommendation Change, and Qumu, in connection with a Qumu Board Recommendation
Change, may amend or supplement the Joint Proxy Statement/Prospectus or the
Registration Statement (including by incorporation by reference) pursuant to a
Qualifying Amendment to effect such change, and in such event, the right of
approval set forth in this Section 7.3(b) shall apply only with respect to such
information relating to the other party or its business, financial condition or
results of operations, and shall be subject to the right of each party to have
its board of directors’ deliberations and conclusions be accurately described
therein.
(c) The Registration Statement and the Joint Proxy Statement/Prospectus shall
comply in all material respects as to form and substance with the requirements
of the Securities Act and the Exchange Act. Without limiting the generality of
the foregoing, the information supplied or to be supplied by either party hereto
for inclusion or incorporation by reference in the Registration Statement shall
not, at the time the Registration Statement is filed with the SEC or declared
effective by the SEC or at the Effective Time, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The information
supplied or to be supplied by either party hereto for inclusion or incorporation
by reference in the Joint Proxy Statement/Prospectus shall not, on the date the
Joint Proxy Statement/Prospectus (or any amendment thereof or supplement
thereto) is first mailed to shareholders, at the time of each of the Merger
Shareholder Meetings, or as of the Effective Time, contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. In addition, the
information
76



--------------------------------------------------------------------------------





supplied or to be supplied by or on behalf of either party hereto for inclusion
in any filing pursuant to Rule 165 and Rule 425 under the Securities Act or Rule
14a-12 under the Exchange Act (each, a “Regulation M-A Filing”) shall not, at
the time any such Regulation M-A Filing is filed with the SEC, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
(d) Without limiting the generality of the foregoing, prior to the Effective
Time, Qumu and Synacor shall notify each other as promptly as practicable, but
in no event later than two (2) business days, upon becoming aware of any event
or circumstance which should be described in an amendment of, or supplement to,
the Registration Statement, Joint Proxy Statement/Prospectus or any Regulation
M-A Filing so that any such document would not include any misstatement of
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading, and as promptly as practicable thereafter, an appropriate amendment
or supplement describing such information shall be promptly filed with the SEC
and, to the extent required by applicable Legal Requirements or the SEC,
disseminated to the Qumu Shareholders and/or the Synacor Shareholders. Qumu and
Synacor shall each notify the other as promptly as practicable, but in no event
later than one business day, of (i) the receipt by such party of any written or
oral comments of the SEC or its staff on, or of any written or oral request by
the SEC or its staff for amendments or supplements to, the Registration
Statement, the Joint Proxy Statement/Prospectus or any Regulation M-A Filing,
and shall promptly supply the other with copies of all correspondence between it
or any of its representatives and the SEC or its staff with respect to any of
the foregoing filings or, to the extent not written, provide a written summary
of any oral communications, (ii) the issuance of any stop order, or (iii) the
suspension of qualification for offering or sale in any jurisdiction of the
Synacor Common Stock issuable in connection with the Merger.
(e) Qumu and Synacor shall make any necessary filings with respect to the Merger
under the Securities Act and the Exchange Act and the rules and regulations
promulgated thereunder and the rules of Nasdaq. In addition, Synacor shall use
reasonable best efforts to take all actions required under any applicable
federal or state securities Legal Requirements in connection with the issuance
of shares of Synacor Common Stock in the Merger.
7.4 Shareholder Meetings and Board Recommendations.
(a) Each of Qumu and Synacor, acting through its board of directors (or an
authorized committee thereof), shall take all actions in accordance with
applicable Legal Requirements, applicable rules of Nasdaq, the Qumu Articles of
Incorporation and the Qumu Bylaws in the case of Qumu, and the Synacor
Certificate of Incorporation and the Synacor Bylaws in the case of Synacor, to
duly call, give notice of, convene and hold as promptly as practicable, and in
any event within forty-five (45) days after the declaration of effectiveness of
the Registration Statement, a meeting of its shareholders (including any
postponement or adjournment thereof in accordance with this Agreement, the “Qumu
Shareholder Meeting” in the case of Qumu, and the “Synacor Shareholder Meeting”
in the case of Synacor, and together, the
77



--------------------------------------------------------------------------------





“Merger Shareholder Meetings”) for the purpose of considering and voting upon
the approval of the Qumu Voting Proposal in the case of Qumu and the Synacor
Voting Proposal in the case of Synacor. Each of Qumu and Synacor may postpone or
adjourn the Qumu Shareholder Meeting or Synacor Shareholder meeting,
respectively, (i) with the prior written consent of the other party, which
consent shall not be unreasonably withheld, conditioned or delayed; (ii) if a
quorum has not been established; (iii) to allow reasonable additional time for
the filing and mailing of any supplemental or amended disclosure which the Qumu
Board or the Synacor Board, as applicable, has determined in good faith after
consultation with outside counsel is necessary under applicable Legal
Requirements and for such supplemental or amended disclosure to be disseminated
and reviewed by Qumu or Synacor shareholders, as applicable, prior to the Qumu
Shareholder Meeting or Synacor Shareholder Meeting; (iv) to allow reasonable
additional time to solicit additional proxies, if and to the extent the
Requisite Qumu Shareholder Approval or Requisite Synacor Shareholder Approval,
as applicable, would not otherwise be obtained; or (v) if required by Legal
Requirements; provided, however, that in the case of clauses (ii), (iii), (iv)
and (v), each of the Qumu Shareholder Meeting and the Synacor Shareholder
Meeting shall not be postponed or adjourned (x) for more than ten (10) business
days in the aggregate from its originally scheduled date without the prior
written consent of the other party or (y) beyond the Termination Date; provided,
further, that in the event that either party postpones or adjourns the Qumu
Shareholder Meeting or the Synacor Shareholder Meeting, as applicable, in
accordance with the terms of this Agreement, the other party may postpone or
adjourn its meeting for an equal number of days. Each of Qumu and Synacor shall
solicit from its shareholders proxies in favor of the Qumu Voting Proposal in
the case of Qumu and the Synacor Voting Proposal in the case of Synacor, and
unless the board of directors of either party hereto shall effect a Qumu Board
Recommendation Change in the case of Qumu or a Synacor Board Recommendation
Change in the case of Synacor, in each case pursuant to and in accordance with
Section 7.4(f), use its reasonable best efforts to secure the Requisite Qumu
Shareholder Approval in the case of Qumu and the Requisite Synacor Shareholder
Approval in the case of Synacor. Each of Qumu and Synacor shall use its
reasonable best efforts to ensure that all proxies solicited in connection with
its Merger Shareholder Meeting are solicited in compliance with the rules of
Nasdaq, the MBCA, the Qumu Articles of Incorporation and the Qumu Bylaws in the
case of Qumu, and the DGCL, the Synacor Certificate of Incorporation and the
Synacor Bylaws in the case of Synacor, and all other applicable Legal
Requirements.
(b) Each of Qumu and Synacor shall use its reasonable best efforts to call, give
notice of, convene and hold their respective Merger Shareholder Meetings on the
same day and at the same time. Notwithstanding anything to the contrary set
forth in this Agreement, each of Qumu or Synacor, after consultation with the
other party hereto, may (but shall not be required to) adjourn or postpone its
respective Merger Shareholder Meeting if (and solely to the extent and for the
minimum duration reasonably necessary to ensure that) (i) any required
supplement or amendment to the Joint Proxy Statement/Prospectus is provided to
its respective shareholders within a reasonable amount of time in advance of its
respective Merger Shareholder Meeting, (ii) as of the time for which the
applicable Merger Shareholder Meeting is originally scheduled (as set forth in
the Joint Proxy Statement/Prospectus), there are insufficient shares of Qumu
Common Stock in the case of Qumu, or Synacor Common Stock in the case of
Synacor, represented (either in person or by proxy) at the respective Merger
Shareholder Meeting to
78



--------------------------------------------------------------------------------





constitute a quorum necessary to conduct the business of the respective Merger
Shareholder Meeting, or (iii) the other party hereto has adjourned or postponed
its Merger Shareholder Meeting for any of the foregoing reasons.
(c) Following the Merger Shareholder Meetings and at or prior to the Closing,
each of Qumu and Synacor shall deliver to the corporate secretary of the other
party hereto a certificate setting forth the voting results from the respective
Merger Shareholder Meeting.
(d) Unless this Agreement is earlier terminated, Qumu shall submit the Qumu
Voting Proposal to the Qumu Shareholders at the Qumu Shareholders Meeting for
the purpose of acting upon such proposal, and Synacor shall submit the Synacor
Voting Proposal to the Synacor Shareholders at the Synacor Shareholders Meeting
for the purpose of acting upon such proposal, in each case whether or not (i)
the Qumu Board or the Synacor Board, as the case may be, at any time subsequent
to the date of this Agreement and prior to the Merger Shareholder Meetings shall
effect a Qumu Board Recommendation Change in the case of Qumu or a Synacor Board
Recommendation Change in the case of Synacor, or (ii) any actual, potential or
purported Acquisition Proposal or Superior Proposal has been commenced,
disclosed, announced or submitted to the Qumu Board in the case of Qumu or the
Synacor Board in the case of Synacor.
(e) Subject to the terms of Section 7.4(f), (i) the Qumu Board shall recommend
that the Qumu Shareholders approve this Agreement at the Qumu Shareholder
Meeting in accordance with the applicable provisions of the MBCA (the “Qumu
Board Recommendation”), and (ii) the Synacor Board shall recommend that the
Synacor Shareholders approve the issuance of shares of Synacor Common Stock in
the Merger at the Synacor Shareholder Meeting in accordance with the applicable
rules of Nasdaq (the “Synacor Board Recommendation”).
(f) Subject to the terms of this Section 7.4(f), (x) neither the Qumu Board (nor
any committee thereof) shall withhold, withdraw, amend, modify, qualify or
condition, or publicly propose to withhold, withdraw, amend, modify, qualify or
condition, the Qumu Board Recommendation (a “Qumu Board Recommendation Change”),
and (y) neither the Synacor Board (nor any committee thereof) shall withhold,
withdraw, amend, modify, qualify or condition, or publicly propose to withhold,
withdraw, amend, modify, qualify or condition, the Synacor Board Recommendation
(a “Synacor Board Recommendation Change”); provided, however, that
notwithstanding the foregoing, at any time prior to the receipt of the Requisite
Qumu Shareholder Approval in the case of Qumu, or receipt of the Requisite
Synacor Shareholder Approval in the case of Synacor, the Qumu Board may effect a
Qumu Board Recommendation Change and the Synacor Board may effect a Synacor
Board Recommendation Change, and, in either case if and only if either:
(i) (A) the party proposing to take such action has received an Acquisition
Proposal relating to such party that the board of directors has determined in
good faith (after consultation with its financial advisor and its outside legal
counsel) constitutes a Superior Proposal, (B) such Acquisition Proposal did not
result from or arise out of a breach of any provisions of Section 6.1 or Section
6.2 (as modified by Section 6.3), and the Person from whom such party received
such Acquisition Proposal has not made any other Acquisition Proposals (either
alone or together with one or more other Persons) that resulted from or arose
out of a
79



--------------------------------------------------------------------------------





breach of any provisions of Section 6.1 or Section 6.2 (as modified by Section
6.3), (C) the party proposing to take such action has not breached any of the
provisions of Section 6.1 or Section 6.2 (as modified by Section 6.3) in respect
of such Acquisition Proposal (and any other Acquisition Proposals made by the
same Person making such Acquisition Proposal, whether alone or together with one
or more other Persons), (D) prior to effecting such Qumu Board Recommendation
Change or a Synacor Board Recommendation Change, as the case may be, the party
proposing to take such action shall have given the other party hereto at least
five (5) business days’ notice thereof (which notice shall not, by itself,
constitute a Qumu Board Recommendation Change or a Synacor Board Recommendation
Change) and, upon written request by such other party during such five (5)
business day period, the opportunity to meet and discuss in good faith during
the remainder of such five (5) business day period potential amendments or other
modifications to the terms and conditions of this Agreement so that the Merger
and other transactions contemplated by this Agreement may be effected (it being
understood and agreed that any amendment to the financial terms, or any other
material amendment to the terms, of such Acquisition Proposal shall require a
new written notice and an additional three (3) business day period for
discussion), (E) the other party hereto shall not have made, within the
foregoing notice periods after receipt of such party’s written notice of its
intention to effect a Qumu Board Recommendation Change or a Synacor Board
Recommendation Change, as the case may be, a counteroffer or proposal that the
board of directors of the party proposing to take such action determines in good
faith (after consultation with its financial advisor of nationally recognized
standing and its outside legal counsel) is at least as favorable to its
shareholders as such Superior Proposal, and (F) after such discussions, the
board of directors of the party proposing to take such action determines in good
faith (after consultation with its outside legal counsel and after considering
in good faith any counteroffer or proposal made by the other party hereto
pursuant to the immediately preceding clause (E)) that the failure to take such
action would reasonably be expected to be inconsistent with its fiduciary duties
under, with respect to Qumu, Minnesota Law and, with respect to Synacor,
Delaware Law; or
(ii) in response to an Intervening Event, if: (A) the Intervening Event does not
involve the receipt of any offer, proposal or inquiry from any third party
relating to a transaction of the nature described in the definition of
“Acquisition Transaction” (which, for the purposes of this clause (A), shall be
read without reference to the percentage thresholds set forth in the definition
thereof); and (B) (1) prior to effecting the Qumu Board Recommendation Change or
the Synacor Board Recommendation Change, as the case may be, the party proposing
to take such action shall have given the other party hereto at least five (5)
business days’ notice thereof (which notice shall not, by itself, constitute a
Qumu Board Recommendation Change or a Synacor Board Recommendation Change) and,
upon written request by such other party during such five (5) business day
period, the opportunity to meet and discuss in good faith during the remainder
of such five (5) business day period the purported basis for the proposed Qumu
Board Recommendation Change or Synacor Board Recommendation Change, as the case
may be, the other party’s reaction thereto and potential amendments and
modifications to the terms and conditions of this Agreement in response thereto
so that the Merger and other transactions contemplated by this Agreement may be
effected (it being understood and agreed that any material change to the facts
and circumstances of such Intervening Event shall require a new
80



--------------------------------------------------------------------------------





written notice and an additional three (3) business day period for discussion),
and (2) after such discussions, the board of directors of the party proposing to
take such action determines in good faith (after consultation with outside legal
counsel) that the failure to effect such Qumu Board Recommendation Change or
Synacor Board Recommendation Change, as the case may be, would reasonably be
expected to be inconsistent with its fiduciary duties under, with respect to
Qumu, Minnesota Law and, with respect to Synacor, Delaware Law.
Each of Qumu and Synacor acknowledge and hereby agree that any Qumu Board
Recommendation Change or Synacor Board Recommendation Change effected (or
proposed to be effected) in response to or in connection with an Acquisition
Proposal may be made solely and exclusively pursuant to the immediately
preceding paragraph (i) only, and may not be made pursuant to the immediately
preceding paragraph (ii), and any Qumu Board Recommendation Change or Synacor
Board Recommendation Change, as the case may be, may only be made pursuant to
this Section 7.4(f) and no other provisions of this Agreement.
(g) Nothing in this Agreement shall prohibit the Qumu Board or the Synacor Board
from taking and disclosing to the Qumu Shareholders or the Synacor Shareholders,
respectively, a position contemplated by Rule 14e-2(a) under the Exchange Act or
complying with the provisions of Rule 14d-9 promulgated under the Exchange Act;
provided, however, that neither Qumu (with respect to statements made by the
Qumu Board) nor Synacor (with respect to statements made by the Synacor Board)
pursuant to Rule 14e-2(a) under the Exchange Act or Rule 14d-9 under the
Exchange Act shall make disclosures that would amount to a Qumu Board
Recommendation Change or a Synacor Board Recommendation Change, other than
pursuant to Section 7.4(f).
(h) Nothing set forth in this Section 7.4 shall (i) permit either party hereto
to terminate this Agreement, (ii) affect any other obligation of the parties
hereto under this Agreement, (iii) limit the obligation of either party hereto
to duly call, give notice of, convene and hold its respective Merger Shareholder
Meeting, (iv) relieve either party hereto of its obligation to submit to a vote
of its shareholders the Qumu Voting Proposal or the Synacor Voting Proposal, as
applicable, at its respective Merger Shareholder Meeting, or (v) permit either
party hereto to submit for a vote of its respective shareholders at or prior to
its respective Merger Shareholder Meeting any Acquisition Proposal other than
the Qumu Voting Proposal and the Synacor Voting Proposal, as applicable.
7.5 Access; Notice and Consultation; Confidentiality.
(a) At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement pursuant to Article IX and the Effective Time, upon reasonable
notice and subject to applicable Legal Requirement relating to the exchange of
information, each of Synacor and Qumu shall, and shall cause their respective
Subsidiaries to, afford the other party hereto and its Representatives
reasonable access, during normal business hours and upon reasonable notice, to
all of its personnel, properties, facilities, contracts, books, records and
other information concerning its business, properties and personnel as the other
may reasonably request.
81



--------------------------------------------------------------------------------





(b) At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement pursuant to Article IX and the Effective Time, each of Synacor
and Qumu shall, and shall cause their respective Subsidiaries to, make available
to the other party hereto and its Representatives a copy of each periodic report
(on Form 10-K or Form 10-Q) or amendment thereto to be filed by it during such
period under the Exchange Act, which requirement may be satisfied by providing
to the other party the link to such filing on the SEC’s website (www.sec.gov).
(c) At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement pursuant to Article IX and the Effective Time, each of Synacor
and Qumu shall promptly notify the other party hereto upon becoming aware (i)
that any representation or warranty made by it in this Agreement has become
untrue or inaccurate in any material respect or (ii) of any failure of such
party to comply with or satisfy in any material respect any covenant, condition
or agreement to be complied with or satisfied by it under this Agreement;
provided, that unintentional failure to give notice under clauses (i) and (ii)
of this Section 7.5(c) shall not be deemed to be a breach of covenant under this
Section 7.5(c) and shall constitute only a breach of the underlying
representation, covenant, condition or agreement, as the case may be.
(d) At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement pursuant to Article IX and the Effective Time, each of Synacor
and Qumu shall promptly (and in any event within five (5) business days) notify
the other party hereto of (i) any notice or other communication received by it
from any Governmental Authority in connection with the Merger or any other
transactions contemplated by this Agreement, (ii) any notice or other
communication received by any of its respective officers from any Person,
subsequent to the date of this Agreement and prior to the Effective Time, that
could reasonably be expected to have a Material Adverse Effect, or (iii) any
notice or other communication received by such party or any of their respective
Subsidiaries from any Person, subsequent to the date of this Agreement and prior
to the Effective Time, alleging that the consent of such Person is or may be
required in connection with the Merger or any other transactions contemplated by
this Agreement.
(e) At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement pursuant to Article IX and the Effective Time, each of Synacor
and Qumu shall promptly advise the other party hereto, orally and in writing, of
any Legal Proceeding commenced or threatened after the date hereof against such
party or any of its Representatives by any of its current or former shareholders
(on their own behalf or on behalf of the company) or by any Governmental
Authority relating to this Agreement, the Merger or any other transactions
contemplated by this Agreement (“Transaction Litigation”), and shall keep the
other party hereto promptly informed regarding any material developments
regarding any Transaction Litigation. Except as expressly set forth in this
Section 7.5(e), each party shall control the defense or settlement of any
Transaction Litigation against such party or any of its Representatives. Each of
Synacor and Qumu shall give the other party hereto the opportunity to consult
with such party regarding the defense or settlement of any such Transaction
Litigation and shall consider the other party’s
82



--------------------------------------------------------------------------------





views with respect to such Transaction Litigation and shall not, and shall not
permit any of its Representatives to, settle, compromise or come to a settlement
arrangement regarding any such Transaction Litigation without the prior written
consent of the other party hereto (such consent not to be unreasonably withheld,
conditioned or delayed).
(f) At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement pursuant to Article IX and the Effective Time, each of Synacor
and Qumu shall cause one or more of its designated representatives to confer on
a regular and frequent basis with representatives of the other party hereto and
report the general status of the ongoing operations of such party and its
Subsidiaries. Each of Synacor and Qumu shall promptly notify the other party
hereto of any material Legal Proceeding commenced or threatened, or the
institution or threat of significant litigation (it being acknowledged and
agreed that any Transaction Litigation shall be subject to Section 7.5(e))
involving such party or any of its Subsidiaries, and will keep the other party
hereto reasonably informed of any material developments regarding such Legal
Proceedings or events.
(g) Notwithstanding anything to the contrary set forth in this Section 7.5 or
elsewhere in this Agreement, neither Synacor nor Qumu nor any of their
respective Subsidiaries shall be required to provide access to, or to disclose
information, where such access or disclosure would jeopardize the
attorney-client privilege of such party or its Subsidiaries or contravene any
Legal Requirement, fiduciary duty or Contract entered into prior to the date of
this Agreement. Each of Qumu and Synacor shall use their reasonable best efforts
to make appropriate substitute arrangements to permit reasonable disclosure
under the circumstances in which the restrictions of the preceding sentence
apply. Notwithstanding anything to the contrary set forth herein, no information
obtained pursuant to the access granted or notification provided pursuant to
this Section 7.5 shall be deemed to (i) amend or otherwise modify in any respect
any representation or warranty of the party providing such access or notice,
(ii) impair or otherwise prejudice in any manner rights of the party receiving
such access or notice to rely upon the conditions to the obligations of such
party to consummate the transactions contemplated by this Agreement, or (iii)
impair or otherwise limit the remedies available to the party receiving such
access or notice.
(h) All information acquired pursuant to the access granted or notice provided
pursuant to this Section 7.5 shall be subject to the provisions of that certain
mutual non-disclosure letter agreement, dated April 30, 2019, between Synacor
and Qumu (the “Confidentiality Agreement”), which shall continue in full force
and effect from and after the execution and delivery of this Agreement in
accordance with its terms.
7.6 Public Announcements. Each of Synacor and Qumu shall consult with the other
party hereto before issuing any press release or making any public announcement
or statement with respect to this Agreement, the Merger or any other
transactions contemplated by this Agreement, and shall not issue any such press
release or make any such public announcement or statement without the prior
written consent of the other party hereto (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, however, that (i) a
party may, without the prior consent of the other party hereto, issue any such
press release or make any such public
83



--------------------------------------------------------------------------------





announcement or statement as may be required by Legal Requirement or the rules
and regulations of Nasdaq if it first notifies and consults with the other party
hereto prior to issuing any such press release or making any such public
announcement or statement; (ii) each party may, without consultation or consent
of the other party, make any public statement in response to questions from the
press, analysts, investors or those attending industry conferences, make
internal announcements to employees and make disclosures in filings by such
party with the SEC, so long as such statements are consistent with previous
press releases, public disclosures or public statements made by such party in
compliance with this Section 7.6; and (iii) no such prior notice or consultation
shall be required in connection with any action taken by a party pursuant to
Section 7.4(f) (except as expressly set forth therein).
7.7 Employee Plans.
(a) Continuing Employees. Until December 31, 2020, Synacor will provide, or will
cause to be provided, to each employee of Qumu or its Subsidiaries as of
immediately prior to the Effective Time (including any employee on leave who has
a right to reemployment) who continues to be employed by Synacor or the
Surviving Corporation as of immediately after the Effective Time (individually,
a “Continuing Employee” and collectively, “Continuing Employees”) with (i) a
base salary or wage rate that is no less favorable than the base salary or wage
rate provided to such Continuing Employee as of immediately prior to the
Effective Time; (ii) target cash bonus opportunity that is no less favorable in
the aggregate than the target cash bonus opportunity provided to such Continuing
Employee as of immediately prior to the Effective Time (excluding for purposes
of this paragraph (a) and for the avoidance of doubt, equity and equity-based
incentives, sales commissions and, subject to Section 7.7(d), severance
benefits) and (iii) with respect to any Qumu Terminating Plan, until December
31, 2020, with a substitute benefit if and as then provided to similarly
situated employees of Synacor and their dependents (after giving effect to the
provisions of Section 7.7(d)).
(b)  Qumu Group Plans; 401(k) Plan. Effective as of the day immediately
preceding the Closing Date, Qumu and its ERISA Affiliates, as applicable, shall
in accordance with their respective terms and applicable Legal Requirements,
terminate or terminate and discontinue its participation in and obligations
under any and all plans intended to include a Code Section 401(k) arrangement
and any and all plans that are health and welfare plans (unless Synacor provides
written notice no later than five (5) days, or if earlier, the date required
under the terms of any document governing the administration of the applicable
Qumu Employee Plan, prior to the Closing Date to Qumu that any of such plans
shall not be terminated, whereupon Synacor may elect by written notice to delay
such termination until such time as Synacor specifies therein); provided, that
the effectiveness of any such terminations may be conditioned upon the
occurrence of the Effective Time (collectively, the “Qumu Terminating Plans”).
Unless Synacor provides such written notice to Qumu, Qumu shall provide Synacor,
no later than three (3) business days prior to the Closing Date, with evidence
that such Qumu Terminating Plan(s) have been terminated (effective as of the
Closing Date) pursuant to resolutions of the Qumu Board. Qumu also shall take
such other actions in furtherance of terminating such Qumu Terminating Plan(s)
or other Qumu Employee Plan on the Closing Date as may be required by their
respective terms or applicable Legal Requirements or as Synacor may reasonably
require.
84



--------------------------------------------------------------------------------





(c) Pre-Existing Conditions; Service Credit. From and after the Effective Time,
and to the extent permitted by applicable Legal Requirements, Synacor shall, or
shall cause (or, with respect to employees outside of the United States, use
commercially reasonable efforts to cause) the Surviving Corporation to,
recognize the prior service with Qumu or its Subsidiaries of each Continuing
Employee in connection with all employee benefit plans, programs or policies
(including vacation and severance, but excluding the sabbatical program) of
Synacor or its Affiliates in which Continuing Employees are eligible to
participate following the Effective Time for purposes of eligibility and vesting
and determination of level of benefits (but not for purposes of benefit accruals
or benefit amounts under any defined benefit pension plan or to the extent that
such recognition would result in duplication of benefits). From and after the
Effective Time, Synacor shall, or shall cause (or, with respect to employees
outside of the United States or any insured benefit carrier, use commercially
reasonable efforts to cause) the Surviving Corporation to, (i) to the extent not
prohibited by applicable law, cause any pre-existing conditions or limitations
and eligibility waiting periods under any group health plans of Synacor or its
Affiliates to be waived with respect to Continuing Employees and their eligible
dependents, and (ii) to the extent permitted by applicable Legal Requirements
and the insured benefits carrier after Synacor’s commercially reasonable
efforts, provide each Continuing Employee with credit for any eligible expenses
incurred that were credited to deductible and maximum out-of-pocket co-insurance
requirements under any Synacor or Surviving Corporation Employee Plan that
provides medical, dental or vision benefits in the plan year in effect as of the
Closing Date in satisfying any applicable deductible or out-of-pocket
requirements under any corresponding medical, dental or vision plans of Synacor
or the Surviving Corporation. Synacor or the Surviving Corporation will, as such
time as Synacor reasonably determines following the Effective Time (but no later
than the date the assets of the Qumu Qualified Plan are distributed in
liquidation thereof) make or cause to be made an “eligible rollover
distribution” (within the meaning of Section 402(c)(4) of the Code) from the
Qumu Qualified Plan and will cause the Synacor Qualified Plan or that of the
Surviving Corporation to accept a “direct rollover” (within the meaning of
Section 401(a)(31) of the Code) of such distribution, including a participant’s
promissory note evidencing any plan loan distributed from the Qumu Qualified
Plan. Prior to the distribution of a participant’s account in the Qumu Qualified
Plan, Synacor shall permit employees to continue to repay any participant loan
in the Qumu Qualified Plan to avoid a “deemed distribution” of any such
participant loan.
(d) Change in Control. Each of Synacor and Qumu hereby acknowledge that the
consummation of the Merger and the other transactions contemplated hereby may be
deemed to constitute a “change in control” or “change of control” (or other
similar phrase) for purposes of each Synacor Employee Plan and Qumu Employee
Plan, respectively, as listed on Schedule 7.7(d). From and after the Closing,
Synacor shall, and shall cause the Surviving Corporation to, be bound by, honor
and comply with the terms of each employment, severance and change in control
plan, policy and agreement listed in Schedule 7.7(d), except as may otherwise be
modified by mutual agreement with the counterparty prior to the Effective Time.
(e) Qumu Stock Plan. Provided there are no Assumed Options, Assumed Restricted
Stock Awards or Assumed Stock Units at the Effective Time per operation of
Section
85



--------------------------------------------------------------------------------





1.4(d), effective as of the Effective Time, Qumu shall terminate the Qumu Stock
Plan in accordance with its terms.
(f) No Third Party Rights. The provisions of this Section 7.7 are not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder, and the parties hereby expressly disclaim the creation or
establishment of any third party beneficiary rights (whether express or implied)
under or by right of the terms of this Section 7.7. Nothing herein shall be
deemed to amend any Employee Benefit Plan to reflect the terms of this
Section 7.7.
7.8 Directors’ and Officers’ Indemnification and Insurance.
(a) For a period of six (6) years following the Effective Time, the Surviving
Corporation and its Subsidiaries shall, and Synacor shall cause the Surviving
Corporation and its Subsidiaries to, honor and fulfill in all respects the
obligations of Qumu and its Subsidiaries under any and all indemnification
agreements in effect immediately prior to the Effective Time between Qumu or any
of its Subsidiaries and any of their respective current or former directors and
officers and any person who becomes a director or officer of Qumu or any of its
Subsidiaries prior to the Effective Time (the “Indemnified Parties”). In
addition, for a period of six (6) years following the Effective Time, the
Surviving Corporation and its Subsidiaries shall, and Synacor shall cause the
Surviving Corporation and its Subsidiaries to, cause their respective articles
of incorporation and bylaws (and other similar organizational documents) to
contain provisions with respect to indemnification, advancement of expenses and
exculpation that are at least as favorable as the indemnification, advancement
of expenses and exculpation provisions contained in the articles of
incorporation and bylaws (or other similar organizational documents) of Qumu and
its Subsidiaries immediately prior to the Effective Time and during such six (6)
year period, such provisions shall not be amended, repealed or otherwise
modified in any respect adverse to the Indemnified Parties except as and to the
extent required by applicable Legal Requirements.
(b) Except as otherwise required by applicable Legal Requirements, from and
after the Effective Time, the Surviving Corporation shall, and Synacor shall
cause the Surviving Corporation to, indemnify and hold harmless, and provide
advancement of expenses to, each Indemnified Party in respect of acts or
omissions in their capacity as a director or officer of Qumu or its Subsidiaries
or as an officer, director, employee, fiduciary or agent of another enterprise
if the Indemnified Party was serving in such capacity at the request of Qumu or
any of its Subsidiaries, in any case occurring at or prior to the Effective
Time, to the fullest extent permitted by applicable Legal Requirements or
provided under the articles of incorporation, bylaws, any indemnification
agreements and any other governing documents of Qumu and its Subsidiaries in
effect on the date hereof.
(c) For a period of six (6) years following the Effective Time, the Surviving
Corporation shall, and Synacor shall cause the Surviving Corporation to,
maintain in effect the existing policy of Qumu’s directors’ and officers’
liability insurance (the “D&O Policy”) covering claims arising from facts or
events that occurred at or prior to the Effective Time (including for acts or
omissions occurring in connection with this Agreement and the consummation of
the Merger and other transactions contemplated by this Agreement to the
86



--------------------------------------------------------------------------------





extent that such acts or omissions are covered by the D&O Policy) and covering
each Indemnified Party who is covered as of the Effective Time by the D&O Policy
on terms with respect to coverage and amounts that are no less favorable than
those terms in effect on the date hereof; provided, however, that in no event
shall Synacor or the Surviving Corporation be required to expend in any one year
an amount in excess of three hundred percent (300%) of the current annual
premium paid by Qumu (which annual premium is set forth on Section 7.8(c) of the
Qumu Disclosure Letter) for such insurance (such three hundred percent (300%)
amount, the “Maximum Annual Premium”), provided that if the annual premiums of
such insurance coverage exceed such amount, the Surviving Corporation shall be
obligated to obtain a policy with the greatest coverage available for a cost not
exceeding the Maximum Annual Premium. Prior to the Effective Time,
notwithstanding anything to the contrary in this Agreement, in lieu of its
obligations under this Section 7.8(c), Synacor or Qumu may purchase a six
(6)-year “tail” prepaid policy on the D&O Policy on terms and conditions no less
advantageous than the D&O Policy, and in the event that Synacor shall purchase
such a “tail” policy prior to the Effective Time, the Surviving Corporation
shall, and Synacor shall cause the Surviving Corporation to, maintain such
“tail” policy in full force and effect and continue to honor their respective
obligations thereunder in lieu of all other obligations of Synacor and the
Surviving Corporation under this Section 7.8(c) for so long as such “tail”
policy shall be maintained in full force and effect.
(d) The obligations under this Section 7.8 shall not be terminated, amended or
otherwise modified in such a manner as to adversely affect any Indemnified Party
(or any other person who is a beneficiary under the D&O Policy or the “tail”
policy referred to in Section 7.8(c) (and their heirs and representatives))
without the prior written consent of such affected Indemnified Party or other
person who is a beneficiary under the D&O Policy or the “tail” policy referred
to in Section 7.8(c) (and their heirs and representatives). Each of the
Indemnified Parties and any other persons who are beneficiaries under the D&O
Policy or the “tail” policy referred to in Section 7.8(c) (and their heirs and
representatives) are intended to be third party beneficiaries of this Section
7.8, with full rights of enforcement as if a party thereto. The rights of the
Indemnified Parties (and other Persons who are beneficiaries under the D&O
Policy or the “tail” policy referred to in Section 7.8(c) (and their heirs and
representatives)) under this Section 7.8 shall be in addition to, and not in
substitution for, any other rights that such Persons may have under the
certificate or articles of incorporation, bylaws or other equivalent
organizational documents, any and all indemnification agreements of or entered
into by Qumu or any of its Subsidiaries, or applicable Legal Requirement
(whether at law or in equity). Notwithstanding anything herein to the contrary,
if an Indemnified Party is or has been a party to or is or has been otherwise
involved (including as a witness) in any Legal Proceeding involving acts or
omissions occurring prior to the Effective Time (whether such Legal Proceeding
arises before, at or after the Effective Time) and makes a claim under this
Section 7.8 on or prior to the sixth (6th) anniversary of the Effective Time,
the provisions of this Section 7.8 shall continue in effect until the final
disposition of such Legal Proceeding.
(e) In the event that Synacor, the Surviving Corporation or any of their
Subsidiaries (or any of their respective successors or assigns) shall
consolidate or merge with any other person and shall not be the continuing or
surviving corporation or entity in such
87



--------------------------------------------------------------------------------





consolidation or merger, or transfers at least fifty percent (50%) of its
properties and assets to any other person, then in each case proper provision
shall be made so that the continuing or surviving corporation or entity (or its
successors or assigns, if applicable), or transferee of such assets, as the case
may be, shall assume the obligations set forth in this Section 7.8 (including by
operation of law).
7.9 Listing of Synacor Shares. Synacor shall use its reasonable best efforts to
have authorized for listing on Nasdaq prior to the Effective Time, upon official
notice of issuance, the shares of Synacor Common Stock issuable in the Merger
pursuant to this Agreement, the shares of Synacor Common Stock issuable upon the
exercise of all Assumed Options (if any) and the shares of Synacor Common Stock
issuable in respect of all Assumed Stock Units (if any).
7.10 Takeover Statutes. If any Takeover Statute is or may become applicable to
the Merger or any other transactions contemplated by this Agreement, Qumu and
the Qumu Board shall promptly grant such approvals and take such lawful actions
as are necessary so that the Merger and/or such other transactions may be
consummated as promptly as practicable on the terms contemplated by this
Agreement, and otherwise take such lawful actions to eliminate or minimize the
effects of such statute, and any regulations promulgated thereunder, on the
Merger and such other transactions.
7.11 Section 16 Matters. The Synacor Board, or an authorized committee thereof
consisting of non-employee directors (as such term is defined for purposes of
Rule 16b-3(b) under the Exchange Act), shall adopt a resolution in advance of
the Effective Time providing that the receipt by Qumu Insiders of Synacor Common
Stock in exchange for shares of Qumu Common Stock, and of options to purchase
Synacor Common Stock upon assumption and conversion of the Qumu Stock Awards, in
each case pursuant to the transactions contemplated hereby and to the extent
such securities are listed in the Section 16 Information, is intended to be
exempt pursuant to Rule 16b-3 under the Exchange Act. In addition, the Qumu
Board, or a committee thereof consisting of non-employee directors (as such term
is defined for purposes of Rule 16b-3(b) under the Exchange Act), shall adopt a
resolution in advance of the Effective Time providing that the disposition by
Qumu Insiders of Qumu Common Stock in exchange for shares of Synacor Common
Stock, and the disposition of their Qumu Stock Awards which will be deemed to
occur upon the assumption of those options and their resulting conversion into
options to purchase Synacor Common Stock, in each case pursuant to the
transactions contemplated hereby and to the extent such securities are listed in
the Section 16 Information, are also intended to be exempt pursuant to Rule
16b-3 under the Exchange Act.
7.12 Tax Matters.
(a) Prior to or following the Effective Time, none of Synacor, Merger Sub or
Qumu shall, and they shall not permit any of their respective Subsidiaries to,
take (or fail to take) any action which action (or failure to act) would
reasonably be expected to cause the Merger to fail to qualify as a
reorganization within the meaning of Section 368(a) of the Code.
(b) Each of Synacor and Qumu shall use its reasonable best efforts and will
cooperate with one another to obtain the Tax opinions described in Section
2.2(a)(vii)
88



--------------------------------------------------------------------------------





(collectively, the “Tax Opinions”). In connection therewith, (a) officers of
Synacor and Merger Sub shall execute and deliver to Gunderson Dettmer Stough
Villeneuve Franklin & Hachigian, LLP, counsel to Synacor (or other counsel
selected by Synacor and reasonably satisfactory to Qumu), and Ballard Spahr LLP,
counsel to Qumu (or other counsel selected by Qumu and reasonably satisfactory
to Synacor), certificates containing such customary facts, representations,
assumptions, covenants and exclusions as shall be reasonably necessary or
appropriate to enable each such counsel to render the opinion described in
Section 2.2(a)(vii), as applicable, substantially in the form attached hereto as
Exhibit C (the “Synacor Tax Certificate”), (b) officers of Qumu shall execute
and deliver to each such counsel a certificate containing such customary facts,
representations, assumptions, covenants and exclusions as shall be reasonably
necessary or appropriate to enable each such counsel to render the opinion
described in Section 2.2(a)(vii), as applicable, substantially in the form
attached hereto as Exhibit D (the “Qumu Tax Certificate”), in each case of (a)
and (b), dated as of the Closing Date (and, such other dates as reasonably
requested by such counsel in connection with the Joint Proxy
Statement/Prospectus), and (c) Synacor and Qumu shall provide such other
information as reasonably requested by each such counsel for purposes of
rendering the opinion described in Section 2.2(a)(vii), as applicable. Each of
Synacor and Qumu shall use its reasonable best efforts not to, and not permit
any Affiliate or any Subsidiary to, take or cause to be taken any action that
would cause to be untrue (or fail to take or cause not to be taken any action
which inaction would cause to be untrue) any of the representations and
covenants made to counsel in the Synacor Tax Certificate and/or Qumu Tax
Certificate, as applicable, as described in this Section 7.12(b).
(c) This Agreement is intended to constitute, and the parties hereto hereby
adopt this Agreement as, a “plan of reorganization” within the meaning of
Treasury Regulations section 1.368-2(g). The parties will take the position for
all Tax purposes that the Merger qualifies as a reorganization within the
meaning of Section 368(a) of the Code, unless a contrary position is required by
a final determination within the meaning of Section 1313 of the Code.
7.13 Delisting. Synacor and Qumu shall cooperate in taking, or causing to be
taken, all actions necessary to delist the Qumu Common Stock from Nasdaq and to
terminate Qumu’s registration under the Exchange Act, effective as of the
Effective Time.
7.14 Obligations of Merger Sub. Synacor shall take all actions necessary to
cause Merger Sub and the Surviving Corporation to perform their respective
obligations under this Agreement and to consummate the transactions contemplated
hereby upon the terms and subject to the conditions set forth in this Agreement.
ARTICLE VIII   GOVERNANCE MATTERS
8.1 Synacor Board of Directors. Immediately following the Effective Time,
Synacor shall take such action as to cause the authorized number of directors of
the Synacor Board to be set at seven (7). Immediately following the Effective
Time, the Synacor Board shall be constituted as follows: (i) four (4) members
who shall be designated by Synacor and shall be members of the Synacor Board
immediately prior to the Effective Time (each, a “Synacor Designee”), and one
(1) of whom shall be Synacor’s Chief Executive Officer, Himesh Bhise, and (ii)
two (2)
89



--------------------------------------------------------------------------------





members who shall be designated by Qumu and shall be members of the Qumu Board
immediately prior to the Effective Time (each, a “Qumu Designee”). Synacor and
Qumu shall reasonably cooperate to determine in which class each such Synacor
Designee and each such Qumu Designee shall serve, the year in which such class
is up for reelection, and the committees on which each such Synacor Designee and
each such Qumu Designee shall serve; provided that, promptly following the
Closing, Synacor shall use its reasonable best efforts to designate one (1)
additional designee with software experience relevant to the operations of
Synacor, which such designee shall be subject to the majority approval of the
Synacor Board (which such majority approval shall include the approval of at
least one of the Qumu designees). For a period of two (2) years following the
Closing Date, Synacor shall use its commercially reasonable efforts to nominate,
recommend, support and solicit proxies for the election of the Qumu Designees,
subject to the Qumu Designees complying with all independence standards and any
similar requirements for directors of Synacor and for service on any committee
of the Synacor Board to which they are appointed, as are established by Synacor
and its Corporate Governance and Nominating Committee, Nasdaq, and applicable
provisions of the Exchange Act.
8.2  Synacor Executive Officers. Immediately following the Effective Time, the
officers of Synacor shall be the persons identified on Schedule 8.2 with respect
to such positions, if such persons are employees of Synacor or Qumu as of
immediately prior to the Effective Time.
8.3 Effectuation. Prior to the Effective Time, the Synacor Board shall take all
actions necessary to effectuate the provisions of Section 8.1 and Section 8.2.
ARTICLE IX   TERMINATION OF AGREEMENT
9.1 Termination. Notwithstanding the prior receipt of the Requisite Qumu
Shareholder Approval and/or the Requisite Synacor Shareholder Approval, this
Agreement may be terminated and the Merger may be abandoned at any time prior to
the Effective Time (it being agreed that the party hereto terminating this
Agreement pursuant to this Section 9.1 shall give prompt written notice of such
termination, specifying the provision of this Agreement pursuant to which such
termination is effected and the basis for such termination to the other party
hereto):
(a) by mutual written consent duly authorized by each of the Qumu Board and the
Synacor Board;
(b) by either Synacor or Qumu, if any Governmental Authority of competent
jurisdiction shall have (i) enacted, issued, promulgated, entered, enforced or
deemed applicable to the Merger any Legal Requirement that is in effect and has
the permanent effect of making the consummation of the Merger illegal, or which
has the effect of permanently prohibiting, preventing or otherwise restraining
the consummation of the Merger, or (ii) issued or granted any Order that is in
effect and has the effect of making the Merger illegal or which has the
permanent effect of prohibiting, preventing or otherwise restraining the Merger,
and such Order has become final and non-appealable; provided that the party
seeking to terminate this Agreement pursuant to this Section 9.1(b) shall have
complied with its obligations under Section 7.1(a)(iv) to have any
90



--------------------------------------------------------------------------------





such Order vacated or lifted or removed and shall not otherwise be in breach of
any representation, warranty, covenant, or agreement set forth in this Agreement
that has been the proximate cause of, or proximately resulted in, the enactment,
issuance, promulgation, entering, enforcement or deemed applicability of such
Legal Requirement or Order;
(c) by either Synacor or Qumu, if the Merger shall have not been consummated by
September 30, 2020 (the “Termination Date”); provided, however, that the right
to terminate this Agreement pursuant to this proviso shall not be available to
any party hereto whose breach of any representation, warranty, covenant or
agreement set forth in this Agreement has been the proximate cause of, or
resulted in, any of the conditions to the consummation of the Merger set forth
in Section 2.2 having failed to be satisfied or fulfilled on or prior to the
Termination Date and such breach constitutes a material breach of this
Agreement;
(d) by either Synacor or Qumu if:
(i) the Requisite Synacor Shareholder Approval shall not have been obtained at
the Synacor Shareholder Meeting (or any adjournment or postponement thereof at
which a vote was taken on the Synacor Voting Proposal), or
(ii) the Requisite Qumu Shareholder Approval shall not have been obtained at the
Qumu Shareholder Meeting (or any adjournment or postponement thereof at which a
vote was taken on the Qumu Voting Proposal);
(e) by either Synacor or Qumu (provided it is not then in material breach of any
representation, warranty, covenant or obligation under this Agreement, which
breach is incapable of being cured prior to the Termination Date or otherwise
has not been cured prior to the earlier to occur of thirty (30) calendar days
following delivery of written notice of such breach and the Termination Date,
such that the conditions to consummation of the Merger set forth in Section
2.2(b)(i), Section 2.2(b)(ii) or Section 2.2(b)(iii) in the case of Synacor, or
Section 2.2(c)(i), Section 2.2(c)(ii) or Section 2.2(c)(iii) in the case of
Qumu, would not be satisfied) in the event of (i) a breach of any covenant or
obligation set forth in this Agreement by the other party hereto, or (ii) any
inaccuracy in any of the representations and warranties of the other party
hereto set forth in this Agreement when made or at any time prior to the
Effective Time, in either case such that the conditions to the consummation of
the Merger set forth in Section 2.2(b)(i), Section 2.2(b)(ii) or Section
2.2(b)(iii) in the case of Synacor, or Section 2.2(c)(i), Section 2.2(c)(ii) or
Section 2.2(c)(iii) in the case of Qumu, would not be satisfied as of the time
of such breach or as of the time such representation and warranty became
inaccurate; provided, however, that notwithstanding the foregoing, in the event
that any such breach or inaccuracy is curable through the exercise of
commercially reasonable efforts by the party committing such breach or
inaccuracy, then the party seeking to terminate this Agreement pursuant to this
Section 9.1(e) shall not be permitted to terminate this Agreement pursuant to
this Section 9.1(e) until the expiration of a thirty (30) calendar day period
(or if shorter, the period ending on the Termination Date) after delivery of
written notice of such breach or inaccuracy to the party committing such breach
or inaccuracy (it being understood that the party seeking to terminate this
Agreement pursuant to this Section 9.1(e) may not terminate this Agreement
pursuant to this Section 9.1(e)
91



--------------------------------------------------------------------------------





if such breach or inaccuracy is cured by the other party hereto within such
thirty (30) calendar day period (or such shorter period)); or
(f) 
(i) by Synacor, if a Qumu Triggering Event shall have occurred, whether promptly
after the Qumu Triggering Event giving rise to Synacor’s right to terminate this
Agreement pursuant to this Section 9.1(f)(i) or at any time thereafter; or
(ii) by Qumu, if a Synacor Triggering Event shall have occurred, whether
promptly after the Synacor Triggering Event giving rise to Qumu’s right to
terminate this Agreement pursuant to this Section 9.1(f)(ii) or at any time
thereafter.
9.2 Effect of Termination. In the event of the valid termination of this
Agreement pursuant to Section 9.1, this Agreement shall forthwith become void
and there shall be no liability on the part of any party hereto or any of its
directors, officers, Affiliates or shareholders except (a) that the provisions
of this Section 9.2, Section 9.3 and Article X shall survive any termination of
this Agreement and (b) nothing herein shall relieve any party from liability for
any Willful Breach of this Agreement or for fraud. The Confidentiality Agreement
shall survive termination of this Agreement as provided therein.
9.3 Fees and Expenses.
(a) General. Except as set forth in this Section 9.3, all fees, costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses, whether
or not the transactions contemplated hereby are consummated; provided, however,
that notwithstanding the foregoing or anything to the contrary set forth herein,
all fees and expenses, other than attorneys’ fees and expenses, incurred in
connection with the preparation, printing and filing, as applicable, of the
Registration Statement (including any preliminary materials related thereto and
all amendments and supplements thereto, as well as any financial statements and
schedules thereto), the Joint Proxy Statement/Prospectus (including any
preliminary materials related thereto and all amendments and supplements
thereto), and all filings by Synacor and Qumu under applicable Antitrust Laws or
any similar filing requirement of any Governmental Authority applicable to this
Agreement and the transactions contemplated hereby, shall be shared sixty-five
percent (65%) by Synacor and thirty-five percent (35%) by Qumu at the time any
such fees, costs and expenses become due and payable.
(b) Qumu Payments.
(i) Qumu shall pay to Synacor a fee equal to $2,000,000 (the “Qumu Termination
Fee Amount”), by wire transfer of immediately available funds to an account or
accounts designated in writing by Synacor, within one business day after demand
by Synacor, in the event that (A) following the execution and delivery of this
Agreement and prior to the Qumu Shareholder Meeting (or any adjournment or
postponement thereof) at which a vote is taken on the Qumu Voting Proposal, an
Acquisition Proposal in respect of Qumu shall have been publicly
92



--------------------------------------------------------------------------------





announced or shall have become publicly known, or any Person shall have publicly
announced an intention (whether or not conditional) to make an Acquisition
Proposal in respect of Qumu, in each case, which has not been publicly withdrawn
at least five (5) business days prior to the Termination Date (in the case of a
termination pursuant to Section 9.1(c)), or at least five (5) business days
prior to the date of the Qumu Shareholder Meeting (in the case of a termination
pursuant to Section 9.1(d)(ii)), (B) this Agreement is terminated pursuant to
Section 9.1(c) or Section 9.1(d)(ii), and (C) within twelve (12) months
following the termination of this Agreement, either an Acquisition Transaction
in respect of Qumu (whether or not the Acquisition Transaction referenced in the
preceding clause (A)) is consummated or Qumu enters into a binding Contract
(other than a preliminary agreement, such as a confidentiality agreement, letter
of intent or memorandum of understanding) providing for an Acquisition
Transaction in respect of Qumu (whether or not the Acquisition Transaction
referenced in the preceding clause (A)) and such Acquisition Transaction is
ultimately consummated (whether or not during the foregoing twelve (12)-month
period); provided, however, that for the purposes of this Section 9.3(b)(i), all
references to fifteen percent (15%) or eighty-five percent (85%) in the
definition of “Acquisition Transaction” shall be replaced by fifty percent
(50%).
(ii) Qumu shall pay to Synacor a fee equal to the Qumu Termination Fee Amount,
by wire transfer of immediately available funds to an account or accounts
designated in writing by Synacor, within one business day after demand by
Synacor, in the event that (A) following the execution and delivery of this
Agreement and prior to the breach forming the basis of such termination
contemplated by the following clause (B), an Acquisition Proposal in respect of
Qumu shall have been publicly announced or shall have become publicly known, or
any Person shall have publicly announced an intention (whether or not
conditional) to make an Acquisition Proposal in respect of Qumu, in each case,
which has not been publicly withdrawn prior to the date that this Agreement is
terminated, (B) Synacor terminates this Agreement pursuant to Section 9.1(e),
and (C) within twelve (12) months following the termination of this Agreement,
either an Acquisition Transaction in respect of Qumu (whether or not the
Acquisition Transaction referenced in the preceding clause (A)) is consummated
or Qumu enters into a binding Contract (other than a preliminary agreement, such
as a confidentiality agreement, letter of intent or memorandum of understanding)
providing for an Acquisition Transaction in respect of Qumu (whether or not the
Acquisition Transaction referenced in the preceding clause (A)) and such
Acquisition Transaction is ultimately consummated (whether or not during the
foregoing twelve (12)-month period); provided, however, that for the purposes of
this Section 9.3(b)(ii), all references to fifteen percent (15%) or eighty-five
percent (85%) in the definition of “Acquisition Transaction” shall be replaced
by fifty percent (50%).
(iii) Qumu shall pay to Synacor a fee equal to the Qumu Termination Fee Amount,
by wire transfer of immediately available funds to an account or accounts
designated in writing by Synacor within one business day after demand by
Synacor, in the event that Synacor terminates this Agreement pursuant to Section
9.1(f)(i).
(iv) In no event shall Qumu be required to pay the Qumu Termination Fee Amount
pursuant to this Section 9.3(b) on more than one occasion.
93



--------------------------------------------------------------------------------





(c) Synacor Payments.
(i) Synacor shall pay to Qumu a fee equal to $2,000,000 (the “Synacor
Termination Fee Amount”), by wire transfer of immediately available funds to an
account or accounts designated in writing by Qumu, within one business day after
demand by Qumu, in the event that (A) following the execution and delivery of
this Agreement and prior to the Synacor Shareholder Meeting (or any adjournment
or postponement thereof) at which a vote is taken on the Synacor Voting
Proposal, an Acquisition Proposal in respect of Synacor shall have been publicly
announced or shall have become publicly known, or any Person shall have publicly
announced an intention (whether or not conditional) to make an Acquisition
Proposal in respect of Synacor, in each case, which has not been publicly
withdrawn at least five (5) business days prior to the Termination Date (in the
case of a termination pursuant to Section 9.1(c)), or at least five (5) business
days prior to the date of the Synacor Shareholder Meeting (in the case of a
termination pursuant to Section 9.1(d)(i)), (B) this Agreement is terminated
pursuant to Section 9.1(c) or Section 9.1(d)(i), and (C) within twelve (12)
months following the termination of this Agreement, either an Acquisition
Transaction in respect of Synacor (whether or not the Acquisition Transaction
referenced in the preceding clause (A)) is consummated or Synacor enters into a
binding Contract (other than a preliminary agreement, such as a confidentiality
agreement, letter of intent or memorandum of understanding) providing for an
Acquisition Transaction in respect of Synacor (whether or not the Acquisition
Transaction referenced in the preceding clause (A)) and such Acquisition
Transaction is ultimately consummated (whether or not during the foregoing
twelve (12)-month period); provided, however, that for the purposes of this
Section 9.3(c)(i), all references to fifteen percent (15%) or eighty-five
percent (85%) in the definition of “Acquisition Transaction” shall be replaced
by fifty percent (50%).
(ii) Synacor shall pay to Qumu a fee equal to the Synacor Termination Fee
Amount, by wire transfer of immediately available funds to an account or
accounts designated in writing by Qumu, within one business day after demand by
Qumu, in the event that (A) following the execution and delivery of this
Agreement and prior to the breach forming the basis of such termination
contemplated by the following clause (B), an Acquisition Proposal in respect of
Synacor shall have been publicly announced or shall have become publicly known,
or any Person shall have publicly announced an intention (whether or not
conditional) to make an Acquisition Proposal in respect of Synacor, in each
case, which has not been publicly withdrawn prior to the date that this
Agreement is terminated, (B) Qumu terminates this Agreement pursuant to Section
9.1(e), and (C) within twelve (12) months following the termination of this
Agreement, either an Acquisition Transaction in respect of Synacor (whether or
not the Acquisition Transaction referenced in the preceding clause (A)) is
consummated or Synacor enters into a binding Contract (other than a preliminary
agreement, such as a confidentiality agreement, letter of intent or memorandum
of understanding) providing for an Acquisition Transaction in respect of Synacor
(whether or not the Acquisition Transaction referenced in the preceding clause
(A)) and such Acquisition Transaction is ultimately consummated (whether or not
during the foregoing twelve (12)-month period); provided, however, that for the
purposes of this Section 9.3(c)(ii), all references to fifteen percent (15%) or
eighty-five percent (85%) in the definition of “Acquisition Transaction” shall
be replaced by fifty percent (50%).
94



--------------------------------------------------------------------------------





(iii) Synacor shall pay to Qumu a fee equal to the Synacor Termination Fee
Amount, by wire transfer of immediately available funds to an account or
accounts designated in writing by Qumu within one business day after demand by
Qumu, in the event that Qumu terminates this Agreement pursuant to Section
9.1(f)(ii).
(iv) In no event shall Synacor be required to pay the Synacor Termination Fee
Amount pursuant to this Section 9.3(c) on more than one occasion.
(d) Enforcement. Each of Synacor and Qumu hereby acknowledge and agree that the
covenants and agreements set forth in this Section 9.3 are an integral part of
the transactions contemplated by this Agreement and, without these covenants and
agreements, the parties hereto would not have entered into this Agreement.
Accordingly, if either Synacor or Qumu shall fail to pay in a timely manner the
amounts due pursuant to Section 9.3(b) or Section 9.3(c), as the case may be,
and, in order to obtain such payment, the other party hereto shall make a claim
that results in a judgment against the non-paying party to make payment of such
amounts, the non-paying party shall pay to the claimant its reasonable costs and
expenses (including its reasonable attorneys’ fees and expenses) incurred in
connection with such suit, together with interest on the amounts set forth in
Section 9.3(b) or Section 9.3(c), as the case may be, at the prime rate quoted
by The Wall Street Journal in effect on the date such payment was required to be
made. Notwithstanding anything to the contrary in this Agreement, in the event
that the Qumu Termination Fee Amount or the Synacor Termination Fee Amount is
payable and actually paid to Synacor or Qumu, respectively in accordance with
this Section 9.3, payment of such Qumu Termination Fee Amount or Synacor
Termination Fee Amount, as applicable, shall be the sole and exclusive remedy of
the non-terminating party and its Affiliates against any other party or such
other party’s shareholders, directors, officers, Affiliates and other
Representatives, for any loss or damage based upon, arising out of or relating
to this Agreement (including as a result of the failure of the Merger to be
consummated and any breach, termination or failure of or under this Agreement)
or the negotiation, execution or performance hereof or the transactions
contemplated hereby; provided that nothing in this Section 9.3(d) shall relieve
any party from liability for any Willful Breach of Section 6.1 or Section 6.2
(as modified by Section 6.3), of such party’s obligation to convene any
applicable Merger Shareholder Meeting in accordance with Section 7.4(a), or of
Section 7.4(f). In the event of the valid termination of this Agreement under
circumstances in which the Qumu Termination Fee Amount or the Synacor
Termination Fee Amount is payable pursuant to this Section 9.3, it is agreed
that each of the Qumu Termination Fee Amount and the Synacor Termination Fee
Amount is liquidated damages, and not a penalty, and the payment thereof in such
circumstances is supported by due and sufficient consideration and neither
Synacor nor Qumu shall have any further liability, whether pursuant to a claim
in contract or tort, at law or in equity or otherwise with respect to this
Agreement (and the termination thereof), the transactions contemplated hereby
(and the abandonment thereof), or any matter forming the basis for such
termination (or for any breach or failure to perform hereunder or otherwise (in
each case, whether willfully, intentionally, unintentionally or otherwise)).
ARTICLE X   GENERAL PROVISIONS
95



--------------------------------------------------------------------------------





10.1 Certain Interpretations.
(a) Unless otherwise indicated all references herein to Articles, Sections,
Exhibits or Letters shall be deemed to refer to Articles, Sections, Exhibits or
Letters of or to this Agreement, as applicable.
(b) Unless otherwise indicated, the words “include,” “includes” and “including,”
when used herein, shall be deemed in each case to be followed by the words
“without limitation.”
(c) The words “hereof,” “hereby,” “herein,” “hereunder” and similar terms in
this Agreement shall refer to this Agreement as a whole and not any particular
section or article in which such words appear, the word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends
and such phrase shall not mean simply “if.”
(d) Any reference to a Legal Requirement shall include any rules and regulations
promulgated thereunder, and shall mean such Legal Requirement as from time to
time amended, modified or supplemented.
(e) References herein to any contract (including this Agreement) mean such
contract as amended, supplemented or modified from time to time in accordance
with the terms thereof.
(f) When reference is made herein to a Person, such reference shall be deemed to
include all direct and indirect Subsidiaries of such Person unless otherwise
indicated or the context otherwise requires.
(g) The table of contents and headings set forth in this Agreement are for
convenience of reference purposes only and shall not affect or be deemed to
affect in any way the meaning or interpretation of this Agreement or any term or
provision hereof.
(h) The parties hereto agree that they have been represented by counsel during
the negotiation and execution of this Agreement and, therefore, waive the
application of any Legal Requirement, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
(i) All references in this Agreement to “dollars” or “$” shall mean United
States Dollars.
10.2 Non-Survival of Representations and Warranties. None of the representations
and warranties set forth in this Agreement or in any certificate or instrument
delivered pursuant hereto shall survive the Effective Time. The Confidentiality
Agreement shall survive the execution and delivery of this Agreement or the
termination of this Agreement in accordance with the provisions of this
Agreement, as the case may be, pursuant to its terms and conditions.
10.3 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made if and
when delivered
96



--------------------------------------------------------------------------------





personally or by overnight courier to the parties at the following addresses or
sent by electronic transmission, with confirmation received, to the telecopy
numbers or e-mail specified below (or at such other address, telecopy number or
e-mail for a party as shall be specified by like notice):
(a) If to Synacor or Merger Sub, to:
Synacor, Inc.
40 La Riviere Drive, Suite 300
Buffalo, New York 14202
Attention: Legal Department
E-mail: legaldept@synacor.com
With a copy (which shall not constitute notice) to:
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP
220 West 42nd Street
17th Floor
New York, NY 10036
Attention: Brian Hutchings and Andrew Luh
Facsimile No.: (877) 881-3007
E-mail: bhutchings@gunder.com
aluh@gunder.com


(b) If to Qumu, to:
Qumu Corporation
510 1st Ave. N., Suite 305
Minneapolis, MN 55403
Attention: Chief Executive Officer
Email: vern.hanzlik@qumu.com


With a copy (which shall not constitute notice) to:
Ballard Spahr LLP
2000 IDS Center
80 South 8th Street
Minneapolis, MN 55402
Attention: April Hamlin and Michael Kuhn
Facsimile No.: (612) 371-3207
E-mail: hamlina@ballardspahr.com and kuhnm@ballardspahr.com
Any such notice or communication shall be deemed to have been delivered and
received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of facsimile, on the date sent if confirmation of receipt is
received and such notice is also promptly mailed by registered or certified mail
(return receipt requested), (iii) in the case of a nationally-recognized
overnight courier in circumstances under which such courier guarantees next
business day delivery, on the next business day after the date when sent, (iv)
in the case of mailing, on the
97



--------------------------------------------------------------------------------





third (3rd) business day following that on which the piece of mail containing
such communication is posted, and (v) in the case of e-mail, upon confirmation
of successful transmission.
10.4 Assignment. This Agreement shall not be assigned by operation of law or
otherwise without the prior written consent of the other party hereto and any
such attempted assignment without such prior written consent shall be void and
of no force and effect, except that Synacor and Merger Sub may assign all or any
of their rights hereunder to any wholly owned subsidiary thereof; provided,
however, that no such assignment pursuant to this Section 10.4 shall relieve
Synacor or Merger Sub of its obligations hereunder.
10.5 Amendment. Subject to applicable Legal Requirements and the other
provisions of this Agreement, this Agreement may be amended by the parties
hereto by action taken by their respective boards of directors at any time prior
to the Effective Time by execution of an instrument in writing signed on behalf
of each of Synacor, Merger Sub and Qumu; provided, however, that, after the
approval of this Agreement by the Qumu Shareholders or the issuance of Synacor
Common Stock by the Synacor Shareholders, no amendment may be made to this
Agreement that requires further approval by such shareholders under applicable
Legal Requirements.
10.6 Extension; Waiver. At any time and from time to time prior to the Effective
Time, any party or parties hereto may, to the extent legally allowed and except
as otherwise set forth herein, (a) extend the time for the performance of any of
the obligations or other acts of the other party or parties hereto, as
applicable, (b) waive any inaccuracies in the representations and warranties
made to such party or parties hereto contained herein or in any document
delivered pursuant hereto and (c) waive compliance with any of the agreements or
conditions for the benefit of such party or parties hereto contained herein. Any
agreement on the part of a party or parties hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party or parties, as applicable. Any delay in exercising any
right under this Agreement shall not constitute a waiver of such right.
10.7 Specific Performance.
(a) The parties agree that irreparable damage would occur and that the parties
would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, prior
to the termination of this Agreement, the parties shall be entitled to an
injunction or injunctions in any court referred to in Section 10.13 to prevent
breaches or threatened breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity; provided, that Synacor
shall only be entitled to enforce or seek to enforce specifically Qumu’s
obligation to consummate the Merger if: (i) the conditions set forth in Section
2.2(a) and Section 2.2(b) have been satisfied (other than those conditions that
by their nature are to be satisfied at the Closing but which are then capable of
being satisfied at the Closing), (ii) the Closing has not occurred by the date
the Closing is required to have occurred pursuant to Section 2.1, (iii) Synacor
has irrevocably confirmed to Qumu in writing that it is
98



--------------------------------------------------------------------------------





ready, willing and able to consummate the Merger and that if specific
performance is granted the Closing will occur, and (iv) Qumu has failed to
consummate the Merger within three (3) business days of receipt of such written
confirmation; provided, further, that Qumu shall only be entitled to enforce or
seek to enforce specifically Synacor’s obligation to consummate the Merger if:
(A) the conditions set forth in Section 2.2(a) and Section 2.2(c) have been
satisfied (other than those conditions that by their nature are to be satisfied
at the Closing but which are then capable of being satisfied at the Closing),
(B) the Closing has not occurred by the date the Closing is required to have
occurred pursuant to Section 2.1, (C) Qumu has irrevocably confirmed to Synacor
in writing that it is ready, willing and able to consummate the Merger and that
if specific performance is granted the Closing will occur, and (D) Synacor has
failed to consummate the Merger within three (3) business days of receipt of
such written confirmation.
(b) Notwithstanding anything in this Agreement to the contrary, while either
party may seek (i) specific performance, subject in all respects to this Section
10.7, and (ii) payment of the Qumu Termination Fee Amount or the Synacor
Termination Fee Amount, as applicable, if, as and when payable pursuant to
Section 9.3, under no circumstances shall either Synacor or Qumu, directly or
indirectly, be permitted or entitled to receive (A) both a grant of specific
performance to cause the other parties hereto to consummate the Merger, on the
one hand, and payment of monetary damages for liability hereunder or the payment
of the Qumu Termination Fee Amount or the Synacor Termination Fee Amount, on the
other hand, or (B) both payment of monetary damages for liability hereunder, on
the one hand, and payment of the Qumu Termination Fee Amount or the Synacor
Termination Fee Amount, on the other hand.
10.8 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or of any other right. All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
10.9 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Legal Requirement, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
10.10 Entire Agreement. This Agreement (including the documents and instruments
referred to herein, including the Confidentiality Agreement) constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof.
99



--------------------------------------------------------------------------------





10.11 No Third Party Beneficiaries. Nothing in this Agreement is intended to
confer upon any person other than the parties hereto any rights or remedies
hereunder, other than the Indemnified Parties intended to be third party
beneficiaries of the provisions of Section 7.8, who shall have the right to
enforce such provisions directly.
10.12 Governing Law. Except to the extent the laws of the State of Minnesota are
mandatorily applicable to the Merger (including with respect to matters relating
to (a) the filing of the Articles of Merger and the effects of the Merger and
(b) the exercise of the fiduciary duties of the Qumu Board and the Committee of
Disinterested Directors), in which case Minnesota Law shall govern, this
Agreement and any litigation (whether at law, in contract or in tort) that may
be directly or indirectly based upon, relating to arising out of this Agreement
or any transaction contemplated hereby, or the negotiation, execution or
performance hereof, shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without regard to the conflict of law provisions
thereof.
10.13 Consent to Jurisdiction. Each of the parties hereto irrevocably consents
to the exclusive jurisdiction and venue of any state court located within the
State of Delaware (or any federal court within the State of Delaware if such
state court declines to accept or does not have jurisdiction) in connection with
any matter based upon or arising out of this Agreement or the transactions
contemplated hereby, agrees that process may be served upon them in any manner
authorized by the Legal Requirements of the State of Delaware for such Persons
and waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction, venue and process. Each party hereto hereby
agrees not to commence any legal proceedings relating to or arising out of this
Agreement or the transactions contemplated hereby in any jurisdiction or courts
other than as provided herein.
10.14 Waiver of Jury Trial. EACH OF SYNACOR, MERGER SUB AND QUMU HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HERBY OR THE ACTIONS
OF Synacor, MERGER SUB OR QUMU IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE
AND ENFORCEMENT OF THIS AGREEMENT.
10.15 Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
[Remainder of Page Intentionally Left Blank]


100




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Synacor, Merger Sub and Qumu have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.
SYNACOR, INC.
By:  /s/ Himesh Bhise   Name:  Himesh Bhise  Title:  Chief Executive Officer
QUANTUM MERGER SUB I, INC.
By:  /s/ Himesh Bhise   Name: Himesh Bhise  Title:  Chief Executive Officer
QUMU CORPORATION
By: /s/ Vern Hanzlik   Name: Vern Hanzlik  Title:  Chief Executive Officer 



        
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION




--------------------------------------------------------------------------------





ANNEX A
DEFINITIONS AND INTERPRETATIONS
For all purposes of and under this Agreement, the following capitalized terms
shall have the following respective meanings:
(a) “Acquisition Proposal” shall mean any agreement, inquiry, offer, indication
of interest or proposal (other than this Agreement, the Merger, or any other
inquiry, offer, indication of interest or proposal by the other party hereto)
relating to an Acquisition Transaction.
(b) “Acquisition Transaction” shall mean, with respect to Qumu or Synacor, any
transaction or series of related transactions (other than the transactions
contemplated by this Agreement and other than any transaction by Qumu or Synacor
or a Subsidiary thereof with another Subsidiary thereof) involving: (i) any
acquisition or purchase from a party hereto by any Person or “group” (as defined
in or under Section 13(d) of the Exchange Act), directly or indirectly, of a
fifteen percent (15%) or greater interest in the total outstanding equity
interests or voting securities of such party, or any tender offer or exchange
offer that if consummated would result in any Person or “group” (as defined in
or under Section 13(d) of the Exchange Act) beneficially owning fifteen percent
(15%) or more of the total outstanding equity interests or voting securities of
a party hereto; (ii) any acquisition or purchase of fifty percent (50%) or more
of any class of equity or other voting securities of one or more Subsidiaries of
a party hereto the business(es) of which, individually or in the aggregate,
generate or constitute fifteen percent (15%) or more of the net revenues, net
income or assets (as of or for the twelve (12) month period ending on the last
day of the applicable party’s most recently completed fiscal year) of such party
and its Subsidiaries, taken as a whole; (iii) any merger, consolidation,
business combination or other similar transaction involving a party hereto or
one or more of its Subsidiaries the business(es) of which, individually or in
the aggregate, generate or constitute fifteen percent (15%) or more of the net
revenues, net income or assets (as of or for the twelve (12) month period ending
on the last day of the applicable party’s most recently completed fiscal year)
of such party and its Subsidiaries, taken as a whole, pursuant to which the
shareholders of such party or such Subsidiary or Subsidiaries, as applicable,
immediately preceding such transaction hold less than eighty-five percent (85%)
of the equity interests in the surviving or resulting entity of such
transaction; (iv) any sale, lease (other than in the ordinary course of
business), exchange, transfer, license (other than in the ordinary course of
business), acquisition or disposition of assets of a party hereto that generate
or constitute fifteen percent (15%) or more of the net revenues, net income or
assets (as of or for the twelve (12) month period ending on the last day of the
applicable party’s most recently completed fiscal year) of such party and its
Subsidiaries, taken as a whole; (v) any liquidation, dissolution,
recapitalization or other significant corporate reorganization of a party hereto
or one or more of its Subsidiaries the business(es) of which, individually or in
the aggregate, generate or constitute fifteen percent (15%) or more of the net
revenues, net income or assets (as of or for the twelve (12) month period ending
on the last day of the applicable party’s most recently completed fiscal year)
of
        
Annex-1



--------------------------------------------------------------------------------





such party and its Subsidiaries, taken as a whole; or (vi) any combination of
the foregoing clauses (i) through (v).
(c) “Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by or is under common control
with such Person. For purposes of the immediately preceding sentence, the term
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities, by contract or otherwise.
(d) “Agreed Jurisdiction” shall mean the U.S.
(e) “Antitrust Laws” means the Sherman Act, as amended, the Clayton Act, as
amended, the HSR Act, the Federal Trade Commission Act, as amended, all
applicable foreign antitrust laws and other applicable Legal Requirements issued
by a Governmental Authority that are designed or intended to prohibit, restrict
or regulate actions having the purpose or effect of monopolization or restraint
of trade or lessening of competition through merger or acquisition.
(f) “business day” shall mean any day, other than a Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in New York are authorized or required by
Legal Requirements or other governmental action to close.
(g) “Closing Average” shall mean the average of the closing sale prices for one
share of Synacor Common Stock as quoted on Nasdaq for the fifteen (15)
consecutive trading days ending on the second (2nd) trading day immediately
preceding the Closing Date.
(h) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and the rules and regulations promulgated thereunder, or any
successor statute, rules and regulations thereto.
(i) “Continuing Employees” shall mean the employees of Qumu and its Subsidiaries
as of the Effective Time.
(j) “Contract” shall mean any legally binding oral or written contract,
subcontract, agreement or commitment, note, bond, mortgage, indenture, lease,
license, sublicense or other legally binding obligation, arrangement or
understanding.
(k) “Delaware Law” shall mean the DGCL and any other applicable Legal
Requirements of the State of Delaware.
(l) “DOL” shall mean the United States Department of Labor or any successor
thereto.
(m) “Employee Benefit Plan” shall mean any “employee pension benefit plan”
covered under Section 3(2) of ERISA, any material “employee welfare benefit
plan” covered
        
Annex-2



--------------------------------------------------------------------------------





under Section 3(1) of ERISA, and any other material plan, agreement or
arrangement involving compensation (other than wage offers or notices) or
benefits, including insurance coverage, severance benefits, disability benefits,
deferred compensation, bonuses, stock options, stock purchase, phantom stock,
stock appreciation or other forms of fringe benefits, perquisites, profit
sharing, incentive compensation or post-retirement compensation or
post-employment compensation written or otherwise.
(n) “Environmental Laws” are all laws (including common laws), directives,
guidance, rules, regulations, orders, treaties, statutes, and codes promulgated
by any Governmental Authority which prohibit, regulate or control any Hazardous
Material or any Hazardous Material Activity.
(o) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder, or any successor
statue, rules and regulations thereto.
(p) “ERISA Affiliate” shall mean any entity which is, or at any applicable time
was, a member of (i) a controlled group of corporations (as defined in Section
414(b) of the Code), (ii) a group of trades or businesses under common control
(as defined in Section 414(c) of the Code) or (iii) an affiliated service group
(as defined under Section 414(m) of the Code or the regulations under Section
414(o) of the Code), any of which includes or included Qumu or Synacor, as
applicable, or a Subsidiary of Qumu or Synacor, as applicable.
(q) “ESW Warrant” means that certain Amended and Restated Warrant to purchase
925,000 shares of Qumu Common Stock issued by Qumu to ESW Holding, Inc. on
January 12, 2018, as amended, restated or otherwise modified from time to time.
(r) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, or any successor statute,
rules and regulations thereto.
(s) “GAAP” shall mean generally accepted accounting principles, as applied in
the United States.
(t) “Governmental Authority” shall mean any government, any governmental or
regulatory entity or body, department, commission, board, agency or
instrumentality, and any court, tribunal or judicial body, in each case whether
federal, state, county, provincial, and whether local or foreign.
(u) “Hale Warrant” means that certain Warrant to purchase 314,286 shares of Qumu
Common Stock issued by Qumu to HCP-FVD, LLC on October 21, 2016, as amended,
restated or otherwise modified from time to time.
(v) “Hazardous Material” is any material, chemical, emission, substance or waste
that has been designated by any Governmental Authority to be radioactive, toxic,
hazardous,
        
Annex-3



--------------------------------------------------------------------------------





corrosive, reactive, explosive, flammable, a medical or biological waste, a
pollutant or otherwise a danger to health, reproduction or the environment.
(w) “Hazardous Materials Activity” is the transportation, transfer, recycling,
storage, use, treatment, manufacture, removal, remediation, release, exposure of
others to, sale, or distribution of any Hazardous Material or any product or
waste containing a Hazardous Material, or product manufactured with ozone
depleting substances, including any required labeling, payment of waste fees or
charges (including so‑called e‑waste fees) and compliance with any product
take-back, collection, recycling, or product content requirements.
(x) “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder, or any
successor statute, rules and regulations thereto.
(y) “Intellectual Property Rights” shall mean common law and statutory rights
anywhere in the world arising under or associated with (i) patents and patent
applications and all reissues, divisions, re-examinations, renewals, extensions,
provisionals, continuations and continuations-in-part thereof (“Patent”); (ii)
copyrights, copyright registrations and copyright applications, “moral” rights
and mask work rights (“Copyrights”); (iii) rights in trade and industrial
secrets and in confidential information and know-how; (iv) trademarks, trade
names, logos and service marks, and any applications or registration of the
same, and all related goodwill therefor throughout the world (“Trademarks”); (v)
domain names, uniform resource locators, other names and locators associated
with the Internet, and all registrations therefor; (vi) all rights in databases
and data collections; (vii) other proprietary rights relating or with respect to
the protection of Technology; (viii) analogous rights to those set forth above;
and (ix) all past, present and future claims and causes of action arising out of
or related to infringement or misappropriation of any of the foregoing.
(z) “Intervening Event” shall mean, with respect to Synacor or Qumu, as
applicable, any material event, circumstance, change, effect, development or
condition occurring or arising after the date hereof that was not known to or
reasonably foreseeable by the Synacor Board or the Qumu Board, as applicable, as
of or prior to the date hereof, not relating to an Acquisition Proposal and that
becomes known by the Synacor Board or Qumu Board prior to the Effective Time;
provided that none of the following, either alone or in combination, shall be
considered an Intervening Event: (i) events, circumstances, changes, effects,
developments or conditions affecting general business, economic or political
conditions, the industries or segments thereof in which Synacor or Qumu, as
applicable, operates, or the financial, credit or securities markets of the
United States or in any other country in the world; (ii) events, circumstances,
changes, effects, developments or conditions arising out of, or attributable to,
changes (or proposed changes) or modifications in GAAP, other applicable
accounting standards or applicable Legal Requirements or the interpretation or
enforcement thereof; (iii) events, circumstances, changes, effects, developments
or conditions arising out of, or attributable to, the announcement of the
execution of this Agreement, or the identity of the other parties hereto; (iv)
any change in the trading price or trading volume of Synacor or Qumu in and of
itself; or (v) meeting or exceeding any internal or other estimates,
expectations, forecasts, plans, projections
        
Annex-4



--------------------------------------------------------------------------------





or budgets for any period in and of itself (it being understood, in each case,
that the underlying cause of such changes may be taken into account in
determining whether there has been or there exists an Intervening Event unless
such underlying cause would otherwise be excepted by this definition).
(aa) “IRS” shall mean the United States Internal Revenue Service or any
successor thereto.
(bb) “iStudy Warrant” means that certain Warrant to purchase 100,000 shares of
Qumu Common Stock issued by Qumu to iStudy Co., Ltd. on August 31, 2018, as
amended, restated or otherwise modified from time to time.
(cc) “Knowledge” shall mean, with respect to any matter in question, (i) with
respect to Qumu, (A) the knowledge of any of those persons set forth in Section
1.1 of the Qumu Disclosure Letter after reasonable inquiry under the
circumstances or (B) the knowledge of any of the members of the Qumu Board and
(ii) with respect to the Synacor, (A) the knowledge of any of those persons set
forth in Section 1.1 of the Synacor Disclosure Letter after reasonable inquiry
under the circumstances or (B) the knowledge of any of the members of the
Synacor Board.
(dd) “Legal Proceeding” shall mean any action, claim, suit, litigation,
proceeding (public or private), criminal prosecution, audit or investigation by
or before any Governmental Authority or any arbitration.
(ee) “Legal Requirements” shall mean applicable domestic or foreign federal,
state, provincial, local, municipal or other law, statute, treaty, constitution,
principle of common law, binding resolution, ordinance, code, binding edict,
decree, directive, order, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Authority.
(ff) “Liabilities” shall mean any liability, obligation or commitment of any
kind, whether absolute, accrued, fixed or contingent, matured or unmatured,
determined or determinable or otherwise and whether or not required to be
recorded or reflected on a balance sheet prepared in accordance with GAAP.
(gg) “Lien” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, interference, option, right of first
refusal, preemptive right, community property interest or restriction of any
nature.
(hh) “Minnesota Law” shall mean the MBCA and any other applicable Legal
Requirements of the State of Minnesota.
(ii) “Nasdaq” shall mean The Nasdaq Stock Market LLC or any successor thereto
(and, more specifically, where applicable to Synacor, The Nasdaq Global Market,
and where applicable to Qumu, The Nasdaq Global Capital Market).
        
Annex-5



--------------------------------------------------------------------------------





(jj) “Non-U.S. Benefit Plans” means benefit plans that are comparable to
Employee Benefit Plans that are maintained for the benefit of any current or
former employee, officer or director of Qumu or any of its Subsidiaries or
Synacor or any of its Subsidiaries, as applicable, who is located primarily in a
country other than the United States and/or their dependents or that are subject
to the laws of any jurisdictions other than the United States, excluding any
benefit plan mandated or pursuant to which Qumu or any of its Subsidiaries or
Synacor or any of its Subsidiaries, as applicable, is required to contribute, in
either case, under applicable Legal Requirements.
(kk) “Open Source Software” shall mean any software (in source or object code
form) that is subject to (a) a license or other agreement commonly referred to
as an open source, free software, copyleft or community source code license
(including any code or library licensed under the GNU General Public License,
GNU Lesser General Public License, BSD License, Apache Software License, or any
other public source code license arrangement), or (b) any other license or other
agreement that requires, as a condition of the use, modification or distribution
of software subject to such license or agreement, that such software or other
software linked with, called by, combined or distributed with such software be
(i) disclosed, distributed, made available, offered, licensed or delivered in
source code form, (ii) licensed for the purpose of making derivative works,
(iii) licensed under terms that allow reverse engineering, reverse assembly, or
disassembly of any kind, or (iv) redistributable at no charge, including any
license defined as an open source license by the Open Source Initiative as set
forth on www.opensource.org.
(ll) “Order” shall mean any judgment, decision, decree, injunction, ruling,
writ, assessment or order, whether temporary, preliminary or permanent, of any
Governmental Authority that is binding on any Person or its property under
applicable Legal Requirements.
(mm) “Pension Plan” shall mean an “employee pension benefit plan,” within the
meaning of Section 3(2) of ERISA.
(nn) “Person” shall mean any individual, corporation (including any non-profit
corporation), limited liability company, joint stock company, general
partnership, limited partnership, joint venture, estate, trust, firm or other
enterprise, association, organization, entity or any Governmental Authority.
(oo) “Personal Information” means, in addition to any definition provided by
Qumu or Synacor or any of its Subsidiaries, as applicable, for any similar term
(e.g., “personally identifiable information” or “PII”) in any privacy notice or
other public-facing statement by such company and its Subsidiaries, all
information regarding or capable of being associated with an individual consumer
or device, including: (a) information that identifies, could be used to identify
or is otherwise identifiable with an individual, including name, physical
address, telephone number, email address, financial account number,
government-issued identifier (including Social Security number and driver’s
license number), medical, health or insurance information, gender, date of
birth, educational or employment information, religious or political views or
affiliations, marital or other status, photograph, face geometry, or biometric
information, geo-location, and any other data used or intended to be used to
identify, contact or
        
Annex-6



--------------------------------------------------------------------------------





precisely locate an individual; (b) any data regarding an individual’s
activities online or on a mobile or other application (e.g., searches conducted,
web pages or content visited or viewed); and (c) Internet Protocol addresses or
other persistent identifiers, including persistent device identifiers, MAC
addresses, IP addresses, mobile advertising identifiers and cookies. Personal
Information may relate to any individual, including a current, prospective or
former customer, employee or vendor of any Person. Personal Information includes
such information in any form, including paper, electronic and other forms.
(pp) “Process” (or “Processing”) means to perform any operation or set of
operations upon data, whether manually or by automatic means, including, but not
limited to, blocking, erasing, destroying, collecting, compiling, combining,
analyzing, enhancing, enriching, recording, sorting, organizing, structuring,
accessing, storing, processing, adapting, retaining, retrieving, consulting,
using, transferring, aligning, transmitting, disclosing, altering, distributing,
disseminating or otherwise making available such data.
(qq) “Qualifying Amendment” shall mean an amendment or supplement to the Joint
Proxy Statement/Prospectus relating to Synacor, the Joint Proxy
Statement/Prospectus relating to Qumu or the Registration Statement (including
by incorporation by reference) to the extent it contains (i) a Synacor Board
Recommendation Change or a Qumu Board Recommendation Change (as the case may
be); (ii) a statement of the reasons of the board of directors of Synacor or
Qumu (as the case may be) for making such Synacor Board Recommendation Change or
Qumu Board Recommendation Change (as the case may be); and (iii) additional
information reasonably related to the foregoing.
(rr) “Qumu Articles of Incorporation” shall mean the Amended and Restated
Articles of Incorporation of Qumu, as amended and in effect on the date hereof.
(ss) “Qumu Balance Sheet” shall mean the unaudited balance sheet of Qumu
contained in the Qumu Quarterly Report on Form 10‑Q for the quarterly period
ended September 30, 2019.
(tt) “Qumu Bylaws” shall mean the Amended and Restated Bylaws of Qumu, as
amended and in effect on the date hereof.
(uu) “Qumu Capital Stock” shall mean Qumu Common Stock and Qumu Preferred Stock.
(vv) “Qumu Common Stock” shall mean the Common Stock, par value $0.01 per share,
of Qumu.
(ww) “Qumu Employee Plans” shall mean all Employee Benefit Plans, other than
Qumu Non-U.S. Employee Plans which is or has been maintained, contributed to or
required to be contributed to for the benefit of, or relating to, any current or
former employee, officer, director or consultant of Qumu or any of its
Subsidiaries, or with respect to which Qumu or any of its Subsidiaries has or
may have any Liability.
        
Annex-7



--------------------------------------------------------------------------------





(xx) “Qumu Insiders” shall mean those officers and directors of Qumu who are
subject to the reporting requirements of Section 16(a) of the Exchange Act set
forth in the Section 16 Information.
(yy) “Qumu Intellectual Property” shall mean Technology and Intellectual
Property Rights owned or purported to be owned by or exclusively licensed to
Qumu or any of its Subsidiaries.
(zz) “Qumu Material Adverse Effect” shall mean any fact, circumstance, change or
effect that, individually or when taken together with all other such facts,
circumstances, changes or effects that exist at the date of determination of the
occurrence of the Qumu Material Adverse Effect, has or is reasonably likely to
have a material adverse effect on (1) the business, operations, financial
condition or results of operations of Qumu and its Subsidiaries, taken as a
whole, or (2) the ability of Qumu to perform its obligations pursuant to this
Agreement and to consummate the Merger and the transactions contemplated hereby
in a timely manner; provided, however, that with respect to the foregoing clause
(1) no facts, circumstances, changes or effects (by themselves or when
aggregated with any other facts, circumstances, changes or effects) resulting
from, relating to or arising out of the following shall be deemed to be or
constitute a Qumu Material Adverse Effect, and no facts, circumstances, changes
or effects resulting from, relating to or arising out of the following (by
themselves or when aggregated with any other facts, circumstances, changes or
effects) shall be taken into account when determining whether a Qumu Material
Adverse Effect has occurred or may, would or could occur:
(i) economic, financial or political conditions in the United States or any
other jurisdiction in which Qumu or any of its Subsidiaries has substantial
business or operations, and any changes therein, but solely to the extent that
such conditions and changes do not have a disproportionate impact on Qumu and
its Subsidiaries, taken as a whole, relative to other companies of comparable
size operating in the industry or industries in which Qumu operates;
(ii) conditions in the industry or industries in which Qumu operates, and any
changes therein, but solely to the extent that such conditions and changes do
not have a disproportionate impact on Qumu and its Subsidiaries, taken as a
whole, relative to other companies of comparable size operating in the industry
or industries in which Qumu operates;
(iii) conditions in the financial markets, and any changes therein, but solely
to the extent that such conditions and changes do not have a disproportionate
impact on Qumu and its Subsidiaries, taken as a whole, relative to other
companies of comparable size operating in the industry or industries in which
Qumu operates;
(iv) acts of terrorism or war, weather conditions (including, without
limitation, earthquakes, hurricanes, tornadoes or similar natural disasters),
power outages, and other force majeure events, but solely to the extent that
such conditions and changes do not have a disproportionate impact on Qumu and
its Subsidiaries, taken as a whole, relative to other companies of comparable
size operating in the industry or industries in which Qumu operates that are
located in the same geographical areas as Qumu and its Subsidiaries;
        
Annex-8



--------------------------------------------------------------------------------





(v) the announcement or pendency of this Agreement, the Merger and the other
transactions contemplated by this Agreement, including the impact thereof on the
relationships, contractual or otherwise, of Qumu or any of its Subsidiaries with
employees, customers or other business counterparties;
(vi) changes in Legal Requirements or GAAP (or any interpretations of GAAP), but
solely to the extent that such conditions and changes do not have a
disproportionate impact on Qumu and its Subsidiaries, taken as a whole, relative
to other companies of comparable size operating in the industry or industries in
which Qumu operates;
(vii) changes in Qumu’s stock price or the trading volume of Qumu stock, in and
of itself;
(viii) the failure to meet public estimates or forecasts of revenues, earnings
or other financial metrics, in and of itself, or the failure to meet internal
projections, forecasts or budgets of revenues, earnings or other financial
metrics, in and of itself; or
(ix) any Transaction Litigation.
([[) “Qumu Non-U.S. Employee Plans” shall mean all Non-U.S. Benefit Plans
maintained, or contributed to by Qumu, any of Qumu’s Subsidiaries or to which
Qumu, any of Qumu’s Subsidiaries is obligated to contribute, or under which any
of them has or may reasonably be likely to have any liability for premiums or
benefits or other obligations.
(aaa) “Qumu Performance Stock Unit” shall mean any Qumu Stock Award that is an
award representing the right to receive in the future shares of Qumu Common
Stock from Qumu in accordance with a performance-based vesting schedule or
issuance schedule, whether granted under the Qumu Stock Plan or otherwise.
(bbb) “Qumu Preferred Stock” shall mean the Preferred Stock, par value $0.01 per
share, of Qumu.
(ccc) “Qumu Product” shall mean all products, technologies and services
developed (including products, technologies and services under development),
owned, made, provided, distributed, imported, sold or licensed by or on behalf
of Qumu and/or any of its Subsidiaries.
(ddd) “Qumu Restricted Stock” shall mean any Qumu Stock Award that is an award
of Qumu Common Stock from Qumu subject to a risk of forfeiture or other
service-based condition under the applicable Qumu Stock Award agreement, whether
granted under the Qumu Stock Plan or otherwise.
(eee) “Qumu Restricted Stock Unit” shall mean any Qumu Stock Award that is an
award representing the right to receive in the future shares of Qumu Common
Stock from Qumu in accordance with a vesting schedule or issuance schedule, and
that is not a Qumu Performance Stock Unit, whether granted under the Qumu Stock
Plan or otherwise.
        
Annex-9



--------------------------------------------------------------------------------





(fff) “Qumu Shareholders” shall mean holders of shares of Qumu Capital Stock.
(ggg) “Qumu Stock Option” shall mean any Qumu Stock Award that is an option to
purchase Qumu Common Stock from Qumu, whether granted under the Qumu Stock Plan
or otherwise (but for the avoidance of doubt specifically excludes the Qumu
Warrants).
(hhh) “Qumu Stock Plan” shall mean the Qumu Second Amended and Restated 2007
Stock Incentive Plan.
(iii) “Qumu Triggering Event” shall mean, and shall be deemed to have occurred
if, prior to the Effective Time, any of the following shall have occurred:
(i) Qumu shall have committed a material breach with regard to the terms of
Section 6.1, Section 6.2 (as modified by Section 6.3), or a Willful Breach with
regard to Qumu’s obligations to convene any Qumu Shareholder Meeting in
accordance with Section 7.4(a), or Section 7.4(f) (whether or not resulting in
the receipt of an Acquisition Proposal);
(ii) Qumu shall have failed to include the Qumu Board Recommendation in the
Joint Proxy Statement/Prospectus;
(iii) the Qumu Board or any authorized committee thereof shall have for any
reason effected a Qumu Board Recommendation Change;
(iv) the Qumu Board or any authorized committee thereof shall have for any
reason approved, or recommended that the Qumu Shareholders approve, any
Acquisition Proposal or Acquisition Transaction other than the transactions
contemplated by this Agreement (whether or not a Superior Proposal);
(v) an Acquisition Proposal (whether or not a Superior Proposal) shall have been
made in respect of Qumu by a Person unaffiliated with Synacor and, within ten
(10) business days after notice of such Acquisition Proposal is first published,
sent or given to Qumu’s shareholders, and, if requested by Synacor, Qumu shall
not have sent to its shareholders, pursuant to Rule 14e-2 under the Exchange
Act, a statement unconditionally reaffirming the Qumu Board Recommendation, and
unconditionally recommending that its shareholders reject such Acquisition
Proposal and not tender any shares of its capital stock into such Acquisition
Proposal if made in the form of a tender or exchange offer; or
(vi) except for the confidentiality agreement required by Section 6.3 as a
pre-condition to taking any actions described therein, Qumu shall have entered
into a letter of intent, memorandum of understanding or other Contract
accepting, providing for or contemplating any Acquisition Proposal or
Acquisition Transaction (whether or not a Superior Proposal).
(jjj) “Qumu Warrants” shall mean collectively the ESW Warrant, the Hale Warrant
and the iStudy Warrant.
        
Annex-10



--------------------------------------------------------------------------------





(kkk) “Registered Intellectual Property” shall mean any Intellectual Property
Right that is the subject of a formal application or registration with any
Governmental Authority (or with respect to domain names, any domain name
registrar) including (i) issued Patents; (ii) registered Copyrights (including
maskwork registrations); (iii) registered Trademarks; (iv) domain name
registrations; and (v) any applications, including provisional applications, for
such registrations (as applicable).
(lll) “Sarbanes-Oxley Act” shall mean the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated thereunder, or any successor statute, rules or
regulations thereto.
(mmm) “SEC” shall mean the United States Securities and Exchange Commission or
any successor thereto.
(nnn) “Section 16 Information” shall mean information regarding Qumu Insiders
and the number of shares of Qumu Common Stock or other Qumu equity securities
deemed to be beneficially owned by each such Qumu Insider and expected to be
exchanged for Synacor Common Stock, which shall be provided by Qumu to Synacor
within ten (10) business days after the date of this Agreement.
(ooo) “Securities Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder, or any successor statute,
rules or regulations thereto.
(ppp) “Synacor Balance Sheet” shall mean the unaudited balance sheet of Synacor
contained in the Synacor Quarterly Report on Form 10-Q for the quarterly period
ended September 30, 2019.
(qqq) “Synacor Bylaws” shall mean the Amended and Restated Bylaws of Synacor, as
amended and in effect on the date hereof.
(rrr) “Synacor Certificate of Incorporation” shall mean the Synacor Fifth
Amended and Restated Certificate of Incorporation, as amended and in effect on
the date hereof.
(sss) “Synacor Common Stock” shall mean the Common Stock, par value $0.01 per
share, of Synacor.
(ttt) “Synacor Employee Plans” shall mean all Employee Benefit Plans, other than
Synacor Non-U.S. Employee Plans which is or has been maintained, contributed to
or required to be contributed to for the benefit of, or relating to, any current
or former employee, officer, director or consultant of Synacor or any of its
Subsidiaries, or with respect to which Synacor or any of its Subsidiaries has or
may have any Liability, and shall include any Employee Benefit Plans of Synacor
and the Surviving Corporation after the Effective Time.
        
Annex-11



--------------------------------------------------------------------------------





(uuu) “Synacor Intellectual Property” shall mean Technology and Intellectual
Property Rights owned or purported to be owned by or exclusively licensed to
Synacor or any of its Subsidiaries.
(vvv) “Synacor Material Adverse Effect” shall mean any fact, circumstance,
change or effect that, individually or when taken together with all other such
facts, circumstances, changes or effects that exist at the date of determination
of the occurrence of the Synacor Material Adverse Effect, has or is reasonably
likely to have a material adverse effect on (1) the business, operations,
financial condition or results of operations of Synacor and its Subsidiaries,
taken as a whole, or (2) the ability of Qumu to perform its obligations pursuant
to this Agreement and to consummate the Merger and the transactions contemplated
hereby in a timely manner; provided, however, that with respect to the foregoing
clause (1) no facts, circumstances, changes or effects (by themselves or when
aggregated with any other facts, circumstances, changes or effects) resulting
from, relating to or arising out of the following shall be deemed to be or
constitute a Synacor Material Adverse Effect, and no facts, circumstances,
changes or effects resulting from, relating to or arising out of the following
(by themselves or when aggregated with any other facts, circumstances, changes
or effects) shall be taken into account when determining whether a Synacor
Material Adverse Effect has occurred or may, would or could occur:
(i) economic, financial or political conditions in the United States or any
other jurisdiction in which Synacor or any of its Subsidiaries has substantial
business or operations, and any changes therein, but solely to the extent that
such conditions and changes do not have a disproportionate impact on Synacor and
its Subsidiaries, taken as a whole, relative to other companies of comparable
size operating in the industry or industries in which Synacor operates;
(ii) conditions in the industry or industries in which Synacor operates, and any
changes therein, but solely to the extent that such conditions and changes do
not have a disproportionate impact on Synacor and its Subsidiaries, taken as a
whole, relative to other companies of comparable size operating in the industry
or industries in which Synacor operates;
(iii) conditions in the financial markets, and any changes therein, but solely
to the extent that such conditions and changes do not have a disproportionate
impact on Synacor and its Subsidiaries, taken as a whole, relative to other
companies of comparable size operating in the industry or industries in which
Synacor operates;
(iv) acts of terrorism or war, weather conditions (including, without
limitation, earthquakes, hurricanes, tornadoes or similar natural disasters),
power outages, and other force majeure events, but solely to the extent that
such conditions and changes do not have a disproportionate impact on Synacor and
its Subsidiaries, taken as a whole, relative to other companies of comparable
size operating in the industry or industries in which Synacor operates that are
located in the same geographical areas as Synacor and its Subsidiaries;
(v) the announcement or pendency of this Agreement, the Merger and the other
transactions contemplated by this Agreement, including the impact thereof on the
        
Annex-12



--------------------------------------------------------------------------------





relationships, contractual or otherwise, of Synacor or any of its Subsidiaries
with employees, customers or other business counterparties;
(vi) changes in Legal Requirements or GAAP (or any interpretations of GAAP), but
solely to the extent that such conditions and changes do not have a
disproportionate impact on Synacor and its Subsidiaries, taken as a whole,
relative to other companies of comparable size operating in the industry or
industries in which Synacor operates;
(vii) changes in Synacor’s stock price or the trading volume of Synacor stock,
in and of itself;
(viii) the failure to meet public estimates or forecasts of revenues, earnings
or other financial metrics, in and of itself, or the failure to meet internal
projections, forecasts or budgets of revenues, earnings or other financial
metrics, in and of itself; or
(ix) any Transaction Litigation.
(www) “Synacor Non-U.S. Employee Plans” shall mean all Non-U.S. Benefit Plans.
maintained, or contributed to by Synacor, any of Synacor’s Subsidiaries or to
which Synacor, any of Synacor’s Subsidiaries is obligated to contribute, or
under which any of them has or may reasonably be likely to have any liability
for premiums or benefits or other obligations.
(xxx) “Synacor Preferred Stock” shall mean the Preferred Stock, par value $0.01
per share, of Synacor.
(yyy) “Synacor Product” shall mean all products, technologies and services
developed (including products, technologies and services under development),
owned, made, provided, distributed, imported, sold or licensed by or on behalf
of Synacor and/or any of its Subsidiaries.
(zzz) “Synacor Shareholders” shall mean holders of shares of Synacor Capital
Stock.
([[[) “Synacor Triggering Event” shall mean, and shall be deemed to have
occurred if, prior to the Effective Time, any of the following shall have
occurred:
(i) Synacor shall have committed a material breach with regard to the terms of
Section 6.1, Section 6.2 (as modified by Section 6.3), or a Willful Breach with
regard to Synacor’s obligations to convene any Synacor Shareholder Meeting in
accordance with Section 7.4(a), or Section 7.4(f) (whether or not resulting in
the receipt of an Acquisition Proposal);
(ii) Synacor shall have failed to include the Synacor Board Recommendation in
the Joint Proxy Statement/Prospectus;
(iii) the Synacor Board or any authorized committee thereof shall have for any
reason effected a Synacor Board Recommendation Change;
        
Annex-13



--------------------------------------------------------------------------------





(iv) the Synacor Board or any authorized committee thereof shall have for any
reason approved, or recommended that the Synacor Shareholders approve, any
Acquisition Proposal or Acquisition Transaction other than the transactions
contemplated by this Agreement (whether or not a Superior Proposal);
(v) an Acquisition Proposal (whether or not a Superior Proposal) shall have been
made in respect of Synacor by a Person unaffiliated with Qumu and, within ten
(10) business days after notice of such Acquisition Proposal is first published,
sent or given to Synacor’s shareholders, and, if requested by Qumu, Synacor
shall not have sent to its shareholders, pursuant to Rule 14e-2 under the
Exchange Act, a statement unconditionally reaffirming the Synacor Board
Recommendation, and unconditionally recommending that its shareholders reject
such Acquisition Proposal and not tender any shares of its capital stock into
such Acquisition Proposal if made in the form of a tender or exchange offer; or
(vi) except for the confidentiality agreement required by Section 6.3 as a
pre-condition to taking any actions described therein, Synacor shall have
entered into a letter of intent, memorandum of understanding or other Contract
accepting, providing for or contemplating any Acquisition Proposal or
Acquisition Transaction (whether or not a Superior Proposal).
(aaaa) “Subsidiary” of any Person shall mean, with respect to any party, any
corporation or other organization, whether incorporated or unincorporated, of
which (i) such party or any other Subsidiary of such party is a general partner,
manager or managing member; (ii) such party or any Subsidiary of such party owns
at least a majority of the outstanding equity or voting securities or interests;
or (iii) such party or any Subsidiary of such party has the right to elect at
least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization.
(bbbb) “Superior Proposal” shall mean any unsolicited bona fide written
Acquisition Proposal involving the acquisition pursuant to a tender offer,
exchange offer, merger, consolidation or other business combination (including
by means of a tender offer followed by a back-end merger) of at least fifty
percent (50%) of the outstanding voting securities of a party hereto (i) which,
if any cash consideration is involved, is not subject to any financing
contingencies (and if financing is required, such financing is then fully
committed with no contingencies to the third party making such Acquisition
Proposal), (ii) which, if any stock consideration is involved, provides for such
stock to be registered with the SEC and listed on a national securities exchange
as of closing, and (iii) with respect to which the board of directors of the
applicable party hereto shall have determined in good faith (after consultation
with its financial advisor of nationally recognized standing and its outside
legal counsel, and after taking into account, among other things, the financial,
legal, regulatory and timing aspects of such Acquisition Transaction, as well as
any bona fide counter-offer or proposal made by the other party hereto) that the
proposed Acquisition Transaction would be (x) if consummated, more favorable
from a financial point of view to the shareholders of the applicable party
hereto (in their capacity as such), than the transactions contemplated by this
Agreement (taking into account any bona fide counter-offer or proposal made by
the other party hereto in accordance
        
Annex-14



--------------------------------------------------------------------------------





with this Agreement), (y) reasonably likely to receive all required governmental
approvals on a timely basis and (z) reasonably capable of being completed on the
terms proposed without unreasonable delay.
(cccc) “Tax Return” shall mean any return, report, statement, declaration,
estimate, schedule, notice, notification, form, election, certificate or similar
filing (including the attached schedules) filed or required to be filed with
respect to Taxes, including any information return, supplemental information,
claim for refund, amended return or declaration of estimated Taxes.
(dddd) “Taxes” shall mean (i) any net income, alternative or add-on minimum tax,
gross income, estimated, gross receipts, sales, use, ad valorem, value added,
transfer, franchise, fringe benefit, share capital, profits, license,
registration, withholding, payroll, social security (or equivalent), employment,
unemployment, disability, excise, severance, stamp, occupation, premium,
property (real, tangible or intangible), environmental or windfall profit tax,
custom duty or other tax, escheat, unclaimed property, governmental fee or other
like assessment or charge (direct or reverse) of any kind whatsoever in the
nature of a tax, together with any interest or any penalty, addition to tax or
additional amount in relation to such tax (whether disputed or not) imposed by
any Governmental Authority responsible for the imposition of any such tax
(domestic or foreign), (ii) any liability for the payment of any amounts of the
type described in clause (i) of this sentence as a result of being a member of
an affiliated, consolidated, combined, unitary, aggregate or group (including
any arrangement for group or consortium relief or similar arrangement) for any
taxable period, and (iii) any liability for the payment of any amounts of the
type described in clause (i) or (ii) of this sentence as a result of being a
transferee of or successor to any Person or as a result of any express or
implied obligation to assume such Taxes or to indemnify any other Person or
otherwise by operation of law.
(eeee) “Technology” shall mean tangible embodiments of any or all of the
following (i) works of authorship including computer programs, source code,
executable code, RTL and GDS II files, whether embodied in software, firmware or
otherwise, user interfaces, architecture, network configurations, algorithms,
routines, methods, processes, formulae, routines, protocols, schematics,
specifications, documentation, designs, files, records, and data related to the
foregoing, (ii) inventions (whether or not patentable), discoveries,
improvements, and technology, (iii) proprietary and confidential information,
trade secrets and know how, (iv) databases, data compilations and collections,
and technical data, (v) tools, methods and processes, and (vi) any and all
instantiations of the foregoing in any form and embodied in any media.
(ffff) “Willful Breach” shall mean any intentional and material breach of this
Agreement by a party hereto having knowledge that the action taken or not taken
constitutes or would reasonably be expected to constitute a breach of this
Agreement.
Additional Definitions. The following capitalized terms shall have the
respective meanings ascribed thereto in the respective sections of this
Agreement set forth opposite each of the capitalized terms below:
        
Annex-15



--------------------------------------------------------------------------------





Term
Section
Agreement
Preamble
Anti-Corruption Laws
Section 3.19(b)
Articles of Merger
Section 1.1
Bhise Option
Section 4.5(a)(iv)
Book-Entry Shares
Section 2.3(c)
Canaccord
Section 4.2(b)
Certificates
Section 2.3(c)
Closing Date
Section 2.1
Code
Recitals
Common Stock Consideration
Section 1.4(b)(i)
Confidentiality Agreement
Section 7.5(h)
Continuing Employee
Section 7.7(a)
Continuing Employees
Section 7.7(a)
D&O Policy
Section 7.8(c)
DGCL
Section 3.23
EAR
Section 3.19(c)(i)
ECCNs
Section 3.19(c)(ii)
Effective Time
Section 1.1
Employment Agreements
Recitals
Exchange Agent
Section 2.3(a)
Exchange Fund
Section 2.3(b)(i)
Exchange Ratio
Section 1.4(b)(i)
Export Controls
Section 3.19(c)(i)
FCPA
Section 3.19(b)
Import Restrictions
Section 3.19(c)(i)
Indemnified Parties
Section 7.8(a)
ITAR
Section 3.19(c)(i)
Joint Proxy Statement/Prospectus
Section 7.3(a)
Malicious Code
Section 3.13(m)
Maximum Annual Premium
Section 7.8(c)
MBCA
Recitals
Merger
Recitals
Merger Shareholder Meetings
Section 7.4(a)
Merger Sub
Preamble
OFAC
Section 3.19(c)(i)
Qumu
Preamble
Qumu Board
Section 3.2(b)
Qumu Board Recommendation
Section 7.4(e)
Qumu Board Recommendation Change
Section 7.4(f)
Qumu Capitalization Representations
Section 2.2(b)(ii)(B)
Qumu Designee
Section 8.1(a)
Qumu Disclosure Letter
Article III
Qumu Fundamental Representations
Section 2.2(b)(ii)(A)

        
Annex-16



--------------------------------------------------------------------------------





Term
Section
Qumu In Licenses
Section 3.13(e)
Qumu IP Contracts
Section 5.2(n)
Qumu IP Licenses
Section 3.13(e)
Qumu Material Contract
Section 3.14(a)
Qumu Material Real Property Lease
Section 3.11
Qumu Out Licenses
Section 3.13(e)
Qumu Permits
Section 3.20
Qumu Qualified Plan
Section 3.16(d)
Qumu Real Property Leases
Section 3.11
Qumu Registered Intellectual Property
Section 3.13(a)
Qumu SEC Reports
Section 3.7
Qumu Shareholder Meeting
Section 7.4(a)
Qumu Stock Awards
Section 3.5(d)
Qumu Subsidiary Documents
Section 3.4
Qumu Support Agreement
Recitals
Qumu Tax Certificate
Section 7.12(b)
Qumu Terminating Plans
Section 7.7(b)
Qumu Voting Proposal
Section 3.2(b)
Registration Statement
Section 7.3(a)
Regulation M-A Filing
Section 7.3(c)
Representatives
Section 6.1
Requisite Qumu Shareholder Approval
Section 3.2(c)
Requisite Synacor Shareholder Approval
Section 4.2(c)
Special Plan
Section 4.5(a)
Surviving Corporation
Section 1.1
Synacor
Preamble
Synacor 2006 Stock Plan
Section 4.5(a)
Synacor 2012 Stock Plan
Section 4.5(a)
Synacor Board
Section 4.2(b)
Synacor Board Recommendation
Section 7.4(e)
Synacor Board Recommendation Change
Section 7.4(f)
Synacor Capitalization Representations
Section 2.2(c)(ii)(B)
Synacor Designee
Section 8.1(a)
Synacor Disclosure Letter
Article IV
Synacor Fundamental Representations
Section 2.2(c)(ii)(A)
Synacor In Licenses
Section 4.13(e)
Synacor IP Contracts
Section 5.2(n)
Synacor IP Licenses
Section 4.13(e)
Synacor Material Contract
Section 4.14(a)
Synacor Material Real Property Lease
Section 4.11
Synacor Out Licenses
Section 4.13(e)
Synacor Permits
Section 4.20
Synacor Preferred Stock
Section 4.5(a)

        
Annex-17



--------------------------------------------------------------------------------





Term
Section
Synacor Qualified Plan
Section 4.16(d)
Synacor Real Property Leases
Section 4.11
Synacor Registered Intellectual Property
Section 4.13(a)
Synacor SEC Reports
Section 4.7
Synacor Shareholder Meeting
Section 7.4(a)
Synacor Stock Awards
Section 4.5(c)
Synacor Stock Plans
Section 4.5(c)
Synacor Subsidiary Documents
Section 4.4
Synacor Support Agreement
Recitals
Synacor Support Agreements
Recitals
Synacor Tax Certificate
Section 7.12(b)
Synacor Voting Proposal
Section 4.2(b)
Stifel
Section 3.2(b)
Takeover Statute
Section 3.24
Tax Opinions
Section 7.12(b)
Termination Date
Section 9.1(c)
Transaction Litigation
Section 7.5(e)
USML
Section 3.19(c)(ii)
WARN Act
Section 3.17(c)



        
Annex-18

